Case 1:21-cv-01529-EK-RER Document 1-1 Filed 03/23/21 Page 1 of 87 PageID #: 5
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                        INDEX NO. 518387/2020
          Case
NYSCEF DOC. NO.1:21-cv-01529-EK-RER
                1                   Document 1-1 Filed 03/23/21 Page RECEIVED
                                                                     2 of 87 PageID #: 609/29/2020
                                                                               NYSCEF:




                SUPREME                   COURT            OF THE               STATE          OF     NEW YORK                               Index           #
                COUNTY                OF KINGS                                                                                               Date         of      filing:
                -----------------------------------------------------X
                RDK          NY     INC.       d/b/a       GREEN               ANGEL           CBD,         OREN                             Plaintiff               designates            Kings
                LEVY          and      RONEN               LEVY,                                                                             County              as the           place    of    trial


                                               Plaintiffs,                                                                                   Basis           of the         venue         is the      Locus
                                                                                                                                             of     Occurrence
                                   -against-

                                                                                                                                             SUMMONS
               THE         CITY           OF NEW              YORK,            POLICE           OFFICER
               RODNEY                 GREENIDGE,       POLICE                            OFFICER             JOSHUA                          Plaintiff               OREN            LEVY,           resides        at
               GANSHAW,                  JOHN    DOES-Police                             Officers         as yet                             1180         Ocean             Parkway
               unidentified,            FEDERAL      EXPRESS                              CORPORATION                                        Brooklyn,                  New     York            11230
               and      JOHN          DOE-   Driver  of Federal                           Express         Corporation
               Truck         as yet        unidentified,                                                                                     County              of     Kings


                                              Defendants.
               ----                 -------------------------------------------X


                             TO THE                ABOVE              NAMED               DEFENDANT:


                             YOU           ARE            HEREBY                    SUMMONED                               to answer                the      complaint                in this      action      and        to
              serve     a copy         of your    answer,                or,    if the    complaint             is not     served            with         this        summons,    to serve a notice
              ofappearance,                on the Plaintiffs                   Attorney   within     20 days after                      the       service             of this summons,    exclusive
              of the    day          of     service           (or    within         30 days    after   the service                           is    complete                 if     this   summons              is        not
              personally           delivered           to you         within       the     State     of New        York);              and        in the         case       of your        failure       to appear
              or answer,           judgment            will         be taken       against          you    by    default         for     the        relief           demanded             herein.



               Defendant's                 address:                                                                      Plaintiff's               attorneys:
               THE        CITY           OF NEW               YORK                                                       RUBENSTEIN                              &    RYNECKI,                  ESQS.
               100      Church            Street                                                                         16 Court      Street,                   Suite    1717
               New        York,        New         York        10007                                                     Brooklyn,      New                      York            11241
                                                                                                                         (718)522-1020
               POLICE             OFFICER                 RODNEY                GREENIDGE
               c/o    New         York                 Police         Department-              75
                                             City
               Precinct
               1000       Sutter          Avenue
               Brooklyn,            New        York        11208


               POLICE             OFFICER              JOSHUA                  GANSHAW
               Tax      ID    # 966072
               c/o    New         York                 Police         Department-              75
                                             City
               Precinct
               1000       Sutter          Avenue
               Brooklyn,            New        York        11208




                                                                                           1 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                   INDEX NO. 518387/2020
          Case
NYSCEF DOC. NO.1:21-cv-01529-EK-RER
                1                   Document 1-1 Filed 03/23/21 Page RECEIVED
                                                                     3 of 87 PageID #: 709/29/2020
                                                                               NYSCEF:




                Defendant's         address:
                FEDERAL           EXPRESS           CORPORATION
                c/o   C T Corporation             System
                28    Liberty    Street
                New      York,   New      York      10005




                Dated:      Brooklyn,      New       York
                            September       29,    2020




                                                                            2


                                                                  2 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                          INDEX NO. 518387/2020
          Case
NYSCEF DOC. NO.1:21-cv-01529-EK-RER
                1                   Document 1-1 Filed 03/23/21 Page RECEIVED
                                                                     4 of 87 PageID #: 809/29/2020
                                                                               NYSCEF:




                                SUPREME                      COURT             OF THE                 STATE           OF     NEW YORK
                                COUNTY                  OF KINGS
                                -----------------------------------------------------X                                                                        Index         No.:
                                RDK          NY       INC.          d/b/a      GREEN                 ANGEL             CBD,         OREN
                                LEVY            and     RONEN                LEVY,
                                                                                                                                                              COMPLAINT
                                                                    Plaintiffs,


                                                     -against-



                                THE        CITY          OF         NEW           YORK,              POLICE            OFFICER
                                RODNEY                  GREENIDGE,                            POLICE            OFFICER              JOSHUA
                                GANSHAW,                      JOHN             DOES-Police                    Officers          as yet

                                unidentified,             FEDERAL                      EXPRESS                   CORPORATION
                                and      JOHN           DOE-  Driver                     of    Federal          Express          Corporation

                                Truck          as yet        unidentified,


                                                                   Defendants.
                                -------------------------------------------------------X



                     Plaintiffs,               by    their        attorneys,           RUBENSTEIN                          & RYNECKI,                    ESQS.,       complaining               of   the


        defendants              herein,         upon         information                 and        belief,      respectfully               show    to this        Court,      and     allege        as



        follows:


                                   AS AND               FOR           A FIRST                  CAUSE             OF        ACTION                 FOR     DEPRIVATION
                                        OF      PERSONAL                  PROPERTY                              ON BEHALF OF RDK NY                                         INC.

                                                       d/b/a          GREEN  ANGEL                              CBD AND OREN LEVY


                     1.                 That        at all    times         hereinafter                mentioned,             plaintiff,           RDK NY            INC.      d/b/a     GREEN


        ANGEL             CBD,            was       in the         business           of      the    County           of   Kings,          City    and     State     of New          York.



                     2.                 That        at all        times     hereinafter                 mentioned,             plaintiff,          OREN        LEVY,           was      and      still       is a



        resident      of the          County            of    Kings,           City        and       State      of   New        York.



                     3.                 That        at all    times         hereinafter                mentioned,             plaintiff,           RONEN            LEVY,          was       and     still     is



        a resident         of     the     County             of    Kings,         City         and      State        of New         York.




                                                                                                              3 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                         INDEX NO. 518387/2020
          Case
NYSCEF DOC. NO.1:21-cv-01529-EK-RER
                1                   Document 1-1 Filed 03/23/21 Page RECEIVED
                                                                     5 of 87 PageID #: 909/29/2020
                                                                               NYSCEF:




                         4.                 That       on    November                    2, 2019,         and        at all        times           herein         mentioned,            plaintiff,            RDK           NY

         INC.         d/b/a      GREEN                 ANGEL                    CBD,        was         and        is a domestic                    business            corporation                duly       organized


         and     existing            under           and     by        virtue      of     the     laws        of   the      State     of New                York.


                        5.                  That      on November                       2, 2019,         and        at all        times           herein      mentioned,               plaintiff,             RDK          NY

        INC.          d/b/a      GREEN                 ANGEL                   CBD,         was         and        is a domestic                    business            corporation            duly           organized


        and      existing            under           and     by    virtue          of    the     laws      of      the      State     of New                York.


                        6.                  That      on November                       2, 2019,         and        at all        times           herein      mentioned,               plaintiff,             RDK          NY

        INC.       d/b/a         GREEN               ANGEL                CBD,            was      and     is a business                   entity          duly     organized            and        existing            under


        and      by     virtue         of     the     laws        of     the     State      of New             York.


                        7.              That          on November                       2, 2019,         and       at all     times           herein         mentioned,               plaintiff,              RDK

        NY       INC.          d/b/a          GREEN               ANGEL                  CBD,           was        and       is     a corporation                    and/or      business                  entity         duly


        licensed             to transact             business             in the         State     of New            York.


                        8.              That          on November                       2, 2019,         and       at all     times           hereinafter               mentioned,             the        plaintiff,


        RDK           NY       INC.          d/b/a        GREEN                 ANGEL             CBD,             conducted                business              and     maintained                offices            within


        the     State         of New           York.


                        9.              That         on November                        2, 2019,         and       at all     times           hereinafter               mentioned,             the        plaintiff,


        RDK           NY       INC.          d/b/a         GREEN                ANGEL              CBD,             was       and         still      is a domestic              business              corporation,


        duly     authorized                  to do        business              in the     State         of New           York.


                        10.             That         on     November                   2, 2019,          and       at all     times           hereinafter               mentioned,             the        plaintiff,


        RDK NY                INC.          d/b/a      GREEN               ANGEL                 CBD,          maintained                 its principal              place      of business                  within        the


        State     of New              York.


                        1 1.            That         on November                       2, 2019,          and       at all     times           hereinafter               mentioned,             the        plaintiff,




                                                                                                               4 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                       INDEX NO. 518387/2020
         Case
NYSCEF DOC. NO.1:21-cv-01529-EK-RER
                 1                  Document 1-1 Filed 03/23/21 Page 6RECEIVED
                                                                       of 87 PageID #: 1009/29/2020
                                                                               NYSCEF:




         RDK        NY      INC.       d/b/a         GREEN             ANGEL                   CBD,            regularly                 does,        or     solicits,        business         in   the       State      of


         New       York.


                      12.            That       on     November              2, 2019,               and         at all       times               hereinafter             mentioned,          the    plaintiff,


         RDK NY             INC.       d/b/a         GREEN            ANGEL                  CBD,         received                substantial                  revenue          from     goods       used        or



         consumed,           or services              rendered,            in the           State        of     New         York.


                      13.            That        on         November                  2,      2019,             and         at         all        times        herein         mentioned,              defendant,


         FEDERAL                 EXPRESS                CORPORATION,                                     was          and          is        a    domestic               business        corporation              duly


         organized          and      existing         under          and    by        virtue        of        the    laws         of the            State      of New           York.


                      14.            That        on         November                  2,      2019,            and          at         all       times         herein         mentioned,              defendant,


         FEDERAL                 EXPRESS                CORPORATION,                                  was            and          is         a    domestic             business          corporation              duly


        organized           and     existing          under          and    by        virtue        of        the    laws         of the            State      of New           York.


                     15.             That        on         November                  2,      2019,            and          at         all       times         herein         mentioned,              defendant,


        FEDERAL              EXPRESS                  CORPORATION,                                 was        and      is a business                      entity      duly      organized           and   existing


        under      and      by     virtue       of    the     laws     of the              State    of        New         York.


                     16.             That        on     November                      2,      2019,            and          at     all           times         herein         mentioned,              defendant,


        FEDERAL                  EXPRESS               CORPORATION,                                 was         and         is    a corporation                      and/or         business         entity       duly


        licensed       to transact             business          in the      State             of New               York.


                     17.             That       on     November                  2,        2019,         and         at     all         times         hereinafter             mentioned,             defendant,


        FEDERAL              EXPRESS                   CORPORATION,                                conducted                     business             and          maintained           offices       within          the


        State      of New          York.


                     18.            That        on     November                  2,        2019,         and         at     all        times          hereinafter             mentioned,             defendant,


        FEDERAL              EXPRESS                  CORPORATION,                                 was         and        still         is a domestic                    business       corporation,             duly


        authorized          to do       business             in the    State           of New             York.




                                                                                                          5 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                           INDEX NO. 518387/2020
         Case
NYSCEF DOC. NO.1:21-cv-01529-EK-RER
                 1                  Document 1-1 Filed 03/23/21 Page 7RECEIVED
                                                                       of 87 PageID #: 1109/29/2020
                                                                               NYSCEF:




                           19.           That          on     November                  2,    2019,         and           at    all      times           hereiñafter              mentioned,                defendant,


         FEDERAL                     EXPRESS                  CORPORATION,                              maintained                     its     principal            place         of     business           within              the


         State       of    New         York.


                          20.            That       on        November                  2,    2019,         and       at        all      times          hereinafter               mentioned,                defendant,


         FEDERAL                    EXPRESS                 CORPORATION,                               regularly               does,          or solicits,               business         in the        State       of New


         York.


                          21.            That       on        November                  2,    2019,        and        at        all      times          hereinafter               mentioned,                defendant,


         FEDERAL                    EXPRESS                 CORPORATION                               , received                substantial                  revenue         from        goods          used        or



        consumed,                   or services             rendered,             in the      State        of New               York.


                          22.            That      all      times        hereinafter                mentioned,                  the     defendant,                 THE        CITY          OF NEW                  YORK,


        was        and      still      is a municipal                   corporation,                duly      organized                      and      existing            pursuant          to    the      laws          of     the


        State        of New            York.


                          23.            That      the       defendant,                 THE         CITY       OF NEW                        YORK,             maintains               a police         force        known


        as the       NEW YORK                      CITY             POLICE              DEPARTMENT.


                          24.            That      prior           hereto         on     January             6,      2020,             and          within         the     time        prescribed              by        law,       a


        sworn           Notice          of     Claim         stating,          among           other        things,              the         time      when          and      place        where          the       injuries


        and      damages               were      sustained,              together            with      plaintiff's               demands                for     adjustment               or payment                 thereof,


        and      that       thereafter           the        CITY         OF NEW                YORK               refused              or      neglected             for     more         than      (30)        days          and



        up    to     the        commencement                       of   this      action         to    make          any         adjustment                   or    payment              thereof,          was       served


        and      that      thereafter,           and        within          the    time       provided               by        law,      this        action        was       commenced.


                          25.           Pursuant             to the         General           Municipal               Law,             the      Statutory            50-H         Hearings              of the



        plaintiffs              were    held      on        February              13,    2020.




                                                                                                            6 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                                 INDEX NO. 518387/2020
         Case
NYSCEF DOC. NO.1:21-cv-01529-EK-RER
                 1                  Document 1-1 Filed 03/23/21 Page 8RECEIVED
                                                                       of 87 PageID #: 1209/29/2020
                                                                               NYSCEF:




                         26.                  That         on        November              2,    2019,          and            at     all       times           hereinafter               mentioned                 and          upon


         information                 and         belief,         the     defendant,              THE          CITY          OF NEW                   YORK,               employed                POLICE


         OFFICER                   RODNEY                      GREENIDGE,                       POLICE              OFFICER                     JOSHUA                  GANSHAW                        and     JOHN


         DOES-Police                      Officers              as yet      unidentified,                as police                  officers,            agents,         servants          and/or             employees.


                         27.                  That         on        November              2,    2019,          and            at     all       times           hereinafter             mentioned                   and          upon


         information                and          belief,         the     defendant,              FEDERAL                    EXPRESS                      CORPORATIO                            , employed                   JOHN


         DOE-Driver                      of     Federal              Express        Corporation                Truck,               as yet         unidentified,                 an agent,               servant        and/or


         employee.


                        28.                   The       plaintiff,         OREN            LEVY,              was        the        owner         of the           company             known             as    RDK          NY

         INC      d/b/a            GREEN                ANGEL             CBD,         located           at     1180            Ocean             Avenue,              in the       County             of     Kings,         City


         and     State         of New                 York.


                        29.                   The       plaintiff         OREN            LEVY,           was            in the        business               of   buying           and        selling         hemp          plants


        and       products               through               his     company,            RDK NY               INC            d/b/a        GREEN                  ANGEL               CBD,            located         at        1180


        Ocean           Avenue,                in the          County          of   Kings,        City         and        State         of New             York.


                        30.                   Prior       to November                 2, 2019,           a call           was        made          for     the      plaintiff,          OREN                LEVY,           to


        Fox      Holler            Farms              in Vermont,               placing          an order            of        106      pounds             of      hemp       products             that        consisted            of


        nine      (9)     boxes           totaliiig             the     amount        of     $17,000,               of    which             the    plaintiff            would          be profiting                 from         said


        order      in     the       amount               of     $60,000-$100,000.


                        31.               The           plaintiff,         OREN              LEVY,             was         supposed                 to        receive         the      shipment                through            the



        defendant,                 FEDERAL                      EXPRESS               CORPORATION,                                   from         Fox         Holler        Farm          in     Vermont,              but       was


        indisposed                 due        to being            hospitalized             for    two         (2)        days.        Instead            of     having           the    shipment               delivered            at


        his     place         of    busliless                 located      at the      address            of        1180            Ocean          Avenue,              he decided                to     have       the      order




                                                                                                               7 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                               INDEX NO. 518387/2020
         Case
NYSCEF DOC. NO.1:21-cv-01529-EK-RER
                 1                  Document 1-1 Filed 03/23/21 Page 9RECEIVED
                                                                       of 87 PageID #: 1309/29/2020
                                                                               NYSCEF:




         sent      to his        brother's                 address,                the     plaintiff,         RONEN                LEVY,           at 2425       Kings            Highway,                 in the      County


         of    Kings,           City            and      State        of New               York.


                           32.                   The       plaintiff,              OREN              LEVY,           received         notification              that      his     packages              from          Fox


         Holler           Farm,            in     Vermont               was         seized           by     the     Vermont           Police         Department,                  while           tracking          the     same


         through           a track               number            from             FEDERAL                   EXPRESS                 CORPORATION.                              The       plaintiff          learned             that



         defendants,                  FEDERAL                         EXPRESS                       CORPORATION                           and      JOHN         DOE             -Driver             Federal           Express


         Corporation                   truck            notified             the     Vermont               Police          Department               of   packages            of       illegal         substãñce             such


         as marijuana                      were         being         delivered                at 2425            Kings         Highway,            in the     County             of Kings,            City      and        State


         of New            York.            Said         packages                  were        sent       to the         Vermont           Police        Department.


                          33.                   The      plaintiff,            OREN                 LEVY,           contacted             the     Vermont         Police           Department,                   to    inquire


        the       status        of     his        packages               to        be     delivered               at 2425         Kings          Highway,            in    the     County             of     Kings,          City


         and      State         of New                 York.       He         was         informed           that        the    packages            have      been        cleared,           the      paperwork                  was


         lawful          and      proper                and      the         shipment               was      going         to    be delivered              at the         location           requested                and    also


        apologized                   for        the     inconvenience.


                          34.                Thereafter,                 the        plaintiff,            OREN             LEVY,           was      tracking           down           for    his      packages              to     be


        delivered               after            all     was       cleared                by        the    Vermont               Police          Department,               The         plaintiff             learned         that



        defendants,                  FEDERAL                       EXPRESS                       CORPORATION                          and         JOHN         DOE-Driver                    of     Federal           Express


        Corporation                    truck            notified             the         defendant,               THE          CITY       OF NEW               YORK,              and        the      packages              were


        confiscated                  once              again,         this         time        by       defendants,              POLICE             OFFICER                RODNEY                     GREENIDGE,


        POLICE              OFFICER                       JOSHUA                    GANSHAW                        and     JOHN           DOES-Police                  Officers             as yet         unidentified,



        acting           as agents,                   servants          and/or             employees                of    the     defendant,             THE      CITY            OF NEW                   Y ORK,           after


        the     defendant,                  JOHN              DOE-Driver                     of the        Federal          Express             Corporation            Truck,           brought            the   packages


        of     illegal      products                    assumed               to be marijuana                      to the        Precinct.




                                                                                                                      8 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                             INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 10 of 87 PageID
                                                                     RECEIVED       #: 14
                                                                               NYSCEF:  09/29/2020




                           35.                 The      defendants,                   THE         CITY            OF      NEW               YORK,               POLICE                OFFICER                  RODNEY


        GREENIDGE,                             POLICE                  OFFICER                  JOSHUA             GANSHAW                          and     JOHN             DOES-Police                      Officers           as


        yet      unidentified,                    had       knowledge                    and      learned          that     the        packages                were       of     hemp          products              and      not



        marijuana                  as assumed,                   nevertheless               they         refused          to release              the     same         and     as a result              the     plaintiffs,


        RDK         NY            INC.         d/b/a        GREEN                 ANGEL             CBD,           OREN            LEVY,                were         caused       to be deprived                     of    their


        business             and          livelihood.


                           36.              By       the        reason       of    the      foregoing,             the     plaintiffs,              RDK NY                INC.         d/b/a     GREEN


        ANGEL                CBD               and     OREN              LEVY,             sustained              damages              in    an      amount            exceeding               the      jurisdictional


        limits        of     all     the       lower        Courts.


                 AS AND                   FOR          A SECOND                       CAUSE              OF ACTION                          FOR         CONVERSION,                            TRESPASS,
                 TORTIOUS                         INTERFERENCE                                   WITH             PERSONAL                        PROPERTY                        ON BEHALF                          OF
                                            RDK            NY       INC.          d/b/a         GREEN              ANGEL                CBD             AND          OREN             LEVY




                        37.                 The        plaintiff           repeats          and     realleges             each         and     every           allegation             set forth          above


                                   "1"                           "36"
        numbered                           through                          inclusive             with      the     same          force        and        effect        as if         more      fully         set    forth       at


        length        herein.


                        38.                 That           on      November                 2,     2019,          and      at     all        times        hereinafter                 mentioned                and         upon


        information                  and        belief,          the     plaintiff,             OREN           LEVY,            was         an owner            of    a company                known            as RDK



        NY       INC.            d/b/a         GREEN               ANGEL                CBD,        which          is based            in    Brooklyn,                New       York,          doing          business



        of buying                and       selling          of     hemp        products.


                        39.                 Prior          to      November                 2,     2019         and        at    all        times         hereinafter                 mentioned                and        upon


        information                  and        belief,          the     plaintiff,             OREN           LEVY,            placed         an order               to Fox          Holler         Farms,          located


        in Vermont.                      The     order           consists          of     106     lbs     of    hemp,           which          equals           to nine        (9)      boxes           in the       amount


        of    costs         for      $17,000.                    From       the         order      the     plaintiff            would          make            a profit          in    the     amount               between


        $60,000             to $100,000.




                                                                                                                  9 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                                            INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 11 of 87 PageID
                                                                     RECEIVED       #: 15
                                                                               NYSCEF:  09/29/2020




                            40.                The         plaintiff,            OREN              LEVY,               was         supposed                 to    receive              a shipment                 at this          place      of



         business,                but     due         to     being         indisposed                 due         to     being         hospitalized                    for        two         (2)     days,            he    decided           to


         have         the     products               to be delivered                      at his       brother's               residence,                   the     plaintiff,            RONEN                   LEVY             at 242


         Kings         Highway,                  in the          County            of New             York,             City        and       State         of     New        York.


                            41.            As         a result           of      the     delivery            by        Fox         Holler          Farms,            the     products                were             confiscated             by


        the     Vermont                  Police            Department                   after       being         reported              of        illegal         packages               assumed                 to     be marijuana


        from          an     agent         from            the     Federal              Express.             The        plaintiff             contacted               the         Vermont                 Police            Department


        where          the        order         of    the        products               was        cleared             and     documentation                         for     the        same         were             in good



        standing              and        released             to be delivered                      at the         designated                  destination.


                           42.             The         plaintiff               tracked          he delivery                  to only              learned          that      defendants,                    FEDERAL


        EXPRESS                    CORPORATION                                   and      JOHN          DOE-Driver                           of     Federal           Express                 Corporation                   truck



        reported              illegal          packages                 that     consist           of hemp              products                  were       once          confiscated                    this    time        by     the



        defendants,                 POLICE                   OFFICER                   RODNEY                  GREENIDGE,                                POLICE              OFFICER                       JOSHUA


        GANSHAW                          and      JOHN             DOES-Police                       Officers                as yet         unidentified,                    acting            as agents,                servants


        and/or          employees                    of the        defendant,                  THE       CITY                OF NEW                  YORK,                after        it was         reported               once      again



        by     an     agent             from         Federal            Express              by     bringing             said        products                which           was         assumed                 to     be marijuana



        to the        precinct.                The         defendants              refused            to release               the      packages                  to the          plaintiffs.


                           43.             Stemming                      from          the        aforementioned,                           all     of      the      defendants,                     POLICE                  OFFICER



        RODNEY                     GREENIDGE,                             POLICE                  OFFICER                    GANSHAW                         and      JOHN              DOES-Police                         Officers



        as    yet       unidentified,                       trespassed,                  had        actual         knowledge                       with           intent          to    withhold                  and/or            deprive


        plaintiffs'
                                  property             when          they         refused           to return                the     same           after         learning             that         the     packages                were      of



        hemp          products             which             was         legal         to sell       and       not       marijuana                  as assumed                     originally               by        the    defendant,




                                                                                                                       10 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                                      INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 12 of 87 PageID
                                                                     RECEIVED       #: 16
                                                                               NYSCEF:  09/29/2020




         and       JOHN             DOE-Driver                          of    Federal               Express               Corporation                truck,         who        reported           the     package            to be of


         illegal         products                to the          defendants.


                            44.                As         a result,           the        plaintiffs             were           deprived            in retrieving               their     packages             that       consist


         of hemp             products                 which             was         ordered              for       the     purpose           of     their        business.             Knowing            that     the     products


         was       not      marijuana                     as assumed,                     the     defendants                   coerced         plaintiffs              and     told      that     their     paperwork                was


         sufficient              in an attempt                     to        arrest         the       plaintiff,               OREN          LEVY.


                           45.                 The         defendant,                    THE          CITY          OF NEW                   YORK,            at all       relevant          times,         was      aware          that


        these        individual                  defendants,                    including                 but       not        limited        to POLICE                   OFFICER                 RODNEY


        GREENIDGE,                              POLICE                  OFFICER                     JOSHUA                     GANSHAW                      and     JOHN             DOES-Police                  Officers           as


        yet      unidentified,                      that      defendants,                   FEDERAL                       EXPRESS                  CORPORATION                              and    JOHN            DOE-Driver


        of Federal                Express                  Corporation                     truck,          who           have        committed                the      acts     of     trespass,


        conversion                  and         tortious            interference                      with         personal              property           alleged           herein        by     refusing          to release


        the      packages                 of        the      products               purchased                  by        the    plaintiffs           for     business            purposes            which           was


        assumed              was          an illegal               substance                    such       as marijuana,                     but     was      actually           hemp           products.


                         46.                   By     the       reason              of     the    foregoing,                   the    plaintiffs,             RDK         NY         INC.        d/b/a      GREEN


        ANGEL               CBD                and        OREN               LEVY,               sustained                damages            in an amount                     exceeding            the     jurisdictional


        limits        of    all         the     lower           Courts.


                                    AS AND                     FOR            A THIRD                     CAUSE                  OF       ACTION                  FOR          NEGLIGENCE
                                                                                         ON BEHALF                             OF RDK                NY       INC.
                                              d/b/a          GREEN                   ANGEL                   CBD,              OREN           LEVY               and      RONEN                 LEVY


                         47.                   The         plaintiffs           repeat            and          reallege           each       and      every            allegation           set forth            above


                                  "I"                             "46"
        numbered                              through                           inclusive                with        the        same         force         and      effect       as if       more         fully      set    forth         at


        length        herein.




                                                                                                                           11 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                                           INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 13 of 87 PageID
                                                                     RECEIVED       #: 17
                                                                               NYSCEF:  09/29/2020




                          48.               The       defendants                   were       negligent,                 reckless                  and         careless         in making                 false      claims           and/or


         a statement              and         surrendering                    the       packages                assumed                  of     illegal         products,              such        as marijuana                this     time


         to the         defendants;                   in     confiscating                   the       packages                 refusing                to       return         to    the     plaintiffs,             after       learning


         that     the     packages                contaiñêd                of hemp             products                 which             the      plaintiff             was        in the        business           of selling            and


                                                                                                                                                                                                       plaintiffs'
         buying          the     same;            in depriving                  the      plaintiffs              of     their         livelihood;                     in withholding                                          goods;           in


                                                                                                                                              plaintiffs'                                            defendants'
         creating          a media                spectacle             of     the       confiscation                    of     the                                    goods         which                                     knew          or


         should          have         known              were          legal        hemp           products;                  in    knowingly                     being         aware          that       plaintiff's          property

                                                                                    plaintiffs'                                                                          plaintiffs'
         was      legal,        but         refused          to    return                                   property;                    in      depriving                                        property;             in   carelessly


        published               and     publicized                   the       incident            on     a variety                 of        public           platforms             including                but    not     limited           to



         Facebook,              Twitter             and       Instagram;                  and        were         otherwise                      negligenct


                         49.                At     all      times            herein           mentioned                            POLICE                   OFFICER                    RODNEY,                      GREENIDGE,


        POLICE                 OFFICER                     JOSHUA                   GANSHAW                            and         JOHN                DOES-Police                         Officers            yet      unidentified


        were          acting      within            their         scope            of    employment                      for        the         City        of New             York,          and      the      New          York       City


        Police          Department                    and         as     such           The        City          of     New              York             is    responsible                 for       their         conduct           under


        respondeat               superior.


                         50.                 As      a      result           the        plaintiffs               were              caused              to       be       deprived              of      their         business              and



        livelihood,              sustained                 serious           injuries,          the      full         extent         of        which            are    currently             unknown,                including,            but


        not     limited         to,    loss       and       conversion                  of property,                  specifically                  hemp,             in the        amount          of $100,000;               property


        damage,            damage                to reputation                 and       credit,          loss        of earnings;                     damage               to his      businesses;                 attorney's          fees


        for     the     baseless             criminal             proceedings;                    loss      of        earnings                 capacity               and     capability;              mental            anguish           and


        other          psychological                       injuries;             required               and            requires                  medical               treatment;                 fear,        anxiety,             shame,


        humiliation,              indignity;                property               damage,              damage                to reputation                     and      credit,        loss        of earnings;              difficulty


        sleeping;          and        all     damages              sustained               as a result                of the          defendants                   conduct.




                                                                                                                      12 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                           INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 14 of 87 PageID
                                                                     RECEIVED       #: 18
                                                                               NYSCEF:  09/29/2020




                          51.               By     the       reason       of the        foregoing,             the      plaintiffs,            RDK            NY         INC.         d/b/a         GREEN


         ANGEL                CBD           and        OREN            LEVY,           sustained            darñages             in       an      amount             exceeding                the      jurisdictional


         limits      of       all    the     lower           Courts.




                                    AS      AND          FOR           A FOURTH                    CAUSE               OF      ACTION                      FOR NEGLIGENT
                                            HIRING                 AND          RETENTION                       ON BEHALF                            OF       RDK           NY        INC.
                                                              d/b/a      GREEN                ANGEL              CBD          AND              OREN                LEVY



                        52.                The        plaintiffs         repeat         and     reallege             each     and         every           allegation             set forth          above


                                    "1"                        "51"
         numbered                           through                      inclusive            with       the     same         force         and           effect     as if        more         fully         set     forth     at


         length      herein.


                        53.                 That        the     defendant,             THE         CITY          OF NEW                   YORK,              did     not        exercise         reasonable


        care      and      diligence               in the          selection,          engagement,                   employment                   and        training           of their        police             officers,


        agents,         servants,               and      employees               and     were        negligent              in the        hiring,           training            and     retention             of      the



        defendants,                  POLICE                  OFFICER             RODNEY                  GREENIDGE,                        POLICE                   OFFICER                JOSHUA


        GANSHAW                       and        JOHN           DOES-Police                   Officers           as yet       unidentified,                        who      confiscated                the     packages


        of    hemp         products               which            was    ordered           from         Fox         Holler      Farms               in     Vermont,              for      business            purposes



        belonging               to    the       plaintiffs,            RDK        NY      INC.           d/b/a         GREEN               ANGEL                   CBD          and     OREN             LEVY,               and


        refused         to return               the     same          which       deprived           the    plaintiffs               of   their           business          and       livelihood.


                        54.                That        the     defendant,             THE       CITY           OF NEW                 YORK,                 had     prior        knowledge                 of the



        inappropriate,                     unlawful,            and      improper             conduct            of     the    defendants                    POLICE                OFFICER                   RODNEY


        GREENIDGE,                          POLICE                 OFFICER              JOSHUA                 GANSHAW                         and         JOHN           DOES-Police                     Officers             as


        yet    unidentified,                     and     continued              to employ            them        and        allowed            them           to be in contact                   with         the     public


        at large.


                     55.                   By     the     reason         of     the    foregoing,              the     plaintiffs,             RDK           NY          INC.         d/b/a      GREEN




                                                                                                           13 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                       INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 15 of 87 PageID
                                                                     RECEIVED       #: 19
                                                                               NYSCEF:  09/29/2020




         ANGEL                  CBD          and        OREN             LEVY,            sustained          damages              in    an    amount              exceeding               the      jurisdictional


         limits         of     all    the       lower       Courts.




            AS AND                    FOR A FIFTH                         CAUSE              OF     ACTION                  FOR         CIVIL            RIGHTS                   VIOLATION                         ON
                        BEHALF                     OF       RDK          NY        INC.         d/b/a        GREEN              ANGEL               CBD           AND         OREN              LEVY



                         56.                The      plaintiffs             repeat        and     reallege           each      and      every        allegation             set forth           above


                                      "1"                         "55"
         numbered                               through                     inclusive            with     the      same         force        and    effect         as if more              fully         set     forth     at


         length         herein.


                         57.                The         defendant,               THE         CITY            OF      NEW            YORK,              through             policies,            practices                and



         customs,              directly           caused          the     constitutional                violation           suffered          by     plaintiffs,            RDK NY                  INC.          d/b/a


         GREEN                ANGEL                 CBD           and     OREN            LEVY.


                         58.                The      defendant,              THE          CITY          OF    NEW           YORK,             through          its police               department,                has


        had       and        still    has       hiring          practices          that     it knows          will      lead      to the        hiring       of     the     police         officers,



         including              but       not     limited          POLICE             OFFICER                RODNEY                    GREENIDGE,                    POLICE                OFFICER


        JOSHUA                   GANSHAW                        and      JOHN         DOES-Police                    Officers           as yet      unidentified,                  lacking            the


        intellectual                 capacity             and     moral       fortitude           to discharge              their       duties         in accordance                    with       the


        constitution                  and       is indifferent              to the        consequences.


                         59.                The      defendant,              THE          CITY          OF NEW              YORK,             through          its police               department,                has


        de facto             quota          policy         that       encourages             unlawful             stops,       unlawful            searches,              false     arrests,          the


         fabrication                 of     evidence             and     perjury.


                        60.                 The      defendant,              THE          CITY          OF   NEW            YORK,             at all     relevant            times,            was,       upon



        information                   and       belief,         aware       that     these       individual            defendants,                 including          but         not     limited           to


        POLICE                OFFICER                   RODNEY                GREENIDGE,                      POLICE              OFFICER                JOSHUA                   GANSHAW                        and




                                                                                                             14 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                               INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 16 of 87 PageID
                                                                     RECEIVED       #: 20
                                                                               NYSCEF:  09/29/2020




         JOHN          DOES-Police                    Officers            as yet        unidentified,                 routinely             commit         constitutional              violations             such


         as    those         at     issue      here        and      has      failed         to     change          its       policies,         practices           and     customs               to   stop     this


         behavior.


                       61.              The      defendant,                THE         CITY         OF      NEW              YORK,           at all     relevant         times,       was        aware        that


        these       individual              defendants,                 including           but     not     limited           to     POLICE             OFFICER             RODNEY


        GREENIDGE,                          POLICE               OFFICER               JOSHUA                GANSHAW                        and      JOHN          DOES-Police                   Officers           as


        yet      unidentified,                are     unfit       officers            who        have      previously               committed              the   acts      alleged        herein           and/or


        have       a propensity                for    unconstitutional                      conduct.


                       62.              That         as    a result             of    the     aforesaid            false           arrest      and      confiñersent,               plaintiff,             OREN


        LEVY,           sustained             serious            gmmuent                personal           injuries           along         with      humiliation,           shame,              indignity,


        damage          to reputation                 and        credit      and       suffered           emotional                and      physical        distress        and      injuries.


                       63.             As      a direct           and      proximate              result      of      this      unlawful           conduct,          the    plaintiffs,               RDK     NY


        INC.        d/b/a         GREEN              ANGEL                CBD         and     OREN           LEVY,              sustained            the    damages          hereinbefore


        alleged.




                       AS AND                FOR       A SIXTH CAUSE                                 OF      ACTION                   FOR          _PUNITIVE           DAMAGES
                  ON BEHALF                          OF RDK NY INC.                               d/b/a      GREEN                  ANGEL              CBD         AND OREN LEVY



                       64.             The      plaintiffs              repeat        and     reallege         each          and      every        allegation           set forth         above


                              "1"                         "63"
        numbered                      through                       inclusive            with       the     same         force        and     effect       as if more         fully        set forth          at


        length       herein.


                       65.             The      actions            of     the        defendants             herein-above                    alleged,        were        malicious,               willful      and



        grossly        negligent.




                                                                                                          15 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                                        INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 17 of 87 PageID
                                                                     RECEIVED       #: 21
                                                                               NYSCEF:  09/29/2020




                              66.                That       the     defendant,               THE              CITY            OF NEW                  YORK,                 authorized,             permitted           and      ratified


         the        unlawful                  and        negligent              acts        of        their         agents,             servants                 and/or           employees,                including            but      not


         limited              to POLICE                   OFFICER                  RODNEY                          GREENIDGE,                             POLICE                  OFFICER            JOSHUA


         GANSHAW                            , JOHN             DOES-Police                       Officers,               FEDERAL                          EXPRESS                  CORPORATION                           and      JOHN


         DOE-Driver                         of    Federal            Express            Corporation                       truck           as yet           unidentified,                  herein-above               alleged.


                              67.                By     the      reason         of the           foregoing,                    the      plaintiffs,               RDK          NY         INC.      d/b/a       GREEN


         ANGEL                  CBD              and     OREN             LEVY,             sustained                  damages                  in an amount                      exceeding           the jurisdictional


         limits          of     all     the       lower          Courts.


                                                           AS       AND           FOR            A SEVENTH                              CAUSE                    OF ACTION                       FOR
                                                              FALSE             ARREST                        ON BEHALF                              OF          RONEN                   LEVY



                          68.                    The      plaintiffs            repeat           and          reallege            each         and         every          allegation             set forth       above


                                      "1"                         "67"
         numbered                             through                         inclusive               with         the        same           force         and      effect          as if more          fully        set forth          at


         length          herein.


                          69.                 That         prior         hereto        on        December                     11, 2019,               and         within           the    time      prescribed             by    law,


         a sworn              Notice             of     Claim          stating,         among                 other           things,          the        time      when            and     place      where         the      injuries


        and       damages                   were        sustained,              together               with         plaintiff's                demands                for     adjustment              or payment                thereof,


        and       that         thereafter                the      CITY          OF NEW                    YORK                  refused              or    neglected                for     more       than      (30)         days       and



        up     to     the       commeñeement                             of     this     action               to    make             any       adjustment                    or    payment           thereof,           was      served


        and       that        thereafter,                and       within         the       time         provided                 by         law,     this        action           was      commenced.


                          70.                 That          on      November                     2,     2019,             and           at     all        times        hereinafter                mentioned                and       upon


        information                     and       belief,          the    plaintiff,             RONEN                    LEVY,                was         lawfully               present        at or about            the


                                                                  75th
        premises                known              as the                     preCinCt,            lOCated               at     1000          Sutter         Avenue,                in the       County         of    Kings,           City


        and       State         of New                 York.




                                                                                                                         16 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                     INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 18 of 87 PageID
                                                                     RECEIVED       #: 22
                                                                               NYSCEF:  09/29/2020




                          71.             While            at the        aforementioned                    location          voluntarily                 and     under         pretenses,         the     plaintiff,


         RONEN                  LEVY,           was        approached                 and       was      falsely       arrested             by     the    defendants,              POLICE               OFFICER


         RODNEY                     GREENIDGE,                        POLICE                OFFICER                JOSHUA                   GANSHAW                    and       JOHN            DOES-Police


         Officers              as yet       unidentified.                  The      plaintiff           was      handcuffed                  and     taken         under        police         custody           where


                                                                                                 75th
         he was           placed          in a holding                place         at the                Precinct           and      was        kept      there       until      2:30      am the


         following               day,     on November                      3, 2019             at which         time        the     plaintiff            was     transported             to Kings           County


         Central          Booking             where          he was            held       for     multiple           hours          until        he was         released          at approximately


         8:00       pm,        on    November                3, 2019.


                          72.             That         on       November                  2,     2019,         and      at    all      times            hereinafter             mentioned               and       upon


         information                 and         belief,           the      plaintiff,                RONEN               LEVY,               was        falsely          arrested          by       defendants,


         POLICE                 OFFICER                 RODNEY                     GREENIDGE,                        POLICE             OFFICER                    JOSHUA                GANSHAW                   and


        JOHN             DOES-Police                       Officers            as     yet       unidentified,                who        were         acting           within         the    scope           of    their


        employment                   with        the    defendant,                 THE          CITY       OF        NEW           YORK,             at the        aforesaid         premises.


                         73.              That         on       November                 2,     2019,          and     at     all      times         hereinafter                mentioned               and       upon


        information                 and      belief,          the        aforementioned                    false       arrest        was         performed               knowingly,              intentionally


        and       willfully.


                         74.            That        on November                       2, 2019,           and     at all      times          hereinafter             mentioned              and       upon


        information                 and      belief          the      defendants,                  POLICE              OFFICER                   RODNEY                   GREENIDGE,                     POLICE


        OFFICER                  JOSHUA                GANSHAW                        and       JOHN           DOES-Police                    Officers           as yet        unidentified,             who



        falsely          arrested         the      plaintiff,             RONEN                 LEVY,          were       acting            within        the      scope        of their       employment


        with       the     defendant,              THE          CITY           OF NEW                 YORK.


                         75.            That        on November                      2, 2019,            and     at all      times          hereinafter             mentioned              and     upon


        information                 and       belief,           the       arrest         and     confinement                  was        without               probable           cause        nor      based          on


        reasonable               grounds           and       not         founded          upon         an arrest          warrant.




                                                                                                           17 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                           INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 19 of 87 PageID
                                                                     RECEIVED       #: 23
                                                                               NYSCEF:  09/29/2020




                       76.              That        as a result             of    the     aforesaid                false        arrest          and    confinement,                   plaintiff,          RONEN


          LEVY,             sustained          serious            permañcñt               personal             injuries              along        with       humiliation,                 shame,               indignity,


         damage             to reputation                and      credit         and     suffered             emotional                   and    physical             distress         and      injuries.


                       77.              By     the       reason         of the         foregoing,              the         plaintiff,           RONEN                LEVY,            sustained               damages            in


         an amount             exceeding                 the    jurisdictional                 limits         of     all      the       lower         Courts.


                                AS AND                FOR            A EIGHTH                    CAUSE                     OF       ACTION                 FOR NEGLIGENT
                                      HIRING                   AND         RETENTION                           ON BEHALF                              OF        RONEN             LEVY




                       78.             The       plaintiffs             repeat          and     reallege             each           and     every          allegation            set forth           above


                               "1"                         "77"
         numbered                      through                         inclusive              with      the        same          force          and      effect        as if     more         fully           set     forth      at


         length       herein.


                       79.              That         the       defendant,              THE       CITY              OF       NEW            YORK,             did      not     exercise             reasonable                 care


         and      diligence          in the        selection,              engagement,                  employment                        and     training           of their         agents,          servants,              and


        employees              and      were         negligent              in the       hiring,         training               and       retention             of   the      defëñdañts,                 POLICE


         OFFICER               RODNEY                 GREENIDGE,                          POLICE               OFFICER                     JOSHUA                    GANSHAW                   and        JOHN


        DOES-Police                   Officers             as yet       unidentified,                  who         assaulted,                battered           and        violated          the      civil         rights      of


        the    plaintiff,            RONEN               LEVY.


                       80.             That        the     defendant,              THE          CITY           OF          NEW            YORK,             had       prior      knowledge                    of    the



        inappropriate,                unlawful,                and     improper               conduct           of      the      defendants,                  PÒLICE              OFFICER                     RODNEY


        GREENIDGE,                      POLICE                 OFFICER                  JOSHUA                 GANSHAW                           and       JOHN             DOES-Police                       Officers          as


        yet    unidentified,                 and      continued              to employ                them          and        allowed            them          to be in coñtact                   with        the     public


        at large.


                      81.             By      the     reason           of the          foregoing,              the         plaintiff,            RONEN                LEVY,             sustained                  damages


        in an amount                 exceeding              the      jurisdictional                  limits         of all          the    lower         Courts.




                                                                                                          18 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                         INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 20 of 87 PageID
                                                                     RECEIVED       #: 24
                                                                               NYSCEF:  09/29/2020




                                            AS AND                  FOR        AN NINTH                     CAUSE              OF      ACTION                FOR           FALSE
                                                        IMPRISONMENT                                 ON BEHALF                        OF       RONEN               LEVY


                         82.               The          plaintiffs             repeat         and      reallege              each       and        every           allegation                set      forth           above


                                "1"                           "81"
         numbered                          through                       inclusive            with        the     same         force       and      effect         as if    more             fully      set      forth        at


         length         herein.


                         83.               That         on      November                 2,    2019,            and     at     all     times        hereinafter              mentioned                     and         upon


         information                 and     belief,          defendants,               POLICE                OFFICER                RODNEY                GREENIDGE,                          POLICE


         OFFICER                JOSHUA                   GANSHAW                      and     JOHN              DOES-Police                 Officers          as yet        unidentified,                     were



        acting      within            the     scope           of their         employment                 when         they,         without       justification                 and      without             probable



        cause,          imprisoned                the      plaintiff.


                        84.                That      the      defendant,                POLICE              OFFICER                  RODNEY                GREENIDGE,                          POLICE


        OFFICER                 JOSHUA                   GANSHAW                      and     JOHN            DOES-Police                   Officers          as yet        unidentified,                     while



        acting      within            the     scope           of     their      employment,                   intentionally              confined            the     plaintiff           against           his     will


        and      said         confinement                    was      not      privileged


                        85.             By        the     reason             of the     foregoing,              the    plaintiff,            RONEN             LEVY,              sustained                damages


        in an amount                  exceeding                the jurisdictional                    limits       of all       the     lower        Courts.




                                AS AND                   FOR          A TENTH                 CAUSE               OF ACTION                       FOR         INTENTIONAL
                                                   AND              NEGLIGENT                        INFLICTION                        OF       EMOTIONAL
                                                              DISTRESS                   ON BEHALF                        OF          RONEN               LEVY



                        86.            The         plaintiffs            repeat         and    reallege            each        and      every       allegation             set forth               above


                               "1"                           "85"
        numbered                       through                          inclusive           with      the       same      force        and       effect      as if more                fully         set forth         at


        length      herein.


                        87.            That         the       defendant,              THE          CITY         OF NEW                 YORK,           including            but        not      limited          to




                                                                                                            19 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                                INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 21 of 87 PageID
                                                                     RECEIVED       #: 25
                                                                               NYSCEF:  09/29/2020




         POLICE               OFFICER                   RODNEY                  GREENIDGE,                             POLICE              OFFICER                   JOSHUA                  GANSHAW,                  JOHN


         DOES-Police                    Officers             as yet         unidentified,                     that        defendants,               FEDERAL                   EXPRESS


         CORPORATION                                  FEDEX               CORPORATION                                     and     JOHN           DOE          -Driver           of     Federal           Express


         Corporation                  truck       acted             intentionally,                   recklessly                  and     with       utter       disregard             to the         consequences                of


         their     actions            and      caused              severe        emotional                distress               to the        plaintiff          through            their      actions.


                        88.              Said          actions            exceeded             all       reasonable                   bounds         of     decency,            were          outrageous            and



         shocking               and     resulted             in severe               emotional                distress            to the         plaintiff,            RONEN                 LEVY.


                        89.              That          as a result              of    said        intentional                   and     negligent             acts,     the     plaintiff,            RONEN


        LEVY,            become               sick,       sore,          lame        and     disabled,                received            severe            and      serious          injuries         in and       about


        diverse         parts         of his      person             and        suffered             great       physical               pain,       distress,          mental          shock,          mental       anguish


        and       psychological                   trauma             and        was        otherwise                 injured.


                        90.              By      reason             of    the     foregoing,                  the      plaintiff,          RONEN                  LEVY,             sustained           damages           in


        an amount                exceeding                the jurisdictional                         limits          of    all    the     lower            Courts.




                                        AS AND                FOR           A ELEVENTH                                 CAUSE               OF        ACTION                  FOR             CIVIL
                                                 RIGHTS                   VIOLATION                            ON BEHALF                           OF         RONEN                 LEVY



                        91.             The           plaintiffs           repeat           and       reallege             each         and      every         allegation             set forth          above


                                "1"                          "90"
        numbered                        through                           inclusive               with         the        same         force       and        effect        as if      more          fully    set   forth        at


        length         herein.


                        92.             The       defendant,                    THE         CITY          OF NEW                      YORK,           through           policies,              practices         and



        customs,             directly          caused              the    constitutional                      violation               suffered         by      plaintiff,            RONEN              LEVY.


                       93.              The           defendant,                THE          CITY             OF NEW                    YORK,               through           its    police          department,               has


        had      and    still     has       hiring         practices             that       it knows             will       lead        to the       hiring          of the     police           officers,       including


        but      not    limited          POLICE                OFFICER                     RODNEY                     GREENIDGE,                           POLICE              OFFICER




                                                                                                                 20 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                       INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 22 of 87 PageID
                                                                     RECEIVED       #: 26
                                                                               NYSCEF:  09/29/2020




         JOSHUA                    GANSHAW                       and     JOHN           DOES-Police                     Officers          as yet         unidentified,              lacking          the


         intellectual               capacity            and       moral           fortitude             to discharge             their      duties        in accordance                 with        the


         constitution                and     is indifferent                    to the        consequences.


                        94.                The         defendant,              THE          CITY          OF NEW                YORK,            through            its police         department,                  has


         de facto         quota            policy         that         encourages                 unlawful           stops,          unlawful         searches,          false       arrests,          the


         fabrication               of evidence                and        perjury.


                        95.                The      defendant,                 THE          CITY          OF NEW                YORK,            at all      relevant         times,         was,         upon


        information                  and     belief,          aware          that      these           individual            defendants,             including           but     not      limited           to


        POLICE                OFFICER                    RODNEY                    GREENIDGE,                         POLICE              OFFICER                JOSHUA                 GANSHAW                       and


        JOHN           DOES-Police                       Officers            as yet          unidentified,                  routinely           commit         constitutional                  violations            such


        as     those          at    issue        here       and          has       failed         to     change         its     policies,          practices            and      customs              to     stop     this


        behavior.


                        96.                The      defendant,                 THE          CITY          OF       NEW          YORK,            at all     relevant          times,         was      aware          that


        these      individual               defendants,                   including               but     not      limited        to     POLICE             OFFICER                 RODNEY


        GREENIDGE,                         POLICE                 OFFICER                   JOSHUA                 GANSHAW                  and      JOHN            DOES-Police                    Officers          as


        yet     unidentified,                    are     unfit         officers        who         have         previously              committed             the     acts     alleged          herein           and/or


        have      a propensity                   for     unconstitutional                         conduct.


                        97.             As        a direct             and        proximate               result       of     this      unlawful            conduct,          the      plaintiff,            RONEN


        LEVY,           sustained                the     damages               hereinbefore                  alleged.



                                                 AS       AND            FOR          A TWELFTH                         CAUSE               OF ACTION                     FOR
                                             PUNITIVE                        DAMAGES                         ON BEHALF                      OF RONEN                     LEVY


                        98.            The          plaintiffs            repeat            and     reallege          each       and      every       allegation             set forth          above


                               "1"                         "97"
        numbered                       through                           inclusive            with        the      same        force      and      effect      as if more            fully          set forth        at


        length      herein.




                                                                                                                21 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                    INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 23 of 87 PageID
                                                                     RECEIVED       #: 27
                                                                               NYSCEF:  09/29/2020




                        99.              The      actions            of        the    defendants                   herein-above                 alleged,        were      malicious,                  willful          and



         grossly        negligent.


                        100.             That         the     defendant,                 THE           CITY                OF       NEW           YORK,          authorized,                  permitted                and


         ratified       the      unlawful              and    negligent                acts    of their             agents,          servants        and/or       employees,                                       but
                                                                                                                                                                                              including


         not     limited         to POLICE                  OFFICER                   RODNEY                  GREENIDGE,                         POLICE          OFFICER                JOSHUA


         GANSHAW                      and      JOHN          DOES-Police                      Officers,              that         defendants,         FEDERAL                 EXPRESS


         CORPORATION                             and        JOHN           DOE          -Driver           of       Federal           Express         Corporation              truck      as yet



        unidentified,                 herein-above                 alleged.


                        101.            By      the     reason            of    the     foregoing,                 the     plaintiff,           RONEN           LEVY,             sustained                damages


        in an amount                  exceeding              the    jurisdictional                   limits          of     all    the    lower      Courts.




                       AS       AND            FOR          A THIRTEENTH                               CAUSE                  OF         ACTION             FOR        NEGLIGENCE
                                    AGAINST                  DEFENDANTS,                              FEDERAL                        EXPRESS                CORPORATION
                                    AND         JOHN             DOE-DRIVER                           ON BEHALF                           OF       RDK         NY      INC.        d/b/a
                                                                   GREEN                ANGEL                 CBD           and         OREN         LEVY



                       102.             The      plaintiff          repeats            and     realleges                 each       and    every      allegation             set forth          above


                              "1"                        "101"
        numbered                       through                        inclusive               with      the         same          force    and     effect       as if more            fully       set      forth       at


        length        herein.


                       103.             The      defendant,                    FEDERAL                EXPRESS,                       including         but      not    limited          to     JOHN             DOE,



        acting        as an agent,              servant            and/or            employee,            were            negligent,            reckless        and    careless          in making                 a


        false       claim       and/or          a statement                and        surrendering                  the     packages             assumed         of    illegal        products,             such        as



        marijuana,              but     were          actually            hemp          products              to     the      Vermont             Police       Department,                    prior        to   being


        delivered           at 2425            Kings         Highway,                 in the      County             of      Kings,        City     and      State     of New           York.


                       104.              The      defendant,                   FEDERAL                 EXPRESS,                      including         but      not     limited         to     JOHN             DOE,



        acting        as    an        agent,      servant            and/or             employee,                  were           negligent,         reckless          and       careless             in    making




                                                                                                          22 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                                  INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 24 of 87 PageID
                                                                     RECEIVED       #: 28
                                                                               NYSCEF:  09/29/2020




         another           false        claim             and/or         a statement                 and     surrendering                the      packages                assumed            of     illegal         products,


         such       as marijuana                        this    time       to the           defendants,              THE         CITY            OF     NEW               YORK,             POLICE                OFFICER


         RODNEY                    GREENIDGE,                              POLICE                  OFFICER               JOSHUA                GANSHAW                          and      JOHN             DOES-Police


         Officers           as yet           unidentified,                  which             said      defendants            confiscated                the         packages             refusing               to return         to


        the      plaintiffs,              RDK             NY        INC.        d/b/a        GREEN             ANGEL               CBD           and       OREN                 LEVY,           after          learning          that


        the      packages               contained                   of     hemp           products           which         the     plaintiff            was          in    the     business               of     selling         and



        buying            the      same.


                          105.               As         a result         the        plaintiffs,          RDK NY             INC.          d/b/a        GREEN                ANGEL                 CBD           and       OREN


        LEVY,             were          caused             to be deprived                     of     their    business           and      livelihood.


                          106.               By     the        reason          of     the     foregoing,            the    plaintiffs,             RDK NY                  INC.         d/b/a        GREEN


        ANGEL               CBD              and         OREN             LEVY,              sustained          damages              in    an      amount                 exceeding               the     jurisdictional


        limits       of     all     the      lower             Courts.


                                              AS AND                     FOR A FOURTEENTH                                        CAUSE              OF         ACTION                   FOR
                                NEGLIGENCE                                 AGAINST                    THE DEFENDANTS,    FEDERAL   EXPRESS
                    CORPORATION                                      AND             JOHN            DOE-DRIVER    ON BEHALF   OF RONEN    LEVY



                          107.            The           plaintiff          repeats            and      realleges          each      and        every       allegation                 set forth            above


                                  "1"                           "106"
        numbered                          through                              inclusive             with     the    same        force         and      effect            as if more              fully        set forth         at


        length        herein.


                          108.            The            defendant,                 FEDERAL                  EXPRESS,                including                 but        not     limited           to     JOHN            DOE,


        acting       as an agent,                       servant          and/or          employee,             were        negligent,              reckless               and     careless           in making               a


        false      claim           and/or           a statement                 and         surrendering             the    packages                of assumed                   of     illegal          products,          such


        as    marijuana                 to        the      defendants,                   THE          CITY          OF     NEW            YORK,                POLICE                 OFFICER                    RODNEY


        GREENIDGE,                           POLICE                 OFFICER                   JOSHUA                GANSHAW                       and      JOHN                 DOES-Police                     Officers          as


        yet     unidentified,                 prior            to being             delivered           as scheduled               at the        plaintiff's              residence,              RONEN                 LEVY,


        located        at 2425               Kings             Highway,                in the        County         of    Kings,          City       and       State        of     New          York,           which




                                                                                                                23 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                                                 INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 25 of 87 PageID
                                                                     RECEIVED       #: 29
                                                                               NYSCEF:  09/29/2020




         resulted            said       plaintiff           to be         falsely              arrested              by    the          defendants                 once             arrived            at the        police            station        to


         collect           the     packages               containing                of hemp                   products.


                           109.            As       the     result          of     said        negligence,                      the      plaintiff,              RONEN                    LEVY,               became              sick,


         sore,        lame          and        disabled,             received                  severe            and           serious              injuries             in        and         about         diverse           parts          of     the


         person            and     suffered            great         physical              pain,          distress,                  mental           shock,             mental            anguish              and       psychological


         trauma            and      was        otherwise              injured.


                           110.            By       the    reason            of the            foregoing,                  the         plaintiff,           RONEN                    LEVY,               sustained              damages               in


         an amount                 exceeding               the jurisdictional                           limits            of     all     the        lower        Courts.



                           WHEREFORE,                              plaintiffs,                 RDK NY                     INC.           d/b/a           GREEN                ANGEL                    CBD          and        OREN


         LEVY,             demands              judgment               both          compensatory                              and       exemplary                  in        an amount                  exceeding                the


        jurisdictional                  limits        of    all      lower          Courts              on      the       First           Cause             of   Action;                  plaintiffs                RDK NY                   INC.


        d/b/a        GREEN                 ANGEL              CBD            and       OREN                   LEVY,                  demands              judgment                   both         compêñsatory                         and



        exemplary                  in   an amount                 exceeding                    the     jurisdictional                       limits          of     all        lower            Courts         on     the       Second


        Cause          of        Action;             plaintiffs,                 RDK            NY            INC.         d/b/a            GREEN                  ANGEL                       CBD,           OREN             LEVY                 and


        RONEN                LEVY,               demands              judgment                    both          compensatory                             and     exemplary                       in     an    amount              exceeding


        the      jurisdictional                  limits        of     all        lower           Courts              on        the       Third             Cause              of    Action;               plaintiffs,              RDK              NY


        INC.         d/b/a         GREEN              ANGEL                 CBD            and         OREN                LEVY,                demands                  judgment                 both         compensatory                         and



        exemplary                  in     an     amount             exceeding                    the      jurisdictional                         limits          of       all       lower              Courts            on    the        Fourth


        Cause          of        Action;             plaintiffs,                 RDK            NY            INC.         d/b/a            GREEN                  ANGEL                       CBD           and      OREN                LEVY,


        demands              judgment                both         compensatory                          and          exemplary                      in    an     amount                  exceeding                 the     jurisdictional


        limits        of     all    lower           Courts           on      the     Fifth             Cause              of     Action;                 plaintiff,                RDK           NY          INC.         d/b/a        GREEN


        ANGEL                CBD           and       OREN              LEVY,                   demañds                judgment                      both         compensatory                           and         exemplary                 in     an


        amount             exceeding                the      jurisdictional                          limits          of        all      lower            Courts,              on         the     Sixth          Cause             of     Action;


        plaintiff,           RONEN                  LEVY,             demands                   judgmeñt                   both            compensatory,                            and         exemplary                 in      an     amount



        exceeding                the jurisdictional                       limits          of     all     lower            Courts               on        the,    Seventh                   Cause             of Action;                plaintiff,



                                                                                                                      24 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                                                                                                 INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 26 of 87 PageID
                                                                     RECEIVED       #: 30
                                                                               NYSCEF:  09/29/2020




         RONEN                LEVY,             demands                    judgment                    both      compensatory                       and          exemplary                    in     an amount                     exceeding


         the      jurisdictional                 limits              of         all     lower           Courts          on     the        Eighth             Cause                of     Action;                 plaintiff,          RONEN


         LEVY,               demands             judgment                             both      compensatory                        and      exemplary                       in        an      amount                   exceeding                 the


        jurisdictional                 limits        of        all        lower              Courts        on     the        Ninth         Cause            of        Action;               plaintiff,              RONEN                 LEVY,


         demands             judgment               both             compensatory                         and      exemplary                  in     an      amount                    exceeding                   the jurisdictional


         limits         of    all     lower         Courts                  on          the     Tenth            Cause           of       Action;            plaintiff,                  RONEN                    LEVY,             demands


        judgment              both       compensatory                                  and     exemplary                in     an     amount                exceeding                    the        jurisdictional                   limits        of


        all     lower        Courts          on the            Eleventh                       Cause        of Action;                 plaintiffs,                RONEN                  LEVY,               dersañds               judgment


        both        compensatory                    and          exemplary                        in     an     amount              exceeding                the        jurisdictional                       limits           of    all    lower


                                                                                                              plaintiffs'
        Courts          on     the     Twelfth                 Cause                   of     Action;                                   RDK          NY           INC.            d/b/a         GREEN                   ANGEL               CBD


        and       OREN              LEVY,          demands                       judgment                both     compensatory                       and          exemplary                    in an amount                        exceeding


        the jurisdictional                      limits         of         all         lower       Courts          on     the      Thirteenth                     Cause             of    Action;                 plaintiff,          RONEN


        LEVY              , demands               judgment                            both       compensatory                        and      exemplary                      in         an     amount                   exceeding               the


                                                                                                                                                                                                                                   attorneys'
        jurisdictional                limits        of all           lower               Courts          on the        Fourteenth                    Cause             of Action                   together            with



        fees,       and      the     costs        and      disbursements                                of this        action.


        DATED:                Brooklyn,                  New              York
                              September                  29,         2020


                                                                                                                                                                                                         -----
                                                                                                                                 Yours,            etc.,


                                                                                                                                 SANFORD                         A.     RU             ENS                IN,       ESQ.
                                                                                                                                 RUBENSTEIN                              &        RYNECKI,                        ESQS.

                                                                                                                                 Attorneys                 for        Plaintiffs
                                                                                                                                 RDK          NY            INC.             d/b/a            GREEN                    ANGEL                CBD
                                                                                                                                 OREN               LEVY
                                                                                                                                 RONEN                LEVY
                                                                                                                                 16 Court             Street             Suite           1717

                                                                                                                                 Brooklyn,                 New           York            1 1241

                                                                                                                                 (718)        522-1020

                                                                                                                                 File       No.:           19RL11-02




                                                                                                                       25 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                          INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 27 of 87 PageID
                                                                     RECEIVED       #: 31
                                                                               NYSCEF:  09/29/2020




                                                                        INDIVIDUAL                   VERIFICATION



                 STATE            OF        NEW YORK                )


                                                                                       ) SS:


                 COUNTY                 OF KINGS                    )



                                            OREN         LEVY,      being    duly     sworn,         deposes         and     says,    that    deponent         is the   plaintiff


                 in the        within        action;      that   deponent     has     read     the    foregoing            COMPLAINT                  and     knows      the


                 contents          hereof;        that    the    same   is true     to deponent's            own      knowledge,             except      as to    the   matters


                 therein         stated       to be alleged        upon     information          and       belief,     and     that   as to those           matters     deponent


                 believes         them        to be true.


                                                                                                       .



                                                                                                       UREN           LEVY

                 Sworn          to before         me this
                 of July,        2020




                NO         A      Y     P       LIC

                                                MARIN-COLON
                                    MAGDA
                                                          of New York
                                        Public, State
                               Notary         01MA6158891
                                        No.                   County
                                                 Richmoaci
                                Oualified    in
                                  Commission        Expires 1-16-20




                                                                              26 of 27
FILED: KINGS COUNTY CLERK 09/29/2020 03:41 PM                                                                                                  INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  1                 Document 1-1 Filed 03/23/21 Page 28 of 87 PageID
                                                                     RECEIVED       #: 32
                                                                               NYSCEF:  09/29/2020




                                                                    INDIVIDUAL                      VERIFICATION



                 STATE          OF     NEW YORK                 )


                                                                                      ) SS:


                 COUNTY              OF KINGS                   )



                                       RONEN          LEVY,         being      duly     sworn,         deposes     and   says,    that   deponent         is the    plaintiff


                 in the     within        action;     that   deponent       has       read    the    foregoing      COMPLAINT                 and     knows        the


                 contents        hereof;       that   the    same    is true     to deponent's            own     knowledge,         except    as to      the   matters


                 therein      stated       to be alleged       upon     information              and    belief,   and    that    as to those        matters     deponent


                 believes       them       to be true.




                                                                                                            NEN     LEV


                 Sworn       to before         me this
                of   July    2020




                N     T     R        PU         IC




                                    MAGDA MARIN-COLON
                                Notary   Public, State of New York
                                         No. 01MA6158891
                                 Qualified   in Richmond   County
                                 Commission       Expires 1-16-202




                                                                            27 of 27
FILED: KINGS COUNTY CLERK 10/16/2020 02:40 PM                                                                                                                 INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  2                 Document 1-1 Filed 03/23/21 Page 29 of 87 PageID
                                                                     RECEIVED       #: 33
                                                                               NYSCEF:  10/16/2020


                                                                                       Affidavit   of Service
      Supreme Court, KINGS County, New York
      CASE NO.: 518387/2020
      Plaintiff     / Petitioner
                            RDK NY Inc D/B/A Green Angel CBD, Oren Levy and Ronen Levy
      Defendant         / Ryndant: The City of New York, Police Officer Rodney Greenidge, Police Officer Joshua Ganshaw, John Does Police
      Officers as yet unidentified, Federal Express Corparaden and John Doe- Driver of Federal Express Cerparation truck as yet
      unidentified




                                                                                                                                       Network              Provided

                                                                                                                                       Time           -   12:35         PM
                                                                                                                                Date       - October
                                                                                                                                                                  01,      2020
                                                                                                                                                       GPS
                                                                                                                                       40.7195             -73.4432




      State of New York: County of Kings


     I Joseph Ieraci being duly sworn deposes and says: that depañcat is not a party to this action, is over 18 years of age and resides in County
     of Kings in the state of New York.


     That on October         01, 2020 at 12:35 PM at 100 Church Street , New York                      , NY 10007, deponent served the within               Summons        and
     Complaint          on The City of New York here in known as the Rerinient


     Said service was effected in the follovrag                    manner,

     INDIVIDUAL


     By delivering thereat a true copy of each to The City of New York                         pasGñally;    deponent knew said person so served to be the person
     described as said recipient therein.

                                           -"         '---'
     Deponent       describes the                           served to the best of the deponent's ability at the time and circumctance             of service as follows:    Jerry
                                                6'
     Bradshaw.          Black,     Male,             0", 160 - 170 lbs, Black hair, Dark eyes, 50 - 55 years



     Mailing
     On October 2, 2020 service was ceiaplcted by mailing a true copy of above ±¤==t         (s) to the above address in a First (1) Class postpaid
                                                        C6ñfidcatial"
     properly addressed envelope Marked "Personal and                 in a official depository under the e:-:clusiv,: care and custody of the United
     States Post Office in the State of New York



     Military Service
     Deponent asked person spoken to whether the person to be served is currently                           active in the military   service of the United States or of the State
     of New York and was informed that said person is not




     Josep   eraci
     License No. 2012136-DCA
     Notary       Section


     Subscribed and affinned,              or sworn to before me this                                  day of                 hht      (   . 20     -30

     Notary Public:                                                       2.            e-
     Commission Expires:                                                                                                  M AGDA MARIN-COLON
     Prepared by·                                                                                                                     State of New York
                                                                                                                     Notary Public,
     Phone:                                                                                                                   No. 01 MA6158891
                  Fax
                                                                                                                      Qualified   in Rich mo nd County
                                                                                                                       Commission      Expires 1-16-20


                                                                                              1 of 1
FILED: KINGS COUNTY CLERK 10/30/2020 11:25 AM                                                                                                                                                    INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  5                 Document 1-1 Filed 03/23/21 Page 30 of 87 PageID
                                                                     RECEIVED       #: 34
                                                                               NYSCEF:  10/30/2020
    Attorney(s)                    Rubenstein           & Rynecki             Esq
    Index     #                   518387/2020
    Purchased/Filed:              September            29, 2020
    State of New           York
    Court:                        Supreme
    County:                        Kings
                                                              AFFIDAVIT                      OF       SERVICE              -      SECRETARY                       OF       STATE
                                                               Rdk     NY Inc d/b/a               Green        Angel       CBD          et al

                                                                                                                                                                                                                  Plaintiff(s)


                                                                                                  against



                                                                                The     City      of New        York      et al

                                                                                                                                                                                                                  Defendant(s)


         STATE            OF      NEW YORK               )                      DESCRIPTION                    OF PERSON                  SERVED:                                      Approx.          Age:          55 Yrs.
         COUNTY           OF ALBANY                      )SS
         CITY         OF ALBANY                                                                                                           5' 0"
                                                         )                    Weight:             120    Lbs.        Height:                             Sex:        Female            Color     of skin:             White


                                                                              Hair     color:           Blonde           Other:


                                           Robert       Guyette                                                      , being      duly      sworn,        deposes          and     says:       deponent           is over

         the       age     of eighteen          (18)     years;        is not a party             to this      action,      and         resides      in the     State      of NY,       and      that     on
                           October         20, 2020                           , at       12:45          PM      , at the       office     of the         Secretary       of State        of the         State     of NY,

            located       at 99 Washington                    Ave,     6th     Fl, Albany,            New      York      12231          deponent          served:
                                                                                                        Summons            & Complaint




            on
                                                                                              Federal          Express          Corporation



             the     Defendant           in this    action,          by delivering            to and         leaving     with                                                 Sue       Zouky

            AUTHORIZED                   AGENT         in the        Office      of the       Secretary          of State,         of the        State      of New      York,      personally            at the

            Office       of the     Secretary          of State         of the       State      of New         York,      two     (2) true         copies        thereof         and    that     at the time           of


            making         such      service,       deponent            paid     said        Secretary          of State        a fee      of                    $40               dollars;       That         said    service

            was      made         pursuant         to Section             BUSINESS                 CORPORATION                      LAW §306.



            Deponent           further       says      that    deponent              knew       the     person         so served          as aforesaid           to be the         agent       in the      Office


            of the       Secretary         of State       of the        State        of New        York,      duly      authorized              to accept       such     service        on behalf          of said


             defendant.

            Sworn        to before         me on this


              20th         day     of                         October         2020



                                                   FAITH c   ZY                                                                                                          Robert        Guyette
                                         NOTARY PUBLIC,          New r
                                          No. 01c06158874, Albany Co                                                                                       Invoice-Work            Order       # 2032077
                                          Commission Expires Jan 8, 2023
                                                                                                                                                     Attorney          File #      2022998




                                                                                                                 1 of 1
FILED: KINGS COUNTY CLERK 10/30/2020 09:29 AM                                                                                              INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  4                 Document 1-1 Filed 03/23/21 Page 31 of 87 PageID
                                                                     RECEIVED       #: 35
                                                                               NYSCEF:  10/30/2020


                                                                        Amdavit    of Service
       Supreme Comt, KINGS County, New York
       CASE NO.: 518387/2020
      Plaintiff / Petitioner RDK NY Inc D/B/A Green Angel CBD, Oren Levy and Ronen Levy
      Defendant / Recpandet:      The City of New York, Police Officer Rodney C-reenidge, Police Officer Joshua Ganshaw, Jolm Does Police
      Officers as yet n-.identiñed, Federal Express Cerpsiâtion and John Doe- Driver of Federal ExpressCe=;andontruck     as yet
      =identiñcd




                                                                                                                     Network              Provided

                                                                                                                      Time        -   11:26          AM
                                                                                                             Date        - October                    2020
                                                                                                                                                12,

                                                                                                                                  GPS
                                                                                                                     40.6714              -73.8816




      Stateof New York: County of Kings


      I Joseph leraci  being duly sworn deposes and says: that deponent is not a party tothisaction,        is over 18 years of age and resides in County
      of Kings in the state of New York.


      That on October   12, 2020 at 11:26 AM at 1000 Sutter Avenue , Brooklyn , NY 1120B, deponent served the within                       Summons    and
      Complaint,   Subpoena on Police Omcer Joshua Ganshaw here in known as the Recipient.


      Said service was effected in the following     manner,

      INDIVIDUAL


      By delivering thereat a true copy of each to Police Omcer       Joshua   Ganshaw   personally,   deponent knew said person so served to be
      the person described as said recipient therein.


      Deponent dr,scribes the individual    served to the best of the deponent's ability at the time and circumstances       of service as follows:
                                                 5'
      Omcer   Nankervis.   Caucasian,      Male,    8", 150 - 160 Ibs, Blonde hair, Dark eyes, 25 -30 years



      Mailing
      On October 13, 2020 service was completd    by mailing a true copy of above document (s) to the above address in a First(1) Class postpaid
                                                          Confidential"
      properly addressed envelope Marked "Personal and                  in a official depository under the exclusive care and custody of the United
      States Post Office in the State of New York



     Military Service
     Deponent asked person spoken to whether the person to be served is currently         active in the militany    service of the United States or of the State
     of New York and was informed that said person is not




      osep   eract
     License No. 2012136-DCA
     Notary   Section


     Subscribed and affirmed,   or sworn to befose me this                             day of               (220T       . 20 20       .


     Notary Public:                                   ftA A .
     Comm:=icaExpires:

                                                                                                           MAGDA MARIN-COLON
     Phone: Fax
                                                                                                       Notary   Public, State af New York
                                                                                                                No. 01MA6156891
                                                                                                        Qualified   in Richmond   Co Jnty
                                                                                                        Cornmission      Expires 1-16-20


                                                                               1 of 1
FILED: KINGS COUNTY CLERK 10/30/2020 09:29 AM                                                                                             INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  3                 Document 1-1 Filed 03/23/21 Page 32 of 87 PageID
                                                                     RECEIVED       #: 36
                                                                               NYSCEF:  10/30/2020


                                                                         Affldavit   of Service
       Supreme Court, KINGS County, New York
       CASE NO.: 518387/2020
       Plaintiff / Petitioner  RDK NY Inc D/B/A Green Angel CBD, Oren Levy and Ronen Levy
      Defendant     / Rq÷ñdet:     The City of New York, Police Officer Rodney Greenidge, Police Officer Joshua Oanshaw, John Does Police
      Officers as yet unidentified, Federal Express Corporation and John Doe- Driver of Federal ExpressCorpam*ion    truck as yet
      unidentified




                                                                                                                      Network            Provided

                                                                                                                      Time         -   11:25        AM
                                                                                                               Date      - October                      2020
                                                                                                                                               12,

                                                                                                                                    GPS
                                                                                                                      40.6714           -73.8816




      StateofNew         York: County of Kings


      I Joseph Ieraci  being duly sworn deposes and says: that deponent is not a party tothisaction,          is over 18 years of age and resides in County
      of Kings in the state of New York.


      That on October 12, 2020 at 11:25 AM at 1000 Sutter Avenue , Brooklyn  , NY 11208, dapanet served the within                        S===en:       and
      Complaint   on Police officer Rodney Greenidge C/O NYPD-75th   Precinct here in known as the Recipient.


      Said service was effected in the following      manner,

      INDIVIDUAL


      By delivering thereat a true copy of each to Police officer Rodney Greenidge C/O NYPD-75th           Precinct
      personally;  deponent knew   said person so served to be the person described as said recipient therein.

      Deponent describes the iùdisidd         served to the best of the deponents ability at the time and cimumstances         of service as follows:
                                                   5'
      Officer      Nankervis.   Caucasian,   Male,    8", 150 - 160 lbs, Blonde hair, Dark eyes, 25 -30 years



     Mailing
     On October 13, 2020 service was complatad by mailing a true copy of above document (s) to the above address in a First (1) Class postpaid
                                                       Confid:::ial"
     properly addressed envelope Marked "Personal and                in a official dapasit~y under the exclusive care and custody of the United
     States Post Office in the State ofNew York



     Military Service
     Deponent asked person spoken to whether the person to be served is currently          active in the military   service of the United States or of the State
     of New York and was i-fe:=cd  that said person is not




      osep Ieract
     License No. 2012136-DCA
     Notary        Section


     Subscribed and affinned,       or sworn to before me this                                             ( bar
                                                                                                                                1Û
                                                                                         day of                         . 20


     Notary Public:
     Commission Expires:
     Preparedby:                                                                                       MAGDA MARIN-COi       ON
     Phone: Fax                                                                                   Notary Public. State of New York
                                                                                                          No. 01MA6   58891
                                                                                                   Quanfied in Rich   ono Cou 7ty
                                                                                                   Comm!ssion    Expres   1-16-2d


                                                                               1 of 1
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                      INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 33 of 87 PageID
                                                                     RECEIVED       #: 37
                                                                               NYSCEF:  12/10/2020




                                                      The City of New York
          JAMES E. JOHNSON                           LAW DEPARTMENT
          Corporation Counsel                          100 CHURCH STREET
                                                    NEW YORK, NEW YORK 10007

          Dear Counsel:

                         If you would like to have this case considered for possible early settlement by the
          Early Intervention Unit of the Tort Division, the following items (as applicable) should be
          forwarded to the attention of Millicent Nicholas-Richards via email to mnichola@law.nyc.gov.

                  IN ALL CASES COPIES OF THE FOLLOWING ITEMS MUST BE PROVIDED:
             1.    Notice of Claim and Filed Summons & Complaint.
             2.    Aided Card, if prepared.
             3.    UF18 - City Involved Accident Report, if prepared.
             4.    All medical and hospital records, including ambulance call report, first treatment, full
                   emergency room record, operative and radiology reports, treating physician(s) reports,
                   physical therapy records, etc.
             5.    Photographs (duplicates, color or laser copies preferred) of the location and of injuries, if
                   scarring is claimed.
             6.    Proof of any special damages claimed.
             7.    Any other item(s) that you believe pertinent to an early resolution of your case.
             8.    Social Security number and any other Medicare information – see attached notice
                          ALLEGED TRIP AND FALL ON A SIDEWALK OR ROADWAY
             1. Most recently dated Big Apple map.
             2. Any other documents that the plaintiff will rely upon to prove prior written notice.
                                        MOTOR VEHICLE ACCIDENT CASES
             1.    Police Accident Report.
             2.    Agency incident/accident report, if prepared.
             3.    Repair bills and/or estimates.
             4.    If the accident involves traffic light or stop sign, any documentation that the plaintiff will
                   rely upon to prove notice.
                                           ALLEGED PREMISES LIABILITY
             1. Copies of any documents that plaintiff will rely on to establish ownership of the premises.
             2. Prior complaints.
             3. Accident/incident reports.
                                         DEPARTMENT OF EDUCATION CASES
             1. Accident and/or incident report and attachments, if any.




                                                         1 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                   INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 34 of 87 PageID
                                                                     RECEIVED       #: 38
                                                                               NYSCEF:  12/10/2020



             2. Custodian reports.
             3. Teacher(s) statements/reports.
             4. Witness statements.
                                           ALLEGED POLICE MISCONDUCT
             1.   Any police reports in your possession.
             2.   Arrest Report, Complaint report, follow-up reports and photographs.
             3.   Certified copy of the disposition of any criminal proceedings.
             4.   If entitlement to reimbursement of legal fees is claimed, copies of any bills incurred.
                                            ALLEGED PROPERTY DAMAGE
             1. Photographs (duplicates, color or laser copies preferred) depicting the items alleged to have
                been damaged, prior and subsequent to the damage.
             2. Original purchase receipts, cancelled checks, and/or charge slips for the items alleged to
                have been damaged.
             3. Appraisals, warranties, etc.
             4. Copies of any insurance agreements pertaining to property damages and/or loss.

          Please be advised that all of the above materials must be sent in order to have your case considered
          for possible early settlement - incomplete cases cannot be considered. Within 30 days after receipt
          of the above materials via email, you will be contacted to discuss the case further. Counsel
          appearing at the conference must have settlement authority and be prepared to establish liability
          and damages. If you have any questions, you may contact Nancy A. Goldbach directly by email to
          ngoldbac@law.nyc.gov.


                                                Very truly yours,

                                                Nancy A. Goldbach




                                                       2 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                               INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 35 of 87 PageID
                                                                     RECEIVED       #: 39
                                                                               NYSCEF:  12/10/2020




                                                            The City of New York
                                                      LAW DEPARTMENT
                                                Office of the Corporation Counsel                 (212) 356-3109 (fax)
                                                                                                  medicare@law.nyc.gov
                                                           Tort Division
          JAMES E. JOHNSON                    Medicare Compliance and Recovery Unit
          Corporation Counsel                      100 Church Street, 4th Floor
                                                   New York, NY 10007-2668

                                                                                December 10, 2020

          RUBENSTEIN & RYNECKI, ESQS.
          16 COURT STREET, SUITE 1717
          BROOKLYN, NY 1121

                                                      Re:         RDK NY INC. D/B/A GREEN ANGEL CDB,
                                                                  OREN LEVY AND RONEN LEVY v. THE
                                                                  CITY OF NEW YORK, POLICE OFFICER
                                                                  RODNEY GREENIDGE, POLICE OFFICER
                                                                  JOSHUA GANSHAW, JOHN DOES-POLICE
                                                                  OFFICERS       AS    YET    UNIDENTIFIED,
                                                                  FEDERAL EXPRESS CORPORATION AND
                                                                  JOHN DOE-DRIVER OF FEDERAL EXPRESS
                                                                  CORPORATION          TRUCK     AS    YET
                                                                  UNIDENTIFIED
                                                                  Law Dept. File No: 2020-037156


          Dear Counselor:

                  We write to request that you provide us with certain personal identifying information
          about each plaintiff you represent in this lawsuit in order for us to determine whether they are a
          Medicare recipient(s). Specifically, we need each plaintiff’s date of birth, gender, and Social
          Security number or Health Insurance Claim Number (HICN), also known as the Medicare
          number. This information will be used by the Law Department to obtain plaintiff’s Medicare
          status via a database established by the Centers for Medicare & Medicaid Services ("CMS") for
          this purpose.1


          1
           CMS has developed a "query process" under which a responsible reporting entity (RRE) (such as the City in this
          case) can determine a claimant's Medicare status electronically, as long as the RRE has access to the claimant's




                                                               3 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                                 INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 36 of 87 PageID
                                                                     RECEIVED       #: 40
                                                                               NYSCEF:  12/10/2020




                  Information about a plaintiff’s Medicare status is required by the City in order to comply
          with federal Medicare laws. Self-insured liability entities (such as the City of New York) are
          considered “primary plans” under the Medicare laws and are, therefore, required to report to
          CMS all monetary recoveries obtained by Medicare-eligible plaintiffs in personal injury lawsuits.
          See Medicare Secondary Payer Act (MSPA) 42 U.S.C. 1395y(b)(8)(A)(i); Seger v. Tank
          Connection, LLC, 2010 U.S. Dist. LEXIS 49013 (D. Neb. Apr. 22, 2010) ) (“the Extension Act
          adds new mandatory reporting obligations to the Medicare Secondary Payer Act ("MSPA")
          requiring . . . self-insurers to provide detailed information regarding all liability settlements or
          open claims with ongoing responsibility for medical treatment with Medicare beneficiaries to the
          Centers for Medicare and Medicaid Services ("CMS")”). Torres v Visto Realty Corp., 2015 N.Y.
          App. Div. LEXIS 3216, 1-2 (1st Dep't 2015) (“plaintiff did not satisfy his obligations under
          CPLR 5003-a, since he failed to provide defendant with the information relating to his Medicare
          status that defendant requires to comply with its reporting obligations under 42 USC § 1395y”)
          (citations omitted); Bey v. City of New York, 2013 U.S. Dist. LEXIS 15597, at *5-6 (E.D.N.Y.
          Feb. 5, 2013) (same.). Thus, the City needs to ascertain plaintiff’s Medicare status for the
          purposes of satisfying its reporting obligations.
                   Additionally, the City also requires the personal identifying information to resolve any
          outstanding Medicare claims before issuing payment on settlements. See MSPA, 42 U.S.C.
          1395y(b)(2)(B)(ii) (“a primary plan’s responsibility for such payment may be demonstrated by a
          judgment [or settlement] . . . for items or services included in a claim against the primary plan . .
          . .”); see also Torres v. Hirsch Park, LLC, 91 AD.3d 942 (2nd Dep’t 2012) (“the authorizations
          that the Supreme Court directed the plaintiff to provide are necessary for the defendant to
          comply with its statutory duty to report the identity of a claimant who is entitled to Medicare
          benefits (see 42 USC 1395y[b][8]) and to determine the existence of potential subrogation claims
          [under federal law]”) (citations omitted); Liss v. Brigham Park Coop Apts., 264 A.D.2d 717 (2d
          Dep’t 1999) (because the Federal government has a right of action directly against the defendant
          for recovery of its lien, it was “incumbent upon plaintiff to resolve the lien and give the
          defendant a release.”)
                  Indeed, the responsibility of assuring reimbursement of Medicare claims extends to all
          entities involved in the underlying liability action, including the plaintiff’s counsel. CFR §
          411.24(g); United States v. Harris, 2009 U.S. Dist. LEXIS 23956 (N.D. W. Va. Mar. 26, 2009)
          (holding that plaintiff’s attorney is liable to Medicare for unpaid liens because he disbursed
          settlement funds in a liability case to his client without first reimbursing Medicare for its claims).
          Thus, it is to all parties’ benefit to ascertain a plaintiff’s Medicare status as early as possible so as
          to resolve any existing Medicare claims and facilitate payment of settlements.
                 In view of the foregoing, we ask that you promptly submit to us the requested
          information. If you know for a fact that your client presently receives Medicare, you should
          immediately (1) notify Medicare of the pending lawsuit;2 (2) provide the Law Department with

          name, date of birth, gender and social security number. Seger v. Tank Connection, LLC, 2010 U.S. Dist. LEXIS
          49013 at *13 (D. Neb. Apr. 22, 2010).
          2
              If you have never notified Medicare about this injury claim before, the first step is to report the injury to the
          Benefits Coordination & Recovery Contractor (BCRC) at P.O. Box 138897, Oklahoma City, OK 73113-8897, or by
          telephone at 1-855-798-2627. A case identifier will be established, and you will then receive a correspondence
          from the BCRC concerning any conditional payments made by Medicare on your client’s behalf for the injuries
          underlying this case. BCRC is the agency that will issue final demand letters on amounts due Medicare. More




                                                               4 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                                  INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 37 of 87 PageID
                                                                     RECEIVED       #: 41
                                                                               NYSCEF:  12/10/2020




          plaintiff’s Medicare identification number and/or social security number; (3) obtain conditional
          and final payment information from Medicare and (4) provide copies of any correspondences to
          the City. If future medical care for plaintiff is anticipated, you may also need to consider a
          Medicare set-aside instrument for payment of future medical costs;3
                  If plaintiff was insured under a Medicare Advantage Plan (“MAP”) under Part C of the
          Medicare Act at any time after the incident at issue here, plaintiff should notify the City about
          the MAP coverage, and also inform the MAP(s) of this lawsuit. Recent New York decisions
          have held that a MAP provider can pursue recovery of its reimbursement and/or subrogation
          claims in the same manner as traditional Medicare. See Potts v. Rawlings Co., LLC, 897 F.
          Supp. 2d 185 (S.D.N.Y. 2012); Trezza v Trezza, 104 A.D.3d 37, 48 (2d Dep't 2012)
           (“Based on the express preemption provision set forth in 42 USC § 1395w-26(b)(3), as well as
          the regulations set forth in 42 CFR 422.108(f), we hold that General Obligations Law § 5-335,
          insofar as applied to Medicare Advantage organizations under Part C, is preempted by federal
          law since it would impermissibly constrain contractual reimbursement rights authorized under
          the "Organization as secondary payer" provisions of the Medicare Act.”). Moreover, several
          federal courts have ruled that a MAP provider can also bring a federal action to collect on its
          liens under 42 U.S.C. § 1395y(b)(3)(A) - and can seek double damages thereunder. See In re
          Avandia Mktg., 685 F.3d 353, 360 (3d Cir. Pa. 2012); Collins v. Wellcare Healthcare Plans, Inc.,
          2014 U.S. Dist. LEXIS 174420 (E.D. La. Dec. 16, 2014). The City, therefore, will require
          resolution of any Medicare-related claims as a condition to any settlement in this matter,
          regardless whether the claims are asserted by the government under a traditional Medicare plan
          or by a MAP under a Medicare Part C.
                  Thank you for your attention to the foregoing. Should you have any questions, feel free
          to contact the City’s Medicare Compliance Unit at 212-356-2687.

              PLEASE BE ADVISED THAT WE CANNOT FINALIZE ANY SETTLEMENT
          WITH A CURRENT MEDICARE RECIPIENT WITHOUT FIRST RESOLVING
          MEDICARE’S CLAIM.
                                                                                  Very truly yours,

                                                                                  Medicare Compliance Officer


          Encl.

          detailed information concerning the foregoing procedures can be found at http://go.cms.gov/cobro by clicking on
          the links to the left of the screen entitled 'Non-Group Health Plan Recovery' and 'Reimbursing Medicare'. There is
          also a portal on this website, the Medicare Secondary Payer Recovery Portal (MSPRP) that allows registered users
          to access and update certain case-specific information online, including an electronic conditional payment letter.
          Please visit the website for information as how to register for this service.

          3
            You should be aware that if CMS determines that Medicare's future interests were not adequately protected, CMS
          may require that plaintiff expend up to the entire amount of the settlement on Medicare-covered expenses related to
          the injury claimed in this lawsuit before Medicare will provide coverage for the further treatment of such injury. See
          Cribb v. Sulzer Metco (US) Inc., 2012 U.S. Dist. LEXIS 134900 (E.D.N.C. Sept. 5, 2012); Sipler v. Trans Am
          Trucking, Inc., 881 F. Supp. 2d 635, 638 (D.N.J. 2012). Accordingly, we suggest that plaintiff evaluate her future
          medical needs with her physicians and consider creating a Medicare set-aside instrument at the appropriate time.




                                                               5 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                            INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 38 of 87 PageID
                                                                     RECEIVED       #: 42
                                                                               NYSCEF:  12/10/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS
          -----------------------------------------------------------------         x

          RDK NY INC. D/B/A GREEN ANGEL CDB, OREN
          LEVY AND RONEN LEVY,                                                          ANSWER

                                                                    Plaintiff(s),
                                                                                        Index #: 518387/2020
                                        -against-
                                                                                        Law Dept. #: 2020-037156
          THE CITY OF NEW YORK, POLICE OFFICER
          RODNEY GREENIDGE, POLICE OFFICER JOSHUA
          GANSHAW, JOHN DOES-POLICE OFFICERS AS YET
          UNIDENTIFIED, FEDERAL EXPRESS CORPORATION
          AND JOHN DOE-DRIVER OF FEDERAL EXPRESS
          CORPORATION TRUCK AS YET UNIDENTIFIED,

                                                                 Defendant(s).

          -----------------------------------------------------------------         x


                           Defendant THE CITY OF NEW YORK, by JAMES E. JOHNSON, Corporation

          Counsel, answering the complaint, allege upon information and belief:

                           1.       Deny each allegation set forth in paragraph(s) 41, 44, 46, 53, 54, 57-63,

          66, 67, 71-73, 75-77, 79-81, 83-85, 87-90, 92, 94-97, 105, 109, inclusive.

                           2.       Deny knowledge or information sufficient to form a belief with respect to

          the truth of the allegations set forth in paragraph(s) 1-12, 26, 28-36, 38-40, 43, 49, 70, 74, 93,

          inclusive.

                           3.        Deny the allegations set forth in paragraph(s) 69, inclusive, except that a

          notice of a claim was presented, that more than thirty days have elapsed without adjustment

          thereof.

                           4.       Deny each allegation set forth in paragraph(s) 24, 25, inclusive, except

          that with respect to those portions of the street(s), sidewalks and appurtenances referred to in the




                                                               6 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                  INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 39 of 87 PageID
                                                                     RECEIVED       #: 43
                                                                               NYSCEF:  12/10/2020




          complaint which were or may have been owned by the City of New York, defendant(s) had such

          duties as were imposed by law.

                         5.      Deny each allegation set forth in paragraph(s) 22, 23, inclusive, except

          that the City of New York is a municipal corporation which maintains a Police Department

          pursuant to law.

                         6.      Deny each allegation set forth in paragraph(s) 37, 47, 52, 56, 64, 68, 78,

          82, 86, 91, 98, 102, 107, inclusive, except as otherwise pleaded herein.

                         7.      Deny each allegation set forth in paragraph(s) 13-21, 27, 42, 45, 48, 50,

          51, 55, 65, 99-101, 103, 104, 106, 108, 110, inclusive, so far as the same may refer to the

          defendant(s) answering hereby.

                                           AFFIRMATIVE DEFENSE(S)

                         8.      Plaintiff(s)’ culpable conduct caused or contributed, in whole or in part, to

          his/her/their injuries and or damages.

                         9.      At all times mentioned in the complaint, plaintiff(s) knew or should have

          known in the exercise of due/reasonable care of the risks and dangers incident to engaging in the

          activity alleged. Plaintiff(s) voluntarily performed and engaged in the alleged activity and

          assumed the risk of the injuries and/or damages claimed. Plaintiff(s) failed to use all required,

          proper, appropriate and reasonable safety devices and/or equipment and failed to take all proper,

          appropriate and reasonable steps to assure his/her/their safety. Plaintiff(s)’ primary assumption

          of risk solely caused his/her/their injuries and/or damage and defendant(s) owed no duty to the

          plaintiff(s) with respect to the risk assumed. Plaintiff(s)’ express assumption of risk solely

          caused his/her/their injuries and/or damage and defendant(s) owed no duty to the plaintiff(s) with

          respect to the risk assumed. Plaintiff(s)’ implied assumption of risk caused or contributed, in

          whole or in part to his/her/their injuries. In any action for injuries arising from the use of a




                                                       7 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                  INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 40 of 87 PageID
                                                                     RECEIVED       #: 44
                                                                               NYSCEF:  12/10/2020




          vehicle in, or upon which plaintiff(s) were riding; it will be claimed that the injuries and/or

          damages sustained were caused by the failure of the plaintiff(s) to use available seat-belts and/or

          other safety devices.

                         10.      Defendants are immune from suit for their exercise of discretion in the

          performance of a governmental function and/or their exercise of professional judgment.

                         11.      The amounts recoverable by plaintiff(s) are subject to limitation pursuant

          to Section 1601 of the Civil Practice Law and Rules, by reason of the culpable conduct of other

          person(s) who are, or with reasonable diligence could have been made party defendant(s) to this

          action, or pursuant to Section 15-108 of the General Obligations Law, by reason of a prior

          settlement between plaintiff(s) and said person(s), or pursuant to Section 4545 of the Civil

          Practice Law and Rules are subject to reduction by collateral sources received by plaintiff(s), or

          by reason of the fact that punitive damages are not recoverable against municipal defendant(s).

                         12.      If plaintiff demonstrates that the acts complained of were undertaken in

          the scope of the actor(s) employment, then such acts as may have been committed by law

          enforcement officers in the employ of the City of New York were justified as being reasonably

          necessary, and were committed in good faith without malice and with probable cause, and in the

          exercise of professional judgment or the performance of discretionary functions for which

          defendant(s) are qualifiedly privileged under the laws of this State and of the United States.

          Individual defendant(s) represented by the Office of the Corporation Counsel (if any) did not

          violate any clearly established constitutional or statutory right of which a reasonable person

          would have known and therefore are/is protected by qualified immunity.

                                                  CROSS-CLAIMS

                         13.      Any damages sustained by the plaintiff(s) were caused in whole or in part

          by the acts or omissions of defendant(s) FEDERAL EXPRESS CORPORATION AND JOHN




                                                       8 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                  INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 41 of 87 PageID
                                                                     RECEIVED       #: 45
                                                                               NYSCEF:  12/10/2020




          DOE-DRIVER        OF     FEDERAL        EXPRESS        CORPORATION          TRUCK       AS     YET

          UNIDENTIFIED, who are or may be liable to the defendant(s) answering hereby for

          contribution on the basis of their equitable shares of responsibility, or for indemnity on the basis

          of a contract between them, actual or implied.

                 WHEREFORE, defendant(s) demand judgment dismissing the complaint and all cross-

          claims against them, or, in the event that they are adjudged liable, granting judgment over, or

          apportioning such liability in accordance with their equitable shares of responsibility, and

          awarding the costs of this action, together with such other and further relief as to the court may

          seem just.


                                                        JAMES E. JOHNSON
                                                        Corporation Counsel
                                                        100 Church Street
                                                        New York, New York 10007


          * Served while working remotely during the COVID-19 emergency.




                                                       9 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                         INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 42 of 87 PageID
                                                                     RECEIVED       #: 46
                                                                               NYSCEF:  12/10/2020



                   Index #: 518387/2020

                   SUPREME COURT OF THE STATE OF NEW YORK
                   COUNTY OF KINGS

                   RDK NY INC. D/B/A GREEN ANGEL CDB, OREN LEVY AND RONEN
                   LEVY,

                                                                                             Plaintiff(s),
                                                       - against -

                   THE CITY OF NEW YORK, POLICE OFFICER RODNEY GREENIDGE,
                   POLICE OFFICER JOSHUA GANSHAW, JOHN DOES-POLICE OFFICERS
                   AS YET UNIDENTIFIED, FEDERAL EXPRESS CORPORATION AND
                   JOHN DOE-DRIVER OF FEDERAL EXPRESS CORPORATION TRUCK AS
                   YET UNIDENTIFIED,

                                                                                           Defendant(s).


                                          COMBINED DEMAND FOR
                                    BILL OF PARTICULARS & DISCOVERY

                   JAMES E. JOHNSON
                   Corporation Counsel
                   Attorney for Defendant THE CITY OF NEW YORK,100 Church Street
                   New York, New York 10007
                   Telephone Numbers:

                                   Early Intervention Unit (settlements – all Boroughs)
                                     (212) 356-1665
                                   Pleadings Unit (212) 356-3235 (pleadings matters only)

                                   All Other Matters (Inquire by county of venue)
                                    Bronx Office: (718) 503-5030 (EBT’s - 5045)
                                    Brooklyn Office: (718) 724-5200 (EBT's-5226)
                                    Manhattan Office: (212) 356-2725 (EBT's-2791)
                                    Queens Office: (718) 558-2100 (EBT's - 2105)
                                    Staten Island Office: (718) 876-3600 (EBT's-3603)

                   Please refer to the following Law Dept. #: 2020-037156

                   and indicate the County in which the action is pending in all papers,
                   correspondence and other communications with respect thereto.




                                                      10 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                           INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 43 of 87 PageID
                                                                     RECEIVED       #: 47
                                                                               NYSCEF:  12/10/2020
          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS

          ------------------------------------------------------------------------     x

          RDK NY INC. D/B/A GREEN ANGEL CDB, OREN LEVY
          AND RONEN LEVY,                                                                  COMBINED DEMAND FOR
                                                                                           VERIFIED BILL OF
                                                                           Plaintiff(s),   PARTICULARS & DISCOVERY

                                            -against-

          THE CITY OF NEW YORK, POLICE OFFICER RODNEY
          GREENIDGE, POLICE OFFICER JOSHUA GANSHAW,
          JOHN DOES-POLICE OFFICERS AS YET UNIDENTIFIED,
          FEDERAL EXPRESS CORPORATION AND JOHN DOE-
          DRIVER OF FEDERAL EXPRESS CORPORATION TRUCK
          AS YET UNIDENTIFIED,

                                                                        Defendant(s).

          ------------------------------------------------------------------------     x


                                        DEMAND FOR VERIFIED BILL OF PARTICULARS

                            PLEASE TAKE NOTICE that pursuant to CPLR 3041, plaintiff(s) is required within 30
          days following service of this demand to serve upon JAMES E. JOHNSON, Corporation Counsel, a
          verified bill of particulars setting forth in reasonable detail a statement of the following:

                             1. The exact date and time of the act or occurrence.
                             2. The specific location of the act or occurrence with reference to addresses, landmarks, or
          other identifying points of reference, including the direction and distance therefrom. If the occurrence took
          place inside a premise, state specifically the location within the premise and also include the block and lot of
          the premises.
                            3. State the injuries claimed, if any.
                            4. State those injuries claimed to be permanent.
                            5. If applicable, set forth the length of time it is alleged the plaintiff(s) was confined to:
                                    (a) Hospital(s);
                                    (b) Bed;
                                    (c) House.
                            6. If applicable, set forth the amount claimed as special damages for:
                                    (a) Physician(s) services;
                                    (b) Nurses services;
                                    (c) Hospital expenses;
                                    (d) Drugs and medical supplies;
                                    (e) X-rays and diagnostic tests.
                            For each of the foregoing elements of damages please state the name and address(es) of the
          provider(s) and the dates of treatment. If any of the foregoing elements of damages have been repaid to the
          plaintiff(s) or otherwise paid for by other sources, identify each type of service recompensed, the source or
          sources of such recompense, the amount so paid and the net amount of out of pocket expenses sustained by
          the plaintiff(s).
                            7. If applicable, state the total amount of all other special damages not specified in items
          above; and please state the
                                    (a) name and address of each service provider;
                                    (b) each date of the service;
                                    (c) amount of the expense for each provider;

                                                                   11 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                            INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 44 of 87 PageID
                                                                     RECEIVED       #: 48
                                                                               NYSCEF:  12/10/2020
                                    (d) amount of any expense paid by a third-party (including any payment made to
                                         reimburse plaintiff);
                                    (e) name and address of the third-party paying any expense; and
                                    (f) amount of any unreimbursed expense paid by plaintiff(s) personally to each
                                         provider.
                           8. State the occupation of plaintiff(s) at the time of the incident; and please state the:
                                 (a) name and address of any employer for 5 years prior to alleged incident and up to
                                       the time of trial;
                                 (b) length of time totally disabled from work;
                                 (c) length of time partially disabled from work;
                                 (d) amount claimed for lost earnings, if any;
                                        i. if a loss of earnings claim is alleged, please state the yearly gross earnings for
                                            each year during 5 years prior to alleged incident and up to the time of trial;
                                            and
                                 (e) number of days absent from work as a result of injuries sustained from the
                                       incident.
                           9. State the (a) name and address of any school attended by plaintiff(s) for 5 years prior to
          alleged incident and up to the time of trial; and (b) the number of days lost from school as a result of injuries
          sustained from incident.
                           10. State the home address of plaintiff(s) for a period of 5 years prior to the alleged incident
          to the present.
                           11. State any other name used by plaintiff(s) and the time period when the name was used.
                           12. State the date of birth and social security number of plaintiff(s) (disclosure of social
          security number is voluntary). If a social security number is disclosed, it will be used by defendant(s) to
          determine whether plaintiff(s) is (are) Medicaid recipient(s) for purposes of determining whether a Medicaid
          lien may attach to any judgment or settlement obtained against the defendant(s).
                           13. State whether plaintiff(s) is (are) Medicare recipient(s). If plaintiff is or was a Medicare
          recipient please provide their Medicare identification number and social security number (disclosure of
          social security number is voluntary). If a social security number is disclosed, it will be used by
          defendant(s) to verify that plaintiff(s) is (are) Medicare recipient(s) for purposes of defendant(s) meeting its
          (their) Medicare reporting obligations.
                           14. If plaintiff(s) has ever been convicted of a crime (including any guilty plea), please state
          (a) the NYSID number of plaintiff; (b) the dates of every conviction; (c) whether the conviction was state or
          federal; and (d) the county where each conviction occurred.
                           15. If the complaint alleges loss of services, set forth the pecuniary loss, if any, alleged in
          the complaint. Enumerate the damages for:
                                    (a) Loss of services;
                                    (b) Consortium;
                                    (c) Other expenses.
                           16. State those injuries arising from the use or operation of a motor vehicle which are
          claimed to be serious, as defined in Insurance Law § 5102 (d), if any.
                           17. If property damage is claimed, please state (a) all property damaged; (b) the fair market
          value of each item at the time it was damaged; (c) the cost of repairing each item; (d) the cost of replacing
          each item; (e) the date each item was acquired; (f) the purchase cost of each item; (g) the amount(s) provided
          by a third-party to reimburse damage; (h) the name and address of any third-party which reimbursed damage;
          and (i) amount of any unreimbursed payment made by plaintiff(s) to replace or repair a damaged item.
                           18. State the manner in which it is claimed the accident occurred.
                           19. State separately the acts or omissions constituting the alleged negligence of each of the
          answering defendant(s), if any.
                           20. State separately the acts of each of the answering defendant(s) constituting the
          intentional wrongs claimed, if any.
                           21. State the names of the employee(s) or agents of the answering defendant(s) who are
          alleged to have committed the acts set forth in the items above.
                           22. Describe any alleged dangerous and defective condition and or the object or
          instrumentality complained of, as well as the nature of the condition alleged.
                           23. State whether any repairs were made prior to the happening of the alleged accident.
                                                            12 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                            INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 45 of 87 PageID
                                                                     RECEIVED       #: 49
                                                                               NYSCEF:  12/10/2020
                            24. If it is alleged that repairs were made prior to the happening of the accident, state when,
          where, and by whom, the repairs were made.
                            25. State whether actual or constructive notice is claimed or whether it is alleged that
          defendant created the condition complained of.
                            26. If actual notice is claimed, then set forth the following:
                                     (a) The names of the employees, agents and/or servants of the defendant(s) to
          whom it will be alleged said actual notice was given;
                                     (b) By whom will it be claimed that said actual notice was given on each occasion
          aforesaid;
                                     (c) The date or dates of each said notice;
                                     (d) The place said actual notice was given.
                            27. If constructive notice is claimed, state the length of time said condition is alleged to have
          existed prior to the happening of the alleged occurrence.
                            28. If prior written notice is claimed, specify the nature of such notice.
                            29. If prior written notice is claimed, then set forth the following:
                                     (a) The name(s) of the entity, agency, employees, agents and/or servants of the
          defendant(s) to whom it will be alleged said prior written notice was given;
                                     (b) By whom will it be claimed that said prior written notice was given on each
          occasion aforesaid;
                                     (c) The date or dates of each said notice;
                                     (d) The place said notice was given.
                            30. In any action where plaintiff(s) claim the violation of any statute, ordinance, rule, order,
          requirement or regulation, state separately and specifically all such statutes, ordinances, rules or regulations
          alleged to have been violated by the answering defendant(s).
                            31. If applicable, describe in what respects defendant(s) failed to provide plaintiff(s) with a
          safe place to work.
                            32. If applicable, state whether plaintiff(s) will allege that this defendant(s) was a party to a
          contract. If yes;
                                     (a) State the parties to the contract;
                                     (b) State the contract number.
                            33. If applicable, set forth each and every item of construction, excavation or demolition
          work which the plaintiff(s) will allege was not so constructed, shored, equipped, guarded, arranged, operated
          and conducted as to provide reasonable and adequate safety; setting forth the manner in which the
          construction, shoring, equipping, guarding, arranging, operating and/or conducting of the construction,
          excavating, or demolition work is alleged to have caused the plaintiff(s) alleged injury.
                            34. If applicable, state whether the plaintiff(s) will allege that this defendant(s) exercised
          control over the work being performed at the job site. If yes, state the nature and extent of the control
          allegedly exercised and the exact manner in which said control was exercised.
                            35. If applicable, state those injuries claimed to be “grave”, as defined in the Workers’
          Compensation Law § 11.

                                               ALLEGED DEFAMATION
                         Where applicable, in addition to the foregoing, if plaintiff(s) alleges defamation, the
          following items are additionally demanded:
                           36. Whether the alleged defamatory statement was communicated orally or in a writing.
                           37. With respect to each of the answering defendant(s), the particular words complained of
          and allegedly communicated.
                            38. The name(s) and address(es) of any person(s) it is alleged heard or received the
          defamatory statement(s).
                            39. If it is alleged that the defamatory statement(s) were communicated in a writing, set
          forth the date(s), nature, and content of the writing.
                            40. If it is alleged that any defamatory statement was published, set forth the date(s), nature
          and name of the media or publication and each republication of the alleged defamatory statement.
                            41. The circumstances, acts, and/or omissions which evince defendant(s) knowledge of the
          falsity, or reckless disregard of the truth, or malice, with respect to the statement(s) allegedly made.

                                                            13 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                               INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 46 of 87 PageID
                                                                     RECEIVED       #: 50
                                                                               NYSCEF:  12/10/2020
                                           ALLEGED POLICE MISCONDUCT
                          Where applicable, in addition to the foregoing, if plaintiff(s) alleges police misconduct,
          the following items are additionally demanded:
                              42. State the criminal court file and docket number of the criminal proceeding.
                              43. State the (a) the specific charges; (b) the disposition of each charge; and (c) the date of
          said disposition.
                              44. State the date and time taken into custody.
                              45. State the date of arraignment.
                              46. State the date and time released from incarceration.
                              47. State the name, address, and phone number of attorney(s) who represented plaintiff(s) in
          the criminal proceedings.
                           48. State the amount claimed for legal fees, if any.
                           49. State the NYSID number of plaintiff(s).
                           50. For each criminal proceeding, including arraignment, please state the (a) the type of
          proceeding; (b) the date(s) of the proceeding; (c) the name of reporter who transcribed the proceeding; and
          (d) the name of Judge who presided over the proceeding.

                                   ALLEGED EXPOSURE TO LEAD-BASED PAINT
                          Where applicable, in addition to the foregoing, if plaintiff(s) allege damages as a result
          of exposure to lead-based paint, the following items are additionally demanded:
                              51. The day, month, and year of initial exposure;
                              52. The day, month and year when exposure terminated;
                              53. The address(es), including apartment numbers, of every premises where it is alleged that
          plaintiff(s) were exposed to lead-based paint;
                            54. The highest recorded blood lead level for plaintiff(s) and the date of the diagnosis;
                            55. The date of the initial diagnosis;
                            56. Whether it is claimed that plaintiff(s) sustained any cognitive injuries or learning
          disabilities as a result of any alleged exposure and if so, state the nature of the disability, when any such
          disability was diagnosed, the school and current grade level of plaintiff(s) and whether plaintiff(s) have been
          placed in any special classes.

                                     ALLEGED ACTION FOR WRONGFUL DEATH
                         Where applicable, in addition to the foregoing, if plaintiff(s) allege wrongful death, the
          following items are additionally demanded:
                          57. State the amount claimed as pecuniary loss, specifying the loss of parental guidance by
          each person dependant upon support of the decedent.
                          58. State the names, addresses, ages, and relationships to the decedent of all persons to
          whose support it is claimed the decedent contributed.
                          59. State the nature and purpose of the support contributed as to each person supported,
          including how and when support was given.
                          60. State the date, place and cause of death.
                          61. State the length of time the decedent remained conscious of the injuries sustained.
                          62. State the total amounts claimed as special damages for:
                                   (a) Funeral and burial expenses;
                                   (b) Administration expenses;
                                   (c) Any other damages claimed.

                           ALLEGED NEGLIGENT EMERGENCY MEDICAL RESPONSE
                        Where applicable, in addition to the foregoing, if plaintiff(s) allege negligent emergency
          medical response, the following items are additionally demanded:
                              63. The exact dates and times of the claimed acts or occurrences.
                              64. .The specific locations of the claimed acts and/or occurrences with reference to
          addresses, landmarks, or other identifying points of reference. If the claimed acts and/or occurrences took

                                                              14 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                           INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 47 of 87 PageID
                                                                     RECEIVED       #: 51
                                                                               NYSCEF:  12/10/2020
          place inside a premise, state specifically the location within the premise and/or the department(s), as
          applicable, of said premises.
                            65. The specific time when the need for medical attention was first noticed by the plaintiff in
          distress, or by another person.
                            66. If a call for emergency assistance was made, indicate:
                                     (a) the time at which the call was placed.
                                     (b) the person who placed the call and, if other than the patient, his or her
          relationship to the patient.
                                     (c) the description or report of injury or emergency given.
                                     (d) if more than one call was made to 91 1.
                                     (e) what the caller was told by the operator.
                            67. If more than one call was made to 9 1 I , indicate:
                                     (a) the total number of calls made to 911.
                                     (b) the time of each respective subsequent call,
                                     (c) the person or people who made each respective subsequent call (if different from
          the first call).
                                     (d) if the description of the injury or emergency changed after the first call to 911,
          indicate what the change was, why the description changed, when the change in condition was first noticed
          prior to it being reported to 911, and when the change was reported to 911
                                     (e) what the caller was told by the operator during each respective call.
                            68.      Indicate if 911 had been contacted earlier in the day of the incident for the same or
                                     similar condition. If so, indicate the person or persons who made the call, and when
                                     they made it. Describe what the person or persons were told by the operator.

                          69.      Indicate what time emergency personnel first arrived. Also indicate, if known, the
                                   respective names and ranks of emergency personnel who arrived on the scene. If
                                   known, indicate if the personnel were from the FDNY or the NYPD. If the
                                   personnel were not from either of those two agencies, identify, if known, the agency
                                   or hospital the personnel were from.

                          70.      Indicate, if known, what time any additional and/or subsequent emergency personnel
                                   arrived after the initial emergency personnel. Indicate if such additional personnel
                                   were from the FDNY or the NYPD. If the additional personnel were not from those
                                   two agencies, identify the agency or agencies the personnel were from. Indicate the
                                   names and ranks of any additional emergency personnel who arrived. Describe any
                                   actions taken, and treatment provided by additional emergency personnel on-scene,
                                   or, if applicable, en route to a hospital.

                          71.      State whether a claim is made that the answering defendant ignored or misdiagnosed
                                   complaints, signs, or symptoms of the patient plaintiff.

                                           (a)      If such a claim is made, state specifically by name or description all
                                                    complaints, signs, and symptoms that the answering defendant(s)
                                                    ignored or misdiagnosed.

                                           (b)      State what injury is claimed as the result of the answering defendant
                                                    ignoring or misdiagnosing the complaints, signs, and symptoms.

                                           (c)      State specifically at what point during treatment the complaints,
                                                    signs, and symptoms were ignored or misdiagnosed.

                                           (d)      State what the misdiagnosis of the complaints, signs, and symptoms
                                                    was.

                          72.      Describe the treatment, if any, provided by each of the arriving emergency
                                   personnel. Indicate, with specific time(s) and location(s):

                                           (a)      if the patient was intubated.
                                                           15 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                 INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 48 of 87 PageID
                                                                     RECEIVED       #: 52
                                                                               NYSCEF:  12/10/2020
                                        (i)      If it is claimed that intubation was improper, describe how
                                                 and why the intubation was improper, and the affect such
                                                 alleged improper intubation had on the patient’s condition,
                                                 illness, or injury.

                                        (ii)     If it is claimed that the patient should have been, but was
                                                 not intubated, describe the affect such alleged lack of
                                                 intubation had on the patient’s condition, illness, or injury.

                                        (iii)    If it is claimed that there was a delay in the patient being
                                                 intubated, state the length of the delay, and explain the
                                                 affect such alleged delay had on the patient’s condition,
                                                 illness, or injury.

                                  (b)   if an intravenous line was started.

                                        (i)      If it is claimed that an intravenous line was improper,
                                                 describe how and why the intravenous line was improper,
                                                 and the affect such alleged improper use had on the
                                                 patient’s condition, illness, or injury.

                                  (c)   if a defibrillator was required or used.

                                        (i)      If it is claimed that a defibrillator was improperly used,
                                                 describe how and why the use was improper, and the affect
                                                 such alleged improper use had on the patient’s condition,
                                                 illness, or injury.

                                        (ii)     If it is claimed that a defibrillator should have been, but was
                                                 not used, explain the affect such alleged lack of use had on
                                                 the patient’s condition, illness, or injury.

                                        (iii)    If it is claimed that there was a delay in using a defibrillator,
                                                 state the length of delay, and explain the affect such alleged
                                                 delay had on the patient’s condition, illness, or injury.

                                  (d)   if oxygen was required or given.

                                        (i)      if it is claimed that oxygen should have been given and was
                                                 not, explain why oxygenation was required, as well as the
                                                 affect that the alleged lack of oxygenation had on the
                                                 patient’s condition, illness, or injury.

                                        (ii)     if it is claimed that oxygenation was improper, explain how
                                                 it was improper, and the affect that such alleged improper
                                                 oxygenation had on the patient’s condition, illness, or
                                                 injury.

                                        (iii)    if it is claimed that there was a delay in oxygenation of the
                                                 patient, state the length of delay, and the affect such alleged
                                                 delay had on the patient’s condition, illness, or injury.

                                  (e)   if any medication was improperly administered, contraindicated,
                                        administered in an improper dosage or improper manner.

                                                 (i)     State the name and description of each drug or
                                                         medication improperly administered. Describe the
                                                         manner in which the drug or medication was

                                                16 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                    INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 49 of 87 PageID
                                                                     RECEIVED       #: 53
                                                                               NYSCEF:  12/10/2020
                                                             improperly administered. State the injury claimed
                                                             as a result of the improperly administered drug or
                                                             medication. State specifically at what point the
                                                             drugs were administered improperly.

                                                     (ii)    State the name and description of each drug or
                                                             medication administered in an improper dosage.
                                                             Indicate what the improper dosage was. State the
                                                             injury claimed as a result of the improper dosage.
                                                             State specifically at what point during treatment the
                                                             drugs were administered in an improper dosage.

                                                     (iii)   State the name and description of each drug or
                                                             medication claimed to be contraindicated. State in
                                                             what way it is claimed that each such drug or
                                                             medication was contraindicated. State the injuries
                                                             claimed as a result of the administering of the
                                                             contraindicated drug or medication.          State
                                                             specifically at what point during treatment the
                                                             contraindicated   drug    or    medication    was
                                                             administered.

                      73.   Indicate if the plaintiff was transported to a hospital. Specify who transported the
                            plaintiff to the hospital. Indicate if the plaintiff requested to be taken to a specific
                            hospital. Identify the hospital to which the plaintiff was taken. Indicate what time
                            the plaintiff was transported from the scene to the hospital and with whom if anyone
                            she was accompanied by.

                      74.   If it is claimed that emergency personnel lacked equipment to adequately provide
                            aid, describe the equipment alleged to have been missing, and why such equipment
                            is believed to have been missing. Describe how the alleged lack of equipment
                            affected the patient’s condition, injury, or illness.

                      75.   State whether a claim is made as to defective equipment.

                                    (a)     If such a claim is made, identify the equipment and state the nature
                                            of the defect.

                                    (b)     If notice of such a defect is a prerequisite to liability, state whether
                                            actual or constructive notice is claimed.

                                    (c)     If constructive notice is claimed, state how long the condition
                                            existed.

                      76.   State separately the acts or omissions constituting the alleged negligence and/or
                            medical malpractice of each of the named defendants.

                      77.   State the manner in which it is claimed the alleged injury arose.

                      78.   State separately the acts of each of the named defendants constituting the intentional
                            wrongs claimed, if any.

                      79.   State the names of the employee(s) or agents of the answering defendant who are
                            alleged to have committed the acts set forth in the paragraphs above.

                      80.   If it is claimed that the answering defendant violated any statute, ordinance, rule,
                            order, requirement or regulation, state separately and specifically all such statutes
                            ordinances, rules or regulations alleged to have been violated by the answering

                                                   17 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                           INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 50 of 87 PageID
                                                                     RECEIVED       #: 54
                                                                               NYSCEF:  12/10/2020
                                   defendant, as well as any statute, ordinance, rule, order, requirement or regulation
                                   claimed to have been violated by each of the named defendants.

                          81.      State all injuries claimed as the result of the alleged negligence of the answering
                                   defendant herein, and state specifically which of the above injuries are claimed to be
                                   permanent in nature.

                          82.      For actions other than for wrongful death, state the length of time the plaintiff was
                                   confined to each of the following by virtue of the acts or omissions of the answering
                                   defendant(s) herein.

                                           (a)      Hospital, listing separately each period of hospitalization with the
                                                    name and address of each hospital.

                                           (b)      Home.

                                           (c)      Bed.

                          83.      Set forth the amount claimed as special damages for:

                                    (a) Physician(s) services;
                                    (b) Nurses services;
                                    (c) Hospital expenses;
                                    (d) Drugs and medical supplies and/or equipment;
                                    (e) X-rays and diagnostic tests;
                                    (f) Rehabilitative and/or therapy services;
                                    (g) Home health services;
                                    (h) Any other expenses claimed.
                            84.     For each of the foregoing elements of damages please state the name and address(es)
          of the provider(s), pharmacies, the dates of treatment and/or dates of use and list of prescriptions/medications
          filled. If any of the foregoing elements of damages have been repaid to the plaintiff or otherwise paid for by
          other sources, identify each type of service recompensed, the source or sources of such recompense, the
          amount so paid and the net amount of out of pocket expenses sustained by the plaintiff.
                            85.     Set forth:
                                    (a) Occupation of plaintiff at the time of the occurrence;
                                    (b) Whether plaintiff was self-employed, and, if so, state the address of her place of
          employment and the nature of the business or occupation in which she was engaged immediately prior to the
          occurrence.
                                    (c) Name and address of plaintiff’s employer, if any;
                                    (d) Average weekly, monthly and/or annual gross earnings;
                                    (e) State separately, the length of time totally and/or partially disabled;
                                    (f) Amount claimed for lost earnings, if any;
                                    (g) Number of days lost from work;
                                    (h) Number of days lost from school;
                                    (i) Name and address of school attended by plaintiff at the time of the date of
          accident.
                            86.     Provide plaintiff’s present residence address and plaintiff’s residence address at time
          of the occurrence.
                            87.     List all other names used by plaintiff.

                          88.      List plaintiff’s date of birth and social security number.


                                       DEMAND FOR DISCOVERY & INSPECTION

                         PLEASE TAKE FURTHER NOTICE that within 30 days following service of this
          demand you are requested pursuant to CPLR Article 31 to produce for discovery and inspection at the Office
          of the Corporation Counsel, the following items, except if at present you don’t know the information
                                                            18 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                           INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 51 of 87 PageID
                                                                     RECEIVED       #: 55
                                                                               NYSCEF:  12/10/2020
          requested, or if the requested documents are not within your possession or control, please so state, in which
          event you are requested to furnish same within 30 days after such information first becomes known to you, or
          such documents come into your possession or control: but, in any event, no later than forty-five days before
          trial.

                                                     GENERAL DEMANDS

                           1. If the City of New York is a named defendant, please identify the agency(s) involved.
                           2. For each person you believe may have been a witness to the incident which caused an
          injury, state (a) the name of the individual(s); and (b) the address and phone number of the individual(s). If
          you are unable to provide any of the above information, please provide a description reasonably sufficient to
          identify each person you believe may have been a witness. This demand includes all individuals, even if
          employed by any of the parties.
                             3. For each person you believe may have been a witness to the condition which allegedly
          caused an injury, please state (a) the name of the individual(s); and (b) the address and phone number of the
          individual(s). If you are unable to provide any of the above information, please provide a description
          reasonably sufficient to identify each person you believe may have been a witness. This demand includes all
          individuals, even if employed by any of the parties.
                             4. For each person you believe may be a witness to an injury alleged in this lawsuit, please
          state (a) the name of the individual(s); and (b) the address and phone number of the individual(s). If you are
          unable to provide any of the above information, please provide a description reasonably sufficient to identify
          each person you believe may have been a witness. This demand includes all individuals, even if employed by
          any of the parties.
                             5. For each expert witness whom you expect to call at trial, please state the (a) name of the
          expert; (b) business address of the expert; (c) qualifications of the expert; (d) curriculum vitae of the expert;
          (e) subject matter in reasonable detail that the expert is expected to testify; (f) substance of the facts and
          opinions on which each expert is expected to testify; and (g) a summary of the grounds for each opinion.
                             6. If any sum has been paid or promised to plaintiff(s) by any person claimed to be liable
          (within the meaning of § 15-108, General Obligations Law) for any of the injuries (or damages) alleged in
          the complaint, please set forth the name(s) and address(es) of the person(s), corporation(s), insurance
          company(s), or other entity(s) making such payment or promise and state the amount(s) which have been, or
          will be, with reasonable certainty received by plaintiff(s).
                             7. For each person you believe may have provided an oral or written statement about the
          incident, please state (a) the name of the individual(s); and (b) the address and phone number of the
          individual(s). If you are unable to provide any of the above information, please provide a description
          reasonably sufficient to identify each person you believe may have been a witness. This demand includes all
          individuals, even if employed by any of the parties.
                             8. Furnish a copy of each document you believe may have been prepared by the answering
          defendant(s) concerning the occurrence of the injuries (or damages) alleged in the complaint, or which you
          intend to use for any purpose in this litigation, including any statement made by any person identified in
          response to Item 6 above, and any note, memorandum or recording of any oral statement.
                             9. Furnish the sum and substance of any unrecorded oral statement you believe may have
          been given by each defendant (or employee, or former employee, of a defendant) concerning the occurrence
          of the injuries (or damages) alleged in the complaint, or which you intend to use for any purpose in this
          litigation.
                             10. Provide a copy of any (a) any insurance claim arising out of the incident alleged in this
          lawsuit; (b) any workers’ compensation claim arising out of the incident alleged in this lawsuit; (c) any
          pension claim arising out of the incident alleged in this lawsuit; (d) any no-fault claim arising out of the
          incident alleged in this lawsuit; and (e) any other claim seeking redress for the incident alleged in the lawsuit.
                             11. Furnish a copy of any Freedom of Information Law request made to the answering
          defendant(s) and any response thereto, which you intend to use for any purpose in this litigation.
                             12. Furnish copies of any subpoenas served on any party, or any other individual or entity
          concerning this litigation.
                             13. Provide a copy of any transcript of testimony involving the incident alleged in the
          lawsuit (including (but not limited to) any examinations under oath, transcript or materials related to a
          Department of Motor Vehicle hearing, departmental hearing, and criminal proceeding).
                             14. Provide a signed copy of any hearing held pursuant to General Municipal Law § 50-h.
                                                           19 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                            INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 52 of 87 PageID
                                                                     RECEIVED       #: 56
                                                                               NYSCEF:  12/10/2020
                             15. Please furnish a copy of each accident report, if any, made by, or on behalf or your
          client(s) concerning the occurrence of the injuries (or damages) alleged in the complaint.
                             16. Furnish a copy of any written notice, Big Apple Corporation map or other document
          giving notice of an allegedly defective or dangerous condition at the place where the injuries (or damages)
          alleged in the complaint occurred, prior to the occurrence thereof.
                             17. Furnish a reasonably clear copy of each photograph and or each video depicting the
          place where the injuries (or damages) alleged in the complaint occurred.
                             18. If plaintiff intends on utilizing any physical evidence at trial, please (a) provide a
          photograph of the physical evidence; and (b) make the physical evidence available for inspection.
                             19. In any action for injuries, including death, allegedly sustained by a spouse, child or other
          family member of a plaintiff, please furnish a copy of each marriage, birth and death certificate, as
          applicable.
                             20. In any representative action, please furnish a copy of the court order appointing the
          representative.
                             21. With respect to any earnings (or profits) claimed to have been lost as a result of the
          injuries (or damages) alleged in the complaint, please furnish a copy of each state and each federal income
          tax return including any W-2 statements, together with attachments, filed by, or on behalf of, plaintiff(s) for
          the year in which the said injuries (or damages) occurred and for each of the two preceding years, and for all
          years in which continuing losses are claimed.
                             22. In any action for wrongful death, please furnish a copy of the federal estate tax return
          filed for decedent’s estate, and a copy of each state and each federal income tax return, including W-2
          statements, filed by, or on behalf of the decedent for each of the two years before death.
                             23. Furnish a copy of each medical provider’s report and medical bills, including
          pharmaceutical bills and bills for durable medical goods, with ICD-codes, referring to any physical,
          psychiatric or psychological examination of plaintiff(s) conducted after the occurrence of the injuries alleged
          in the complaint, or any treatment reasonably related thereto.
                             24. Furnish a copy of each medical provider’s report referring to any physical, psychiatric or
          psychological examination of plaintiff(s) conducted before the occurrence of the injuries alleged in the
          complaint and reasonably related thereto.
                             25. Provide duly executed OCA HIPAA compliant authorizations (which expire upon the
          conclusion of this case) permitting the Office of the Corporation Counsel to (a) obtain each document
          referring to any treatment of plaintiff(s) (including psychological treatment) for any injury alleged in this
          lawsuit; and (b) speak with any medical provider which provided any treatment to plaintiff(s). This demand
          includes treatment which is reasonably related to any injury alleged in this lawsuit. Please utilize form
          located New York State Unified Court System webpage located at www.nycourts.gov.
                             26. In any action by or on behalf of a student, please furnish duly executed authorizations
          permitting the Office of the Corporation Counsel to examine and copy the school, attendance and health
          records of the plaintiff(s) on file at the school(s) attended at the time of the occurrence and thereafter.
                             27. If plaintiff received workers’ compensation benefits, please provide (a) duly executed
          authorizations (which expire upon the conclusion of this case) permitting the Office of the Corporation
          Counsel to obtain the workers’ compensation file; and (b) a copy of the worker’s compensation file.
                             28. If plaintiff received no fault benefits, please provide (a) duly executed authorizations
          (which expire upon the conclusion of this case) permitting the Office of the Corporation Counsel to obtain
          the no fault file; (b) a copy of the no fault file.
                             29. If plaintiff alleges economic loss, please provide duly executed authorizations (which
          expire upon the conclusion of this case) permitting the Office of the Corporation Counsel to obtain records
          on file at the last employer.
                             30. State whether plaintiff is currently receiving, has applied for or is eligible for Social
          Security Disability payments. If plaintiff is currently receiving Social Security Disability payments, please
          identify when eligibility began and identify his/her SSDI number and the medical condition on which basis
          coverage was awarded. If plaintiff has received Social Security Disability payments at any point in the past,
          please identify the period or periods of time when plaintiff was eligible and identify his/her SSDI number
          and medical condition on which basis coverage was awarded.
                             31. If, in your response to the prior request, you indicated plaintiff has ever applied for or
          been eligible for Social Security Disability payments, please provide (a) copies of all social security
          disability records, including any determination and decision; and (b) a duly executed authorization (which

                                                            20 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                             INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 53 of 87 PageID
                                                                     RECEIVED       #: 57
                                                                               NYSCEF:  12/10/2020
          expire upon the conclusion of this case) permitting the Office of the Corporation Counsel to obtain Social
          Security disability records from the Social Security Administration.
                            32. Identify all health care benefits, including but not limited to private health insurance
          carriers and public health care programs (e.g., Medicaid), plaintiff has received or which plaintiff will
          become eligible to receive as a result of injuries allegedly related to the subject accident/incident and provide
          copies of plaintiff's identification cards for all identified health care programs.
                            33. State whether plaintiff is or has ever been a Medicare recipient and, if so, provide
          plaintiff's Medicare Health Insurance Claim Number ("HICN") and a copy of his/her HICN card. If no card
          is available, please provide the date eligibility began. If plaintiff has received Medicare coverage at some
          point in the past and no HICN card is available, please identify the period or periods of time when plaintiff
          was eligible.
                            34. Furnish the name and address of the attorney(s) who have appeared in this action.
                            35. Furnish the names of the parties, the court, and the index number of each other action,
          if any, commenced by or on behalf of plaintiff(s) concerning any of the injuries (or damages) alleged in the
          complaint.

                                DEMANDS FOR COLLATERAL SOURCE INFORMATION

                           36. Entities that have provided payments for medical treatment. Identify by name, address
          and policy number, any source that has provided payments to plaintiff, or to plaintiff’s spouse, domestic
          partner, or parent for medical, dental, rehabilitative, custodial or psychological treatment (including
          medication) received by plaintiff as a result of this accident. Provide HIPAA-compliant authorizations and
          hard copies of any records in your possession for any source listed.
                           37. Entities that have provided payments on account of disability. Identify by name, address
          and policy number, any source that has provided payments to plaintiff, by reason of plaintiff’s partial or total
          inability to work. Provide HIPAA-compliant authorizations and hard copies of any records in your
          possession for any source listed.
                           38. Entities from which plaintiff is eligible to receive medical coverage. Identify by name,
          address and policy number, any source from which plaintiff is eligible to receive medical coverage for the
          injuries received in this accident whether or not plaintiff has actually applied for such benefits. Provide
          HIPAA-compliant authorizations and hard copies of any records in your possession for any source listed.
                           39. Entities from which plaintiff is eligible to receive disability benefits. Identify any source
          by name, address and policy number, any source from which plaintiff would be eligible to receive payments
          in the event of plaintiff’s partial or total inability to work, whether or not plaintiff has applied for or received
          such benefits. Provide HIPAA-compliant authorizations and hard copies of any records in your possession
          for any source listed.
                           40. Entities to which plaintiff has applied for medical benefits. Identify any source by name,
          address and policy number, any source to which plaintiff, or plaintiff’s spouse, domestic partner, or parent,
          has submitted claims or applied for benefits for medical, dental, rehabilitative, custodial or psychological
          treatment (including medication) received by plaintiff as a result of this accident whether or not such
          benefits were received. Provide HIPAA-compliant authorizations and hard copies of any records in your
          possession for any source listed.
                           41. Entities to which an application for disability benefits has been made. Identify any
          source by name, address and policy number, any entity to which an application has been made for payments
          by reason of partial or total inability to work, whether or not plaintiff has received such benefits. Provide
          HIPAA-compliant authorizations and hard copies of any records in your possession for any source listed.
                           42. Entities to which plaintiff has paid premiums to obtain medical or disability coverage.
          Identify any entity by name, address and policy number to which plaintiff, or plaintiff’s spouse, domestic
          partner, or parent paid premiums to obtain medical or disability coverage for two years prior to the incident.
          Provide HIPAA-compliant authorizations and hard copies of any records in your possession for proof of such
          payment of premiums.
                                           ALLEGED POLICE MISCONDUCT
                          Where applicable, in addition to the foregoing, if plaintiff(s) allege police misconduct,
          the following items are additionally demanded:
                           43. Provide duly executed authorizations (which expire upon the conclusion of this case)
          permitting the Office of the Corporation Counsel to obtain records pertaining to all criminal proceedings
                                                            21 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                          INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 54 of 87 PageID
                                                                     RECEIVED       #: 58
                                                                               NYSCEF:  12/10/2020
          related to the incident alleged in this lawsuit. Please provide a separate authorization for each entity which
          maintains these records (including (but not limited to) the Office of the District Attorney, the New York City
          Police Department, and criminal court).
                            44. Provide copies of records pertaining to all criminal proceedings related to the incident
          alleged in the lawsuit, including (but not limited to) transcripts, certificates of disposition, police records,
          criminal records, District Attorney records, and photographs, including copies of any photographs of the
          plaintiff(s) taken by the defendant(s) at the time of the arrest.
                            45. If entitlement to reimbursement for legal fees is claimed, please provide copies of any
          bills incurred.
                            46. Provide the name, address, and phone number of any attorney representing plaintiff(s)
          concerning the criminal charges related to the incident alleged in this lawsuit.
                                              ALLEGED PROPERTY DAMAGE
                          Where applicable, in addition to the foregoing, if plaintiff(s) allege property damage,
          the following items are additionally demanded:
                          47. For each item of property damaged:
                                    (a) Photograph(s) and or videotapes depicting the items alleged to have been
          damaged, prior to damage;
                                    (b) Photograph(s) and or videotapes depicting items alleged to have been damaged,
          subsequent to damage;
                                    (c) Original purchase receipts, cancelled checks, and/or charge slips for items
          alleged to have been damaged;
                                    (d) Appraisals, warranties, etc. pertaining to the items alleged to have been
          damaged.
                           48. True and accurate copies of any and all insurance agreements held by plaintiff on day of
          said incident and pertaining to property damage and/or loss.
                           49. True and accurate copies of any and all notices of loss or claims made on the above
          policies pertaining to the damage alleged in the complaint.
                                          ALLEGED NEGLIGENT SUPERVISION
                          Where applicable, in addition to the foregoing, if plaintiff(s) allege negligent
          supervision, the following items are additionally demanded:
                           50. For every individual who allegedly failed to provide adequate supervision, please state
          (a) the name of the individual; (b) the address and phone number of the individual; (c) the name of the entity
          who employs the individual; (d) the title of the individual; (e) the date that the individual failed to provide
          adequate supervision; and (f) the time that the individual failed to provide adequate supervision. If you are
          unable to provide any of the above information, please provide a description reasonably sufficient to identify
          each individual. This demand includes all individuals, even if employed by any of the parties.
                           51. Identify the name or names of the person(s) it is alleged received inadequate supervision.
                           52. Provide the name(s) of any person(s) plaintiff will claim assaulted him/her with
          reference to the claim being asserted against the answering defendant(s).
                           53. If the person(s) identified in above have not yet appeared in this action, please provide
          copies of all documents, including but not limited to, affidavits of service and correspondence, which reflect
          any attempt to obtain jurisdiction over the individual(s).
                           54. Provide copies of any documents filed with or against any governmental agency(s)
          concerning the actions of any person(s) whom plaintiff(s) alleges caused the damages alleged in the
          complaint, including any criminal complaints filed and the disposition thereof.
                           55. For each individual you believe may have provided an oral or written statement
          concerning the supervision of any person involved in the incident, state (a) the name of any individual who
          provided a statement; and (b) the address and phone number of any individual who provided a statement. If
          you are unable to provide any of the above information, please provide a description reasonably sufficient to
          identify each person you believe may have provided a statement. This demand includes all individuals, even
          if employed by any of the parties.




                                                          22 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                           INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 55 of 87 PageID
                                                                     RECEIVED       #: 59
                                                                               NYSCEF:  12/10/2020
                                              ALLEGED PREMISES LIABILITY
                          Where applicable, in addition to the foregoing, if plaintiff(s) alleges that defendant(s)
          failed to properly maintain a premises, the following items are additionally demanded:
                          56. If it is alleged that the answering defendant owned the premises complained of, please
          provide copies of any documents you will rely upon to establish defendant(s) ownership of the premises.
                          57. If it is alleged that the answering defendant(s) leased the premises complained of, please
          provide copies of any documents you will rely upon to establish defendant(s) tenancy.
                          58. Provide copies of any written lease(s) pertaining to the plaintiff(s) occupancy of the
          premises.
                          59. Provide copies of any documents or writings plaintiff(s) allege were sent to the
          defendant(s) concerning the condition of the premises, complaints made concerning the premises, and copies
          of any documents relating to any legal proceedings commenced by or against plaintiff(s) pertaining to their
          occupancy of the premises.
                                               MOTOR VEHICLE ACCIDENTS
                         Where applicable, in addition to the foregoing, if plaintiff(s) alleges that defendant(s)
          contributed to a motor vehicle accident, the following items are additionally demanded:
                          60. Provide a copy of the title for the vehicle being operated by plaintiff.
                          61. Provide a copy of plaintiff’s drivers license.
                          62. Provide a copy of the registration for the vehicle in which plaintiff(s) was located when
          the incident occurred.
                            63. Provide a copy of any (a) repair record (including logs, bills, and receipts) for the
          vehicle in which plaintiff(s) was located for a two-year period prior to the alleged incident; and (b)
          maintenance records (including logs, bills, and receipts) for the vehicle in which plaintiff(s) was located for a
          two-year period prior to the alleged incident.
                            64. Provide a copy of any recall notice received regarding the vehicle in which plaintiff(s)
          was located when the incident occurred.
                            65. Provide photographs taken of the vehicle(s) involved in the accident taken:
                                    (a) Before the accident;
                                    (b) After the accident.
                            66. Provide any estimates to repair the vehicle involved in this accident.
                            67. Provide any records or receipts for towing of the vehicle involved in this accident.
                            68. Provide a copy of the MV-104 filed by, or on behalf of, the plaintiff as a result of this
          accident.
                            69. Provide a copy of any accident report provided to any insurance company regarding this
          accident.
                            70. Provide any notes or memorandum describing this accident.
                            71. Provide a copy of any transcript of any Department of Motor Vehicle hearing taken with
          respect to this accident.
                            72. Provide the date, location, name of defendant or respondent, and name of Judicial
          Hearing Officer who presided over, any Department of Motor Vehicle hearing taken with respect to this
          accident.
                            73. Provide a copy of any insurance policy (including any umbrella or excess policy)
          covering the vehicle in which plaintiff(s) was located at the time of the incident.
                            74. Provide a copy of the no-fault file pertaining to plaintiff(s).

                                                  ALLEGED DEFAMATION
                        Where applicable, in addition to the foregoing, if plaintiff(s) alleges that defendant(s)
          defamed plaintiff(s), the following items are additionally demanded:
                          75. Provide a copy of any writing, publication (including any re-publications), and broadcast
          containing the alleged defamatory statement(s).
                           76. Provide copies of any documents, photographs, or writings which plaintiff(s) intend to
          use to demonstrate the untruthfulness of the alleged defamatory statement(s).

                                                           23 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                             INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 56 of 87 PageID
                                                                     RECEIVED       #: 60
                                                                               NYSCEF:  12/10/2020
                          77. Provide copies of any documents, photographs, or writings which plaintiff(s) intend to
          use to demonstrate defendant(s) malice or reckless disregard for the truth.
                          78. Provide the name of any individual who you believe has information concerning the
          untruthfulness of the alleged defamatory statement(s) or whether the statements were made with malice or
          reckless disregard for the truth, stating (a) the name of the individual(s); and (b) the address and phone
          number of the individuals. If you are unable to provide any of the above information, please provide a
          description reasonably sufficient to identify each person. This demand includes all individuals, even if
          employed by any of the parties.
                          79. Provide copies of any documents, bills, invoices or writings which plaintiff(s) intend to
          use to prove any alleged special damages.

                                                ALLEGED LEAD-BASED PAINT

                          Where applicable, in addition to the foregoing, if plaintiff(s) alleges injuries as a result
          of exposure to lead-based paint, the following items are additionally demanded:
                             80. Provide duly executed OCA HIPAA compliant authorizations (which expire upon the
          conclusion of this case) allowing the Office of the Corporation Counsel to obtain birth and prenatal records
          of plaintiff(s); the authorization must include the name and address of the hospital or facility where
          plaintiff(s) was born and the date of birth of plaintiff(s).
                             81. Provide duly executed OCA HIPAA compliant authorizations (which expire upon the
          conclusion of this case) allowing the Office of the Corporation Counsel to obtain the records of any medical
          provider who provided prenatal care; the authorization must include the name and addresses of each medical
          provider and the dates of treatment.
                             82. Provide duly executed OCA HIPAA compliant authorizations (which expire upon the
          conclusion of this case) allowing the Office of the Corporation Counsel to obtain the records of all (a) health
          providers who have rendered pediatric care (including treatment for any of the injuries currently alleged) to
          plaintiff(s); and (b) health care providers that screened blood of plaintiff(s). The authorizations must contain
          the name and address of each medical provider as well as the dates of treatment or testing.
                             83. Provide duly executed authorizations enabling defendant(s) to obtain the records of any
          and all schools, and/or day care centers attended by the plaintiff(s) to date; the authorizations must include
          the name(s) and address(es) of the schools and the dates of attendance.
                             84. Provide the name and address of the academic institution most recently attended by the
          infant plaintiff’s natural mother and a duly executed authorization allowing that institution to release its
          records to the defendant(s). If the infant plaintiff’s mother is not the custodial parent, please provide the
          same information with respect to any adult acting as the infant plaintiff’s guardian or caretaker.
                             85. If the infant plaintiff has any siblings, please provide the following for each such sibling:
                                      (a) Name, date of birth and current address;
                                      (b) Names and addresses of any and all schools, pre-schools or day-care centers
          attended, and duly executed authorizations allowing those institutions to release their records to the
          defendant(s).
                             86. For each infant plaintiff, provide the name, date of birth and last known address of the
          biological father.
                             87. Provide copies of any photographs, movies, or videotapes depicting the premises.
                             88. Provide copies of any written lease(s) pertaining to the plaintiff(s) occupancy of the
          premises.
                             89. Provide copies of any documents or writings plaintiff(s) allege were sent to the
          defendant(s) concerning the condition of the premises, complaints made concerning the premises, and copies
          of any documents relating to any legal proceedings commenced by or against plaintiff(s) pertaining to their
          occupancy of the premises.
                             DEMANDS TO OTHER PARTIES (EXCLUDING PLAINTIFF(S))

                          PLEASE TAKE FURTHER NOTICE that within 30 days following service of this
          demand, all other parties (excluding plaintiff(s)) are requested pursuant to CPLR Article 31 to produce for
          discovery and inspection at the Office of the Corporation Counsel, the following items, except if at present
          you don’t know the information requested, or if the requested documents are not within your possession or
          control, please so state, in which event you are requested to furnish same within 30 days after such
                                                            24 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                             INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 57 of 87 PageID
                                                                     RECEIVED       #: 61
                                                                               NYSCEF:  12/10/2020
          information first becomes known to you, or such documents come into your possession or control: but, in any
          event, no later than forty-five days before trial.

                           GENERAL DEMANDS TO PARTIES (EXCLUDING PLAINTIFF(S))
                           1. Provide copies of complete contents of insurance policies in effect on the date of
          occurrence, including all endorsements, terms, and conditions, including but not limited to, any which name
          this answering defendant(s) as an insured or as an additionally insured.
                           2. Provide copies of all excess and umbrella insurance policies in effect on date of
          occurrence, including but not limited to, any which name this answering defendant(s) as an insured or as an
          additionally insured.
                           3. Provide copies of all certificates of insurance in effect on the date of occurrence,
          including but not limited to, any which name this defendant, or any of its agencies, as an insured or as an
          additionally insured.
                           4. Copies of all contracts, sub-contracts, leases, franchises, and indemnification agreements
          in effect on date of occurrence.
                           5. Provide copies of any documents, records or photographs relating to any repairs made to
          the location, premises or item complained of in plaintiff(s) complaint prior to the happening of the alleged
          accident or occurrence.
                           6. Provide copies of any documents, records or logs relating to any maintenance (including
          cleaning, altering, and shoveling) performed at, or to, the location, premises, or item complained of in
          plaintiff(s) complaint prior to the happening of the alleged accident or occurrence.
                           7. Copies of all accident reports kept in the regular course of business regarding the
          occurrence complained of in plaintiff’s complaint.
                           8. Provide a copy of plaintiff(s) Bill of Particulars and any discovery items previously
          exchanged, (including but not limited to; deposition transcripts and reports of physical examinations
          conducted of the plaintiff), and served upon or by defendant(s) or third-party defendant(s).

              DEMANDS TO OTHER PARTIES (EXCLUDING PLAINTIFF(S)) INVOLVING ALLEGED
                       ROADWAY, SIDEWALK, AND CONSTRUCTION ACCIDENTS
                        Where applicable, in addition to the foregoing, in any action alleging defective
          roadway, sidewalk, or construction, the following items are additionally demanded:
                           9. Provide copies of all applications for permits, cut forms, opening tickets, work tickets,
          and paving orders.
                         10. Provide copies of all drawings, schematics, blueprints, strip maps, diagrams of
          underground facilities and of street hardware, including manhole covers, castings, and gratings.
                         11. Provide copies of all daily, weekly, and/or monthly progress reports, job progress
          photographs, and photographs of roadway color coding for entire period of construction.
                         12. Provide copies of all maintenance, inspection and repair records for the entire period of
          construction.

               DEMANDS TO OTHER PARTIES (EXCLUDING PLAINTIFF(S)) INVOLVING MOTOR
                                     VEHICLE ACCIDENTS
                         Where applicable, in addition to the foregoing, in any action in which it is alleged that
          defendant(s) contributed to a motor vehicle accident, the following items are additionally demanded:
                           13. Provide a copy of the title for any vehicle involved in the incident.
                           14. Provide a copy of the driver’s license for the applicable driver involved in the incident.
                           15. Provide a copy of the registration for the applicable vehicle involved in the incident.
                           16. Provide the following records for the applicable vehicle involved in the incident for a
          two-year period prior to the alleged incident: (a) repair records (including logs, bills, and receipts); and (b)
          maintenance records (including logs, bills, and receipts).
                          17. Provide a copy of any recall notice received regarding any vehicle involved in the
          incident.
                          18. Provide photographs of the vehicle involved in the accident taken:
                                   (a) before the accident;
                                                            25 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                         INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 58 of 87 PageID
                                                                     RECEIVED       #: 62
                                                                               NYSCEF:  12/10/2020
                                  (b) after the accident.
                          19. Provide any estimates to repair the vehicle involved in this accident.
                          20. Provide any records or receipts for towing of the vehicle involved in this accident.
                          21. Provide a copy of any MV-104 related to the incident.
                          22. Provide a copy of any Department of Motor Vehicle hearing related to the incident; and
          provide (a) the date, location, name of the parties, and name of Judicial Hearing Officer who presided over
          any Department of Motor Vehicle hearing.
                           23. Provide a copy of any accident report provided to any insurance company regarding this
          accident.
                           24. Provide any notes or memorandum describing this accident.
                           25. Provide a copy of any insurance policy, including any umbrella or excess policies,
          covering the vehicle defendant or third-party plaintiff was operating at the time of this accident.
                           26. Provide a copy of any no-fault file pertaining to plaintiff(s) related to the incident.
             ADDITIONAL DEMANDS TO ANY THIRD-PARTY PLAINTIFF WHO HAS AN ACTION
            AGAINST A PARTY REPRESENTED BY THE OFFICE OF THE CORPORATION COUNSEL

                           PLEASE TAKE FURTHER NOTICE that within 30 days following service of this
          demand, any third party-plaintiff who has an action against a party represented by the Office of the
          Corporation Counsel, it is requested pursuant to CPLR Article 31 to produce for discovery and inspection at
          the Office of the Corporation Counsel, the following items, except if at present you don’t know the
          information requested, or if the requested documents are not within your possession or control, please so
          state, in which event you are requested to furnish same within 30 days after such information first becomes
          known to you, or such documents come into your possession or control: but, in any event, no later than forty-
          five days before trial.

                          27. Provide a copy of any document (with all attachments) previously exchanged by the
          parties (including pleadings, bills of particulars, deposition transcripts, medical records, correspondence,
          motions, discovery responses, etc.).
                           28. Provide a copy of all court orders and stipulations issued in the litigation.

          DEMAND FOR VERIFIED BILL OF PARTICULARS TO ANY THIRD-PARTY PLAINTIFF WHO
              HAS AN ACTION AGAINST A PARTY REPRESENTED BY THE OFFICE OF THE
                                    CORPORATION COUNSEL

                            PLEASE TAKE NOTICE that pursuant to CPLR 3041, any third party-plaintiff who has
          an action against a party represented by the Office of the Corporation Counsel is required within 30 days
          following service of this demand to serve upon JAMES E. JOHNSON, Corporation Counsel, a verified bill
          of particulars setting forth in reasonable detail a statement of the following:

                            1. State separately the alleged negligence of any party represented by the Office of the
          Corporation Counsel, if applicable.
                            2. State separately the alleged intentional wrongs committed by any party represented by
          the Office of the Corporation Counsel, if applicable.
                            3. State the name of any employee or agent of any party represented by the Office of the
          Corporation Counsel alleged to have committed any act which contributed to an injury.
                            4. State (a) whether any repair was made to the accident location prior to the happening of
          the alleged accident; (b) when any repair was made; (c) where any repair was made; (d) who made any
          repair; and (e) what repairs were made.
                            5. State (a) whether any party represented by the Office of the Corporation Counsel had
          notice of an alleged defective condition which contributed to an injury; (b) which party had notice; (c)
          whether the party had actual notice of a condition; (d) whether the party had constructive notice of a
          condition; and (e) whether it is alleged that the party created the condition.
                            6. If actual notice is claimed, please state (a) the name of any individual(s) who had actual
          notice; (b) the job title of any individual(s) who had actual notice; (c) the employer of any individual(s) who
          had actual notice; and (d) the address and phone number of any individual(s) who had actual notice. If you
          are unable to provide any of the above information, please provide a description reasonably sufficient to
                                                            26 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                            INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 59 of 87 PageID
                                                                     RECEIVED       #: 63
                                                                               NYSCEF:  12/10/2020
          identify each person you believe may have had actual notice. This demand includes all individuals, even if
          employed by any of the parties.
                           7. If constructive notice of a condition is claimed, please state the alleged condition and the
          length of time said condition is alleged to have existed prior to the happening of the alleged incident.
                           8. If third-party plaintiff(s) claims the violation of any statute, ordinance, rule, order,
          regulation, or directive, please state separately all such statutes, ordinances, rules, regulations, and directives
          alleged to have been violated by any party represented by the Office of the Corporation Counsel.
                           9. If applicable, please state whether any party represented by the Office of the Corporation
          Counsel was a party to a contract; and please state the:
                                    (c) parties to the contract;
                                    (d) contract number.
                           10. If applicable, please state any item of construction, excavation, and demolition work
          which was not so constructed, shored, equipped, guarded, arranged, operated, and conducted as to provide
          reasonable and adequate safety; and please state (a) the manner in which the work caused an alleged injury;
          and (b) if applicable, the control exercised by any party represented by the Office of the Corporation Counsel
          and the exact manner in which said control was exercised.

          Dated:      New York, New York
                      December 10, 2020


                                                                      Yours, etc.
                                                                      JAMES E. JOHNSON
                                                                      Corporation Counsel
                                                                      Attorney for Defendant THE CITY OF NEW
                                                                      YORK,
                                                                      100 Church Street
                                                                      New York, New York 10007


          TO:



          RUBENSTEIN & RYNECKI, ESQS.
          the attorney(s) for Plaintiff(s)
          16 COURT STREET, SUITE 1717
          BROOKLYN, NY 1121




                                                            27 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                                 INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 60 of 87 PageID
                                                                     RECEIVED       #: 64
                                                                               NYSCEF:  12/10/2020
          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS

          ------------------------------------------------------------------------     x

          RDK NY INC. D/B/A GREEN ANGEL CDB, OREN LEVY
          AND RONEN LEVY,                                                                  NOTICE OF DEPOSITION

                                                                           Plaintiff(s),
                                                                                           Index #: 518387/2020
                                            -against-
                                                                                           Law Dept. #: 2020-037156
          THE CITY OF NEW YORK, POLICE OFFICER RODNEY
          GREENIDGE, POLICE OFFICER JOSHUA GANSHAW,
          JOHN DOES-POLICE OFFICERS AS YET UNIDENTIFIED,
          FEDERAL EXPRESS CORPORATION AND JOHN DOE-
          DRIVER OF FEDERAL EXPRESS CORPORATION TRUCK
          AS YET UNIDENTIFIED,

                                                                        Defendant(s).

          ------------------------------------------------------------------------ x
                              PLEASE TAKE NOTICE, that pursuant to Article 31 of the Civil Practice Law and Rules,

          the undersigned will take by deposition the testimony of all adverse parties at a time and date to be mutually

          agreed upon at the pre-calendar conference.

                             PLEASE TAKE FURTHER NOTICE, that at the time of the taking of the testimony the

          said adverse parties shall produce all books and papers in their possession relating to the issues upon which

          said parties are to be examined and upon your failure to so produce them, parol and/or secondary evidence

          thereof and of the contents of the same will be required.

                                                                              Yours, etc.
                                                                              JAMES E. JOHNSON
                                                                              Corporation Counsel
                                                                              Attorney for Defendant THE CITY OF NEW
                                                                              YORK,
                                                                              100 Church Street
                                                                              New York, New York 10007


          TO:
          RUBENSTEIN & RYNECKI, ESQS.
          the attorney(s) for Plaintiff(s)
          16 COURT STREET, SUITE 1717
          BROOKLYN, NY 1121




                                                                   28 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                                                                                                   INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 61 of 87 PageID
                                                                     RECEIVED       #: 65
                                                                               NYSCEF:  12/10/2020
                                                                                     VERIFICATION


          JON       MARTINO              an attorney   admitted to practice before                    the Courts            of the State of New            York, affirms   pursuant to
          Rule      2106    of the Civil       Practice Laws and Rules: affirmant                      is an employee               of the Office       of the Corporation    Counsel;
          that      affirmant   has read the foregoing   answer, cross-claim(s)                               and counterclaim(s),                  if any, and knows the contents
          thereof;      that the same are true to affirmant's   own knowledge,                                exceptas to the matters                  alleged         upon     information     and
          belief,      which      affirmant      believes      to be true based upon             the files, books and records maintained                                by The City of New
          York, New             York
                                 City Health and Hospitals  Corporation                            or the New York City Board/Department                                   of Education, and
          the officers     or agents thereof;   and further swears that                           on this          date he/she        served        said answer, cross-claim(s)                 and
          counterclaim(s),     if any, together with the accompanying                             combined           demands         for particulars       and discovery   upon:


                                                                       RUBENSTEIN            & RYNECKI,         ESQS.
                                                                             the attorney(s)   for Plaintiff(s)
                                                                       at   16 COURT      STREET,      SUITE      1717
                                                                                BROOKLYN,                 NY 1121


          by e-filing       a copy       on the New         York    State Courts     E-filing         system       within     this e-filed         matter   .



                                                                                                                                                             Digitallysignedby JonMartino
                                                                                                                                                             DN:cn=JonMartino,o=NYCLaw
          Dated:                 New  York, New York                                                                   On                                    Department,ou,
                                 December   10, 2020                                                                                                        haiHmartinoclaw.nyc.gov,
                                                                                                                    Martino                                 Date:2020.12.1013:14:77-05'00'
                                                                                                                   JON MARTINO




                                                                       STIPULATION/CERTIFICATION


          IT IS HEREBY       STIPULATED       AND AGREED,      that at any time prior to the filing of a note of issue in this action,
          plaintiff(s) may  amend   the complaint to name additional   defendants    herein, provided  that such additional   defendants
          shall not include the City of New York, the Board/Department          of Education,   Health & Hospitals    Corporation,   City
          University   of New York, or any of their respective     departments,    subdivisions   or employees,  nor any other person
          entitled      to defense        or indemnification         by the City      of New          York.


          The signature            below      shall    constitute    the signature     required         pursuant         to NYCRR             130-1.1-a         and pertains         to all of the
          enclosed         documents:          answer,     cross-claim(s)    and           counter-claims(s),                  if    any,     together          with      the     accompanying
          combined         demands         for particulars    and discovery.
                                                                                                                                                            Digitally signed by Jon Martino
                                                                                                                                               .            DN:cn=JonMartino, o=NYCLaw
          Dated:                 New                  New   York
                                      York,
                                 December   10, 2020
                                                                                                               J    On        M adn                           partment,ou,
                                                                                                                                                                       artinoclaw.nyc.gov,c=US
                                                                                                                                                            Date:2020.12.1013:14:41-05'00'
                                                                                            By:
                                                                                                              JON MARTINO
                                                                                                              Assistant       Corporation            Counsel




                                                                                                              Attorney(s)forPlaintiff(s)


          Please           do      not      send        correspondence                to        the      above              named           individual                 unless       otherwise
          directed.              SeeAnswerbackforadditionalcontactinformation.




                                                                                           29 of 30
FILED: KINGS COUNTY CLERK 12/10/2020 01:15 PM                                                  INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  6                 Document 1-1 Filed 03/23/21 Page 62 of 87 PageID
                                                                     RECEIVED       #: 66
                                                                               NYSCEF:  12/10/2020



                   Index #: 518387/2020

                   SUPREME COURT OF THE STATE OF NEW YORK
                   COUNTY OF KINGS
                   RDK NY INC. D/B/A GREEN ANGEL CDB, OREN LEVY AND
                   RONEN LEVY,

                                                                                     Plaintiff(s),

                                                    - against -

                   THE CITY OF NEW YORK, POLICE OFFICER RODNEY
                   GREENIDGE, POLICE OFFICER JOSHUA GANSHAW, JOHN DOES-
                   POLICE OFFICERS AS YET UNIDENTIFIED, FEDERAL EXPRESS
                   CORPORATION AND JOHN DOE-DRIVER OF FEDERAL EXPRESS
                   CORPORATION TRUCK AS YET UNIDENTIFIED,

                                                                                  Defendant(s).


                   ANSWER WITH CROSS-CLAIMS AND
                             DEMANDS
                   JAMES E. JOHNSON
                   Corporation Counsel
                   Attorney for Defendant THE CITY OF NEW YORK,
                   100 Church Street
                   New York, New York 10007
                   Telephone Numbers:

                                  Early Intervention Unit (settlements – all Boroughs)
                                    (212) 356-1665
                                  Pleadings Unit (212) 356-3235 (pleadings matters only)

                                  All Other Matters (Inquire by county of venue)
                                   Bronx Office: (718) 503-5030 (EBT’s - 5045)
                                   Brooklyn Office: (718) 724-5200 (EBT's-5226)
                                   Manhattan Office: (212) 356-2725 (EBT's-2791)
                                   Queens Office: (718) 558-2100 (EBT's - 2105)
                                   Staten Island Office: (718) 876-3600 (EBT's-3603)

                   Please refer to the following Law Dept. #: 2020-037156

                   and indicate the County in which the action is pending in all papers,
                   correspondence and other communications with respect thereto.




                                                    30 of 30
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                           INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  7                 Document 1-1 Filed 03/23/21 Page 63 of 87 PageID
                                                                     RECEIVED       #: 67
                                                                               NYSCEF:  03/02/2021




               SUPREME                COURT   OF THE                           STATE          OF NEW                 YORK                             Index           No.:       518387/2020
               COUNTY                OF KINGS                                                                                                         Date           of   filing:
               -----------------------------------------------------X
               RDK NY              INC.        d/b/a      GREEN                ANGEL           CBD,           OREN                                    Plaintiff              designates            Kings
               LEVY          and      RONEN              LEVY,                                                                                        County              as the        place      of trial


                                               Plaintiffs,                                                                                            Basis           of the         venue       is the     Locus
                                                                                                                                                      of     Occurrence
                                  -against-

                                                                                                                                                      SUPPLEMENTAL
               THE        CITY         OF      NEW            YORK,            POLICE          OFFICER                                                SUMMONS
               RODNEY                GREENIDGE,     POLICE                               OFFICER               JOSHUA
               GANSHAW,                JOHN   DOES-Police                                Officers          as yet                                     Plaintiff              OREN            LEVY,         resides      at
               unidentified,              FEDERAL            EXPRESS    CORPORATION,                                                                  1180           Ocean       Parkway
               FEDEX  GROUND                            PACKAGE     SYSTEM,   INC. and                                                                Brooklyn,                New York               11230
               JOHN  DOE- Driver                          of        Fedex      Ground         Package               System,
               Inc.    Truck         as yet       unidentified,                                                                                       County              of   Kings


                                 Defendants.
               ________________________ _                                      __----------------X


                             TO THE               ABOVE               NAMED               DEFENDANT:


                             YOU          ARE            HEREBY                      SUMMONED                                to answer                 the          complaint            in this      action     and      to
              serve     a copy        of your          answer,           or,   if the     complaint                is not     served            with          this        summons,              to serve       a notice
              of appearance,              on the        Plaintiffs           Attorney          within         20 days           after      the        service             ofthis   summons,                 exclusive
              of the day     of           service             (or     within      30       days       after        the      service             is     complete                 if    this      summons           is    not
              personally           delivered           to you         within       the     State      of New          York);              and        in the          case      of your          failure       to appear
              or answer,          judgment             will         be taken        against          you      by    default         for     the            relief         demanded              herein.



               Defendant's                address:                                                                          Plaintiff's                attorneys:
               THE        CITY         OF      NEW YORK                                                                     RUBENSTEIN                                &  RYNECKI,                    ESQS.
               c/o     James        E. Johnson                                                                              16 Court                 Street,          Suite  1717
               Corporation               Counsel                                                                            Brooklyn,     New                        York            11241
                100    Church            Street                                                                             (718)522-1020
               New        York,       New         York         10007


               POLICE             OFFICER                RODNEY                 GREENIDGE
                                                                       Department-                75th
               c/o     New        York       City      Police
               Precinct
                1000      Sutter         Avenue
               Brooklyn,            New        York           11208


               POLICE             OFFICER                JOSHUA                GANSHAW
               Tax      ID    # 966072
                                                                        Department-               75th
               c/o     New        York       City      Police
               Precinct
                1000      Sutter         Avenue
               Brooklyn,            New        York           11208




                                                                                             1 of 2
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                          INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  7                 Document 1-1 Filed 03/23/21 Page 64 of 87 PageID
                                                                     RECEIVED       #: 68
                                                                               NYSCEF:  03/02/2021




               Defendant's                address:
               FEDERAL        EXPRESS     CORPORATION
               C T Corporation     System
               28    Liberty        Street
               New      York,        New       York     10005


               c/o    Gregory         M.     Monaco
               1000     FedEx         Drive
               Moon       Township,             Pennsylvania    15108


               FEDEX    GROUND     PACKAGE                      SYSTEM,     INC.
               C T Corporation System
               28    Liberty        Street
               New      York,        New       York     10005




               Dated:          Brooklyn,        New      York

                               February        24,    2021




                                                                                   2


                                                                        2 of 2
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                      INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 65 of 87 PageID
                                                                     RECEIVED       #: 69
                                                                               NYSCEF:  03/02/2021




                  SUPREME                   COURT   OF THE                            STATE                OF    NEW YORK
                  COUNTY                   OF KINGS
                 -----------------------------------------------------X                                                                                Index      No.:     518387/2020
                 RDK         NY           INC.       d/b/a       GREEN               ANGEL                 CBD,         OREN
                 LEVY               and    RONEN                 LEVY,


                                                     Plaintiffs,

                                      -against-                                                                                                        AMENDED
                                                                                                                                                       COMPLAINT
                 THE         CITY           OF       NEW           YORK,              POLICE               OFFICER
                 RODNEY                    GREENIDGE,                        POLICE             OFFICER                   JOSHUA
                 GANSHAW,                    JOHN   DOES-Police                                 Officers              as yet
                 unidentified,                   FEDERAL                   EXPRESS                  CORPORATION,
                 FEDEX               GROUND                   PACKAGE                     SYSTEM,                  INC.         and
                 JOHN           DOE-              Driver         of     Fedex         Ground           Package             System,
                 Inc.      Truck           as yet        unidentified,


                                                    Defendants.
                  ---------------                ---------------------------------------X


                              Plaintiffs,              by     their        attorneys,           RUBENSTElN                         & RYNECKI,                     ESQS.,           complaining               of      the


                defendants                herein,         upon        information               and        belief,        respectfully                show      to this        Court,      and      allege           as


                follows:




                                          AS AND FOR A FIRST  CAUSE                                                     OF ACTION   FOR DEPRIVATION
                                            OF PERSONAL   PROPERTY                                                     ON BEHALF    OF RDK NY INC.
                                                             d/b/a          GREEN               ANGEL                  CBD AND    OREN LEVY

                               1.                 That       at all     times         hereinafter                mentioned,              plaintiff,            RDK NY            INC.       d/b/a       GREEN

                ANGEL               CBD,            was      in the         business           of the        County             of Kings,             City     and     State     of New           York.


                               2.                 That       at all        times      hereinafter                mentioned,              plaintiff,           OREN         LEVY,           was      and      still        is


                a resident            of the         County           of     Kings,          City      and       State      of New           York.


                               3.                 That       at all     times         hereinafter               mentioned,               plaintiff,            RONEN            LEVY,            was      and        still


                is a     resident           of the          County           of     Kings,          City     and        State     of New              York.


                               4.                 That       on November                   2, 2019,             and     at all    times        herein         mentioned,            plaintiff,         RDK NY

                INC.       d/b/a          GREEN              ANGEL                 CBD,        was         and        is a domestic             business             corporation           duly        organized


                and     existing            under          and     by      virtue         of the      laws        of the         State      of New            York.


                               5.                 That       on November                   2, 2019,          and       at all times           herein          mentioned,           plaintiff,          RDK NY

                INC.       d/b/a          GREEN              ANGEL                 CBD,        was         and        is a domestic             business             corporation           duly        organized




                                                                                               1 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                       INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 66 of 87 PageID
                                                                     RECEIVED       #: 70
                                                                               NYSCEF:  03/02/2021




                and    existing           under            and     by    virtue        of the      laws      of the        State          of New                York.


                               6.                 That      on November                 2, 2019,          and     at all     times              herein      mentioned,              plaintiff,             RDK NY

                INC.     d/b/a         GREEN               ANGEL            CBD,         was       and     is a business                entity           duly     organized            and    existing            under


                and    by      virtue        of     the     laws        of the     State       of New           York.


                               7.                 That      on November                 2, 2019,          and     at all      times             herein          mentioned,           plaintiff,            RDK NY

                INC.     d/b/a          GREEN              ANGEL             CBD,         was      and      is a corporation                       and/or          business         entity        duly       licensed


                to transact             business            in the       State     of New           York.


                               8.                 That      on November                  2, 2019,          and      at all        times           hereinafter              mentioned,              the     plaintiff,


                RDK NY                INC.        d/b/a      GREEN            ANGEL                CBD,         conducted                 business               and      maintained             offices        within


                the    State        of New           York.


                               9.                 That      on November                  2, 2019,          and      at all        times           hereinafter              mentioned,              the     plaintiff,


                RDK         NY        INC.         d/b/a     GREEN                ANGEL            CBD,           was      and          still      is a domestic               business            corporation,


                duly    authorized                 to do         business         in    the    State       of New          York.


                               10.                That      on November                  2, 2019,          and      at all        times           hereinafter              mentioned,              the      plaintiff,


                RDK         NY        INC.         d/b/a     GREEN                ANGEL            CBD,           maintained                     its principal             place       of business              within


                the    State        of New           York.


                                11.               That      on November                  2, 2019,          and     at all         times           hereinafter              mentioned,             the      plaintiff,


                RDK NY                INC.        d/b/a      GREEN                ANGEL            CBD,          regularly              does,         or solicits,           business            in the       State        of


                New      York.


                                12.               That      on November                  2, 2019,           and     at all        times           hereinafter              mentioned,              the      plaintiff


                RDK         NY        INC.         d/b/a         GREEN            ANGEL             CBD,          received              substantial                revenue          from         goods        used         or


                consumed,               or services               rendered,            in the      State        of New            York.


                                13.               That       on     November                  2,   2019,          and        at    all          times           herein       mentioned,                  defendant,


                FEDERAL                  EXPRESS                    CORPORATION,                             was        and        is        a domestic                  business        corporation                    duly


                organized              and    existing             under         and    by    virtue        of the       laws           of      the      State      of New          York.


                                14.               That      on November                  2, 2019,          and     at all         times           herein          mentioned,            defendant,


                FEDERAL                  EXPRESS                   CORPORATION,                           was      and       is a domestic                      business        corporation                duly




                                                                                              2 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                 INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 67 of 87 PageID
                                                                     RECEIVED       #: 71
                                                                               NYSCEF:  03/02/2021




                organized          and    existing          under         and    by     virtue         of the        laws           of    the      State     of New           York.


                             15.           That       on November                 2, 2019,            and     at all        times           herein          mentioned,           defendant,


                FEDERAL             EXPRESS                 CORPORATION,                          was       and      is a business                 entity      duly     organized          and     existing

                under      and     by    virtue       of    the    laws     of the           State     of    New          York.


                             16.           That        on     November                  2,    2019,          and       at       all       times          herein        mentioned,             defendant,


                FEDERAL              EXPRESS                 CORPORATION,                            was      and        is a corporation                      and/or         business       entity      duly

                licensed         to transact         business         in the        State         of New           York.


                             17.           That       on November                  2, 2019,            and     at all          times         hereinafter             mentioned,            defendant,


                FEDERAL              EXPRESS                CORPORATION,                             conducted              business               and      maiñtaiñed           offices      within         the


                State      of New        York.


                             18.           That       on November                  2, 2019,            and     at all          times         hereinafter             mentioned,            defendant


                FEDERAL              EXPRESS                CORPORATION,                             was      and      still        is a domestic                 business        corporation,           duly


                authorized          to do      business            in the       State        of New          York.


                             19.           That       on November                  2, 2019,            and       at all        times         hereinafter              mentioned,           defendant,


                FEDERAL              EXPRESS                 CORPORATION,                            maintained                 its       principal          place       of    business       within         the


                State      of New        York.


                             20.           That       on November                  2, 2019,            and       at all        times         hereinafter              mentioned,           defendant,


                FEDERAL              EXPRESS                CORPORATION,                             regularly           does,           or solicits,         busiñêss          in the     State      of New


                York.


                             21.           That       on November                  2, 2019,            and       at all        times         hereinafter              mentioned,           defendant,


                FEDERAL              EXPRESS                 CORPORATION                             , received             substantial               revenue           from       goods      used      or


                consumed,           or services             rendered,           in the        State         of New          York.


                             22.           That       on November                 2, 2019,            and     at all      times           herein         mentioned,            defendant,          FEDEX


                GROUND               PACKAGE                      SYSTEM,               INC.,           was        and         is        a domestic               business         corporation           duly


                organized          and     existing          under        and     by     virtue        of    the     laws           of the         State      of New          York.


                             23.           That       on November                 2, 2019,           and     at all times                 herein      mentioned,              defendant,           FEDEX


                GROUND              PACKAGE                   SYSTEM,              INC.,             was     and       is a domestic                     business         corporation            duly




                                                                                        3 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                               INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 68 of 87 PageID
                                                                     RECEIVED       #: 72
                                                                               NYSCEF:  03/02/2021




                organized            and     existing          under         and    by    virtue      of the         laws        of the        State         of New         York.


                               24.            That      on November                 2, 2019,         and      at all     times       herein          mentioned,              defendant,              FEDEX

                GROUND               PACKAGE                   SYSTEM,               INC.,         was      and     is a business              entity        duly     organized              and     existing


                under      and       by    virtue       of     the    laws     of the        State        of New         York.


                               25.            That      onNovember                  2, 2019,         and     at all times          herein           mentioned,              defendant,               FEDEX

                GROUND                   PACKAGE                SY STEM,              INC.,          was      and        is a corporation                    and/or         business           entity      duly


                licensed         to transact            business          in the      State        of New           York.


                               26.            That      on November                 2, 2019,         and      at all times           hereinafter               mentioned,              the    defendant,


                 FEDEX            GROUND                  PACKAGE                   SYSTEM,                INC.,          conducted                 business          and     maintained                offices


                within      the      State        of New         York.


                               27.            That      on November                 2, 2019,         and      at all     times       hereinafter               mentioned,              the    defendant,


                FEDEX           GROUND                  PACKAGE                SYSTEM,                INC.,        was      and     still     is a domestic               business           corporation,


                duly     authorized               to do      business          in the      State      of New             York.


                               28.            That      on November                 2, 2019,          and     at all times           hereinafter               mentioned,              the    defendant,


                 FEDEX               GROUND                  PACKAGE                SYSTEM,                 INC.,           maintained                 its    principal         place         of     business


                within      the      State        of New         York.


                               29.            That      on November                  2, 2019,         and     at all      times       hereinafter              mentioned,              the    defendant,


                 FEDEX           GROUND                 PACKAGE                    SYSTEM,            INC.,          regularly              does,      or solicits,          business          in the      State


                of New          York.


                               30.            That      on November                  2, 2019,         and     at all      times       hereinafter              mentioned,              the     defendant,


                FEDEX            GROUND                 PACKAGE                    SYSTEM,            INC.,            received             substantial          revenue            from      goods        used


                or consumed,                 or     services         rendered,           in the      State        of New          York.


                               31.            That      all times         hereinafter           mentioned,                the     defendant,              THE       CITY        OF NEW                YORK,

                was      and     still     is a municipal                corporation,              duly      organized             and       existing          pursuant          to the        laws       of the


                State      of New          York.


                               32.            That      the     defendant,           THE        CITY          OF       NEW         YORK,              maintains             a police         force      known


                as the      NEW YORK                      CITY         POLICE             DEPARTMENT.




                                                                                         4 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                                   INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 69 of 87 PageID
                                                                     RECEIVED       #: 73
                                                                               NYSCEF:  03/02/2021




                                    33.              That        prior            hereto            on     January              6, 2020,              and      within            the     time        prescribed                  by        law,        a


                   sworn           Notice         of     Claim              stating,           among              other        things,         the     time             when      and        place          where          the        injuries


                   and     damages               were        sustained,                 together               with    plaintiff's              demands                 for    adjustment              or payment                  thereof,


                   and      that     thereafter                the        CITY          OF NEW                    YORK             refused            or ñeglected                 for       more       than         (30)        days            and


                   up to the          commencement                                of this           action         to make            any       adjustment                    or payment              thereof,             was         served


                   and      that     thereafter,                and         within            the     time         provided              by     law,        this        action         was      commenced.


                                    34.              Pursuant                   to     the      General               Municipal                 Law,          the         Statutory             50-H          Hearings                     of     the


                   plaintiffs             were       held        on         February                13,      2020.


                                    35.              That            on         November                  2,      2019,         and       at    all    times             hereinafter              mentioned                  and            upon


                   information                   and         belief,             the         defendant,                THE            CITY             OF          NEW            YORK,               employed                   POLICE


                   OFFICER                     RODNEY                      GREENIDGE,                             POLICE              OFFICER                      JOSHUA                 GANSHAW                          and         JOHN

                   DOES-Police                    Officers                 as yet        unidentified,                    as police            officers,            agents,            servants             and/or         employees.


                                    36.              That            on         November                  2,      2019,         and       at    all     times            hereinafter              mentioned                  and            upon


                   information                 and       belief,            the       defendants,                  FEDERAL                     EXPRESS                    CORPORATION                                and         FEDEX

                   GROUND                      PACKAGE                          SYSTEM,                   INC.,       employed                  JOHN               DOE-Driver                   of    Fedex           Ground


                   Package            System,             Inc.            Truck,         as yet           unidentified,                  an agent,             servant            and/or         employee.


                                    37.              The        plaintiff,               OREN               LEVY,              was       the    owner              of    the     company              known            as    RDK NY

                   INC       d/b/a         GREEN                ANGEL                   CBD,             located          at     1180          Ocean          Avenue,              in the        County              of Kings,                  City


                   and      State         of    New          York.


                                    38.                The      plaintiff              OREN               LEVY,           was        in the       business               of buying            and      selling         hemp                plants


                   and      products             through                  his    company,                 RDK NY                INC        d/b/a       GREEN                   ANGEL             CBD,           located               at        1180


                   Ocean           Parkway,               in the            County             of     Kings,          City         and        State     of New                 York.


                                    39.                Prior         to November                      2, 2019,            a call      was       made          for       the plaintiff,            OREN               LEVY,             to Fox


                   Holler          Farms          in Vermont,                        placing          an order            of    106      pounds             of hemp              products            that     consisted                of nine


                   (9)     boxes           totaling            the         amount              of     $17,000,             of      which         the        plaintiff            would          be     profiting                 from            said


                   order        in the         amount                of     $60,000-$100,000.




                                                                                                    5 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                            INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 70 of 87 PageID
                                                                     RECEIVED       #: 74
                                                                               NYSCEF:  03/02/2021



                                   40.              The       plaintiff,            OREN                LEVY,            was      supposed            to receive                 the     shipment              through            the


                   defendants,               FEDERAL                   EXPRESS                        CORPORATION                            and      FEDEX                  GROUND                    PACKAGE


                   SYSTEM,                 INC.,        from         Fox      Holler              Farm        in Vermont,              but     was     indisposed                  due     to being            hospitalized


                   for    two      (2)     days.        Instead            of having               the        shipment           delivered            at his       place          of business                 located          at the


                   address          of     1 180       Ocean           Avenue,                  he decided               to have         the       order      sent         to    his      brother's                address,         the


                   plaintiff,         RONEN                 LEVY,            at 2425              Kings         Highway,           in the          County          of Kings,              City        and     State        of New


                   York.


                                    41.              The       plaintiff,               OREN             LEVY,           received            notification                 that     his     packages                 from      Fox


                   Holler       Farm,             in Vermont               was          seized          by the      Vermont              Police       Department,                      while         tracking          the     same


                   through         a track          number           from         the defendants,                   defendants,                FEDERAL                    EXPRESS                    CORPORATION

                   and       FEDEX                 GROUND                    PACKAGE                          SYSTEM,               INC.        The         plaintiff             learned             that         defendants,


                   FEDERAL                  EXPRESS                   CORPORATION,                                 FEDEX            GROUND                   PACKAGE                       SYSTEM,                    INC.,        and


                   JOHN            DOE            -Driver            Fedex              Ground               Package           System,         Inc.        truck          notified             the     Vermont                Police


                   Department                 of     packages                of         illegal         substance           such       as marijuana                     were           being         delivered             at 2425


                   Kings        Highway,                in    the     County               of     Kings,          City     and      State          of New           York.          Said          packages             were        sent


                   to the       Vermont               Police          Department.


                                   42.              The        plaintiff,                RONEN                  LEVY,           contacted             the      Vermont                   Police            Department,                  to


                   inquire         the     status           of his packages                     to be delivered                  at 2425        Kings         Highway,                  in the        County           of Kings,


                   City      and      State        ofNew             York.         He       was        informed           that     the packages                have         been         cleared,            the     paperwork


                   was       lawful         and       proper          and         the     shipment               was      going        to be delivered                     at the        location            requested             and


                   also      apologized                for     the     inconvenience.


                                   43.               Thereafter,              the         plaintiff,            OREN           LEVY,           was     tracking              down          for       his     packages             to be


                   delivered              after       all     was       cleared              by        the      Vermont           Police           Department,                    The      plaintiff               learned         that


                   defendants,              FEDERAL                   EXPRESS                      CORPORATION,                            FEDEX              GROUND                     PACKAGE                     SYSTEM,


                   INC.,        and      JOHN           DOE-Driver                       of Fedex             Ground           Package         System,             Inc.     truck         notified           the defendant,


                   THE          CITY          OF        NEW            YORK,                    and       the     packages             were          confiscated                  once           again,        this        time      by


                   defendants,                    POLICE               OFFICER                        RODNEY                   GREENIDGE,                          POLICE                  OFFICER                    JOSHUA




                                                                                                  6 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                           INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 71 of 87 PageID
                                                                     RECEIVED       #: 75
                                                                               NYSCEF:  03/02/2021



                   GANSHAW                         and       JOHN                 DOES-Police                      Officers          as yet         unidentified,               acting          as agents,              servants


                   and/or         employees                      of     the       defendant,             THE           CITY          OF       NEW            YORK,             after      the     defendant,                JOHN


                   DOE-Driver                      of the             Fedex          Ground         Package                System,           Inc.         Truck,        brought         the      packages             of     illegal


                   products            assumed                   to be marijuana                    to the           Precinct.


                                    44.              The          defendants,                     THE        CITY          OF NEW                   YORK,               POLICE            OFFICER                   RODNEY

                   GREENIDGE,                            POLICE                   OFFICER            JOSHUA                   GANSHAW                       and      JOHN           DOES-Police                     Officers           as


                   yet      unidentified,                   had         knowledge                 and        learned          that     the     packages               were      of     hemp           products             and     not


                   marijuana               as assumed,                       nevertheless               they        refused          to release            the     same       and      as a result            the    plaintiffs,


                   RDK NY                  INC.          d/b/a         GREEN              ANGEL                CBD,           OREN           LEVY,               were       caused        to be deprived                   of their


                   business            and         livelihood.


                                    45.              By          the          reason         of    the       foregoing,               the      plaintiffs,              RDK          NY       INC.         d/b/a        GREEN


                   ANGEL               CBD           and         OREN                LEVY,          sustained              damages                 in an amount               exceeding               the jurisdictional


                   limits       of     all     the        lower           Courts.




                         AS AND FOR A SECOND                                                  CAUSE                 OF     ACTION                   FOR CONVERSION,     TRESPASS,
                         TORTIOUS  INTERFERENCE                                                          WITH              PERSONAL                   PROPERTY      ON BEHALF     OF
                                                   RDK            NY          INC.       d/b/a          GREEN                 ANGEL                CBD AND OREN LEVY



                                    46.              The              plaintiff         repeats              and      realleges             each          and       every       allegation              set     forth        above

                                             "1"                             "45"
                   numbered                          through                           inclusive             with      the      same         force         and      effect      as if more              fully       set forth          at


                   length        herein.


                                    47.              That              on      November                 2,     2019,          and     at     all     times          hereinafter              mentioned                and        upon


                   information                 and         belief,            the    plaintiff,          OREN              LEVY,            was       an owner               of a company                known          as       RDK

                   NY        INC.          d/b/a         GREEN                 ANGEL               CBD,            which         is based            in    Brooklyn,            New          York,        doing         business


                   of    buying            and       selling             of    hemp          products.


                                     48.                 Prior          to     November                 2,     2019           and     at     all     times          hereinafter              mentioned                and        upon


                   information                 and         belief,            the    plaintiff,          OREN            LEVY,             placed           an order          to Fox         Holler       Farms,            located


                   in Vermont.                     The      order            consists        of    106        lbs     of hemp,             which           equals       to nine        (9)      boxes         in the       amount




                                                                                                  7 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                             INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 72 of 87 PageID
                                                                     RECEIVED       #: 76
                                                                               NYSCEF:  03/02/2021



                   of    costs       for    $17,000.                From          the     order       the     plaintiff           would             make           a profit         in the            amount           between


                   $60,000           to $100,000.


                                    49.               The      plaintiff,            OREN           LEVY,             was        supposed               to receive               a shipment                at this          place      of


                   business,              but    due        to being          indisposed               due        to being              hospitalized                 for      two         (2)     days,        he      decided         to


                   have       the     products              to be delivered                  at his        brother's             residence,              the       plaintiff,             RONEN                LEVY              at 242


                   Kings         Highway,                  in the     County             of New            York,       City        and         State         of    New          York.


                                    50.               As    a result         of the        delivery          by     Fox       Holler            Farms,             the     products              were         confiscated              by


                   the    Vermont               Police        Department                   after     being         reported             of illegal            packages              assumed               to be marijuana


                   from       an agent            from        the     Fedex          Ground           Package              System,              Inc.     The         plaintiff            contacted             the       Vermont


                   Police        Department                   where         the      order         of the      products                 was      cleared            and      documentation                       for       the    same


                   were       in good            standing            and      released             to be delivered                      at the       designated                  destination.


                                    51.               The      plaintiff           tracked            he     delivery             to      only         learned             that        defendants,                  FEDERAL

                   EXPRESS                      CORPORATION,                              FEDEX              GROUND                      PACKAGE                         SYSTEM,                      INC.,         and          JOHN


                   DOE-Driver                    of     Fedex         Ground              Package           System,              Inc.     truck         reported             illegal            packages            that     consist


                   of     hemp            products            were          once          confiscated               this         time          by      the        defendants,                    POLICE                OFFICER


                   RODNEY                   GREENIDGE,                        POLICE               OFFICER                 JOSHUA                   GANSHAW                         and         JOHN           DOES-Police


                   Officers           as yet          unidentified,                acting          as agents,          servants                and/or         employees                    of    the    defendant,                THE

                   CITY          OF NEW                YORK,           after         it was        reported           once        again         by an agent                 from          Fedex         Ground             Package


                   System,           Inc.        by    bringing             said        products           which          was      assumed               to be marijuana                          to the       precinct.            The


                   defendants               refused           to release             the     packages              to the         plaintiffs.


                                    52.               Stemming               from         the      aforementioned,                       all    of the            defendants,                   POLICE              OFFICER

                   RODNEY                   GREENIDGE,                         POLICE               OFFICER                  GANSHAW                          and        JOHN             DOES-Police                      Officers


                   as yet         unidentified,                 trespassed,                 had      actual         knowledge                    with         intent          to    withhold               and/or            deprive

                   plaintiffs'
                                           property           when          they        refused       to return            the     same          after        learning             that         the    packages             were       of


                   hemp          products             which         was      legal        to sell      and      not       marijuana                 as assumed                  originally              by the         defendant,


                   and      JOHN            DOE-Driver                    of Fedex              Ground         Package              System,              Inc.       truck,         who          reported            the     package


                   to be of          illegal          products             to the        defendants.




                                                                                             8 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                               INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 73 of 87 PageID
                                                                     RECEIVED       #: 77
                                                                               NYSCEF:  03/02/2021



                                        53.             As         a result,        the        plaintiffs             were       deprived             in    retrieving             their         packages               that     consist


                   ofhemp                products              which         was      ordered               for    the     purpose            oftheir         business.               Knowing                that      the     products


                   was       not        marijuana               as assumed,                 the defendants                     coerced          plaintiffs            and      told       that     theirpaperwork                          was


                   sufficient                 in an attempt                  to arrest            the       plaintiff,          OREN            LEVY.


                                    54.                 The          defendant,             THE           CITY           OF NEW               YORK,               at all    relevant             times,          was     aware             that


                   these           individual                   defendants,                    including                 but     not       limited            to      POLICE                 OFFICER                     RODNEY

                   GREENIDGE,                               POLICE               OFFICER                 JOSHUA                 GANSHAW                       and     JOHN              DOES-Police                      Officers             as


                   yet      unidentified,                     that       defendants,               FEDERAL                     EXPRESS                  CORPORATION,                               FEDEX                 GROUND

                   PACKAGE                            SYSTEM,                INC.,          and         JOHN             DOE-Driver                   of    Fedex           Ground               Package              System,              Inc.


                   truck,          who           have          committed                  the      acts       of trespass,              conversion                 and      tortious             interference                  with


                   personal               property              alleged            herein         by        refusing            to release            the     packages             of      the      products                 purchased


                   by     the      plaintiffs                for      business            purposes                which         was     assumed               was        an     illegal          substance              such          as


                   marijuana,                   but      was         actually         hemp             products.


                                    55.                  By        the     reason         of     the      foregoing,              the    plaintiffs,               RDK NY                 INC.         d/b/a          GREEN


                   ANGEL                  CBD           and         OREN            LEVY,               sustained              damages           in     an amount                exceeding                   the jurisdictional


                   limits          of     all     the       lower          Courts.


                                                                    AS AND                FOR
                                                                                            A THIRD  CAUSE  OF ACTION    FOR
                                                                         NEGLIGENCE            ON BEHALF   OF RDK NY INC.
                                                      d/b/a          GREEN             ANGEL   CBD, OREN LEVY   and  RONEN   LEVY

                                        56.              The         plaintiff        repeats               and     realleges           each          and     every           allegation               set    forth      above

                                                "1"                         "55"
                   numbered                             through                       inclusive                with       the     same         force         and     effect        as if more                 fully      set forth             at


                   length          herein.


                                        57.              The         defendants                were       negligent,             reckless            and     careless           in making                false        claims          and/or


                   a statement                    and         surrendering                 the      packages               assumed              of      illegal       products,              such            as marijuana                  this


                   time         to the           defendants;                     in confiscâting                   the     packages             refusing             to return            to the         plaintiffs,             after


                   learning              that         the     packages              contained                of hemp            products             which         the     plaintiff             was      in the        business             of


                   selling          and          buying              the    same;         in depriving                   the     plaintiffs            of    their       livelihood;               in withholding

                   plaintiffs'                                                                                                                                                              plaintiffs'
                                                goods;         in creating             a media                spectacle            of the       confiscation                   of the                                 goods           which




                                                                                                   9 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                                     INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 74 of 87 PageID
                                                                     RECEIVED       #: 78
                                                                               NYSCEF:  03/02/2021



                defendants'
                                            knew          or should               have      known             were              legal       hemp         products,             in knowingly               being        aware         that

                                                                                                                                plaintiffs'                                                          plaintiffs'
                plaintiff's           property            was legal,             but refused            to return                                       property;           in depriving                                 property;


                in carelessly                published                 and       publicized             the      incident                   on a variety              of public          platforms               including               but


                not      limited            to Facebook,                     Twitter         and    Instagram;                          and     were          otherwise             negligent.


                                58.                 At     all     times         herein        mentioned,                         POLICE                OFFICER                RODNEY,                   GREENIDGE,

                POLICE                OFFICER                    JOSHUA                  GANSHAW                           and          JOHN            DOES-Police                    Officers           yet      unidentified


                were        acting          within          their        scope         of employment                            for      the     City         of New         York,       and      the      New         York         City


                Police          Department                       and     as such            The     City             of     New             York         is responsible                 for      their         conduct           under


                respondeat                  superior.


                                59.                  As          a result          the      plaintiffs                were              caused           to     be     deprived            of     their          business            and


                livelihood,                 sustained             serious         injuries,        the        full        extent            of which           are curreñtly             unknown,                includiñg,              but


                not      limited          to, loss        and      conversion               ofproperty,                   specifically              hemp,            in the amount              of $100,000;                 property


                damage,              damage              to reputation              and       credit,         loss         of earñings,                 damage             to his     businesses;               attorney's           fees


                for     the     baseless            criminal             proceedings;               loss         of        earnings             capacity             and     capability;           mental           anguish          and


                other         psychological                  injuries;            required         and        requires                  medical          treatment;            fear,     anxiety,          shame


                humiliation,                 indignity;             property           damage,            damage                  to reputatioñ                 and      credit,       loss     of earnings;                difficulty


                sleeping;             and     all    damages                 sustaiñêd          as a result                 of the           defendants              conduct.


                                 60.                By      the        reason          of    the    foregoing,                        the      plaintiffs,            RDK           NY        INC.          d/b/a        GREEN


                ANGEL                 CBD           and      OREN               LEVY,          sustained                   damages                 in an amount                 exceeding                the     jurisdictional


                limits         of     all    the     lower             Courts.




                                          AS AND FOR A FOURTH    CAUSE   OF ACTION                                                                                FOR NEGLIGENT
                                             HIRING AND RETENTION      ON BEHALF                                                                                   RDK NY INC.
                                                                                                                                                                    OF
                                                                   d/b/a         GREEN              ANGEL                        CBD           AND            OREN LEVY


                                    61.             The          plaintiff          repeats             and          realleges                 each       and        every          allegation             set      forth        above

                                            "1"                          "60"
                numbered                            through                        inclusive             with             the     same          force         and     effect        as if more            fully       set forth            at


                length          herein.




                                                                                                   10 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                             INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 75 of 87 PageID
                                                                     RECEIVED       #: 79
                                                                               NYSCEF:  03/02/2021




                                 62.               That        the defendant,                 THE          CITY         OF    NEW            YORK,            did     not      exercise            reasonable                care


                and       diligence               in     the      selection,              engagement,                employment                    and      training            of    their        police          officers,


                agents,           servants,              and       employees               and       were      negligent              in    the     hiring,          training             and      retention            of     the


                defeñdañts,                  POLICE                    OFFICER                RODNEY                     GREENIDGE,                           POLICE                 OFFICER                   JOSHUA

                GANSHAW                       and        JOHN           DOES-Police                   Officers           as yet unidentified,                       who       confiscated                 the packages


                of hemp            products               which          was      ordered            from      Fox       Holler            Farms         in Vermont,                 for    business            purposes


                belonging               to the          plaintiffs,              RDK NY            INC.        d/b/a       GREEN                  ANGEL              CBD         and       OREN            LEVY,             and


                refused           to return              the      same       which          deprived           the      plaintiffs           of their         business               and      livelihood.


                                 63.               That        the      defendant,            THE            CITY        OF      NEW              YORK,          had         prior        knowledge                of    the


                inappropriate,                    unlawful,              and      improper            conduct            of the       defendants                 POLICE               OFFICER                RODNEY

                GREENIDGE,                         POLICE                  OFFICER                JOSHUA                GANSHAW                    and      JOHN             DOES-Police                     Officers            as


                yet      unidentified,                   and      continued            to employ              them        and       allowed         them         to be in contact                   with       the      public


                at large.


                                 64.               By       the       reason         of     the      foregoing,            the       plaintiffs,              RDK          NY         INC.           d/b/a         GREEN


                ANGEL               CBD            and      OREN             LEVY,            sustained             damages            in an amount                   exceeding                  the jurisdictional


                limits       of     all     the        lower          Courts.




                 AS AND         FOR                     A FIFTH                  CAUSE            OF         ACTION               FOR CIVIL                       RIGHTS                   VIOLATION                         ON
                            BEHALF                      OF RDK                 NY      INC.          d/b/a        GREEN             ANGEL                   CBD           AND             OREN            LEVY



                                 65.               The         plaintiff           repeats           and      realleges              each         and      every          allegatioñ               set     forth        above

                                            "1"                         "64"
                numbered                               through                    inclusive           with        the     same        force        and      effect        as if more              fully      set forth           at


                length        herein.


                                  66.              The         defendant,              THE           CITY           OF     NEW              YORK,             through            policies,               practices             and


                customs,               directly          caused            the    constitutional               violation             suffered            by plaintiffs,               RDK NY                INC.         d/b/a


                GREEN               ANGEL                   CBD          and      OREN            LEVY.


                                  67.              The         defendant               THE        CITY         OF        NEW          YORK,              through             its police            department,                 has


                had        and      still         has     hiring           practices          that      it    knows          will          lead     to     the      hiring           of    the     police          officers,




                                                                                              11 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                             INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 76 of 87 PageID
                                                                     RECEIVED       #: 80
                                                                               NYSCEF:  03/02/2021




                including              but     not        limited            POLICE                  OFFICER                RODNEY                  GREENIDGE,                            POLICE              OFFICER

                JOSHUA                 GANSHAW                         and         JOHN              DOES-Police                     Officers            as    yet         unidentified,                    lacking             the


                intellectual             capacity                and         moral          fortitude               to    discharge             their         duties          in     accordance                    with         the


                constitution                 and     is indifferent                  to the      consequences.


                               68.                 The      defendant,               THE         CITY             OF     NEW         YORK,              through            its police           department,                    has


                de facto          quota             policy           that      encourages                   unlawful              stops,        unlawful              searches,              false        arrests,             the


                fabrication             of     evidence              and      perjury.


                               69.                 The      defendant,                THE        CITY             OF      NEW         YORK,              at all      relevant              times,         was,       upon


                information                  and     belief,         aware           that      these        individual              defendants                including             but       not    limited              to


                POLICE            OFFICER                       RODNEY                GREENIDGE,                          POLICE              OFFICER                JOSHUA                  GANSHAW                           and


                JOHN          DOES-Police                       Officers           as yet unidentified,                      routinely           commit            constitutional                   violations                 such


                as those          at issue              here      and        has      failed         to     change          its     policies,           practices             and        customs             to    stop         this


                behavior.


                               70.                 The      defendant,               THE        CITY             OF      NEW         YORK,            at all      relevant           times,          was          aware         that


                these       individual               defendâñts,                  including               but     not     limited        to     POLICE               OFFICER                  RODNEY

                GREENIDGE,                         POLICE              OFFICER                  JOSHUA                   GANSHAW                    and       JOHN           DOES-Police                      Officers               as


                yet    unidentified,                    are unfit          officers         who           have       previously            committed                 the     acts        alleged         herein        and/or


                have       a propensity                   for    unconstitutional                         conduct.


                               71.                 That         as a result            of      the     aforesaid             false      arrest          and     confinement,                    plaintiff,            OREN


                LEVY,           sustained                serious        permanent                    personal            injuries       along         with        humiliation,                 shame,             indignity,


                damage           to reputation                   and        credit      and          suffered            emotional            and       physical            distress          and        injuries.


                                72.                As     a direct          and      proximate                  result     of this      unlawful              conduct,             the     plaintiffs,             RDK NY

                INC.           d/b/a         GREEN                ANGEL                CBD            and         OREN            LEVY,             smtained               the      damages               hereinbefore


                alleged.




                                                                                                12 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                     INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 77 of 87 PageID
                                                                     RECEIVED       #: 81
                                                                               NYSCEF:  03/02/2021



                              AS AND FOR A SIXTH CAUSE                                                                OF      ACTION                FOR        _PUNITIVE                  DAMAGES
                            ON BEHALF  OF RDK NY INC.                                                          d/b/a          GREEN                ANGEL              CBD       AND       OREN LEVY


                                     73.              The       plaintiff               repeats          and         realleges             each      and      every       allegation             set       forth        above

                                            "1"                           "72"
                   numbered                           through                       inclusive               with      the     same         force      and     effect      as if more             fully       set forth           at


                   length        herein.


                                     74.              The       actions            of     the    defendants                  herein-above              alleged,          were       malicious,              willful         and


                   grossly            negligent.


                                     75.              That          the        defendant,              THE           CITY            OF     NEW             YORK,         authorized,               permitted               and


                   ratified           the     unlawful              and        negligent             acts     of their         agents,         servants         and/or         employees,                including           but


                   not      limited            to POLICE                   OFFICER                 RODNEY                    GREENIDGE,                      POLICE            OFFICER               JOSHUA

                   GANSHAW                          , JOHN            DOES-Police                      Officers,             FEDERAL                 EXPRESS              CORPORATION                                 and


                   FEDEX                GROUND                       PACKAGE                     SYSTEM,                     INC.,         and      JOHN           DOE-Driver               of     Fedex              Ground


                   Package              System,             Inc.      truck        as yet         unidentified,                 herein-above                 alleged.


                                      76.              By     the         reason          of     the        foregoing,               the     plaintiffs,           RDK         NY       INC.        d/b/a          GREEN


                   ANGEL                   CBD         and      OREN              LEVY,              sustained             damages            in an amount               exceeding             the jurisdictional


                   limits        of     all     the     lower          Courts.


                                                              AS AND                FOR            A SEVENTH   CAUSE   OF ACTION     FOR
                                                               FALSE                ARREST             ON BEHALF    OF RONEN    LEVY



                                      77.             The          plaintiff            repeats          and         realleges             each      and      every       allegation              set      forth        above

                                              "1"                         "76"
                   numbered                           through                       inclusive               with       the     same         force     and      effect     as if more             fully          set forth        at


                   length            herein.


                                      78.              That        prior         hereto         on     December                11,     2019,        and      within       the    time     prescribed                  by    law,


                   a sworn             Notice          of Claim                stating,         among              other     things,         the    time      when       and     place      where           the       injuries


                   and      damages                 were      sustained,                together            with      plaintiff's          demands           for    adjustment           or payment                   thereof,


                   and        that     thereafter             the         CITY          OF NEW                YORK             refused            or neglected           for    more      than           (30)      days      and


                   up to the               commencement                          of this        action         to make              any     adjustment             or payment            thereof,               was     served


                   and        that     thereafter,              and        within          the       time      provided              by     law,     this    action       was       commenced.




                                                                                                13 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                           INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 78 of 87 PageID
                                                                     RECEIVED       #: 82
                                                                               NYSCEF:  03/02/2021




                                 79.             That           on     November                  2,    2019,          and       at     all      times        hereinafter             mentioned               and     upon


                information                 and        belief,          the     plaintiff,             RONEN                LEVY,               was         lawfully          present         at   or     about       the

                                                                      75th
                premises               known        as the                    Precinct,            located          at 1000           Sutter        Avenue,             in the      County         of Kings,          City

                and       State         of New          York.


                                 80.             While           at the aforementioned                             location           voluntarily              and     under        pretenses,          the plaintiff,


                RONEN              LEVY,               was       approached                and        was      falsely         arrested           by the        defendants,             POLICE              OFFICER


                RODNEY                   GREENIDGE,                          POLICE              OFFICER                 JOSHUA                   GANSHAW                     and     JOHN          DOES-Police


                Officers           as yet       unidentified.                   The       plaintiff           was       handcuffed                 and       taken         under     police        custody         where

                                                                                                               75th
                he     was        placed          in     a holding                 place       at      the                 FreCiBC1              and        WaS      kept      there      until       2:30         am the


                following               day,    on November                        3, 2019           at which           time     the         plãintiff        was       transported            to Kings         County


                Central           Booking               where           he was          held         for     multiple           hours            until      he was           released         at approximately


                8:00       pm,         on November                     3, 2019.


                                 81.             That            on     November                 2,        2019,        and      at     all      times        hereinafter              mentioned             and     upon


                information               and      belief,            the plaintiff,             RONEN               LEVY,             was        falsely       arrested           by defeñdâñts,             POLICE


                OFFICER                  RODNEY                       GREENIDGE,                           POLICE             OFFICER                    JOSHUA               GANSHAW                     and      JOHN


                DOES-Police                    Officers               as yet    unidentified,                  who       were         acting         within          the    scope       of their        employment


                with       the     defendant,                THE            CITY        OF      NEW            YORK,             at the          aforesaid             premises.


                                 82.             That           on     November                 2,     2019,         and        at     all     times         hereinafter              mentioned              and     upon


                information                and      belief,            the     aforementioned                      false       arrest         was        performed             knowingly,             intentionally


                and       willfully.


                                 83.              That          on    November                 2, 2019,            and      at all       times           hereinafter           mentioned              and    upon


                information                and         belief         the     defendants,                   POLICE             OFFICER                   RODNEY                GREENIDGE,                     POLICE


                OFFICER                  JOSHUA                   GANSHAW                      and          JOHN           DOES-Police                      Officers           as yet        unidentified,            who


                falsely          arrested         the      plaintiff,              RONEN               LEVY,             were         acting        within        the       scope       of their        employment


                with       the     defendant,                THE            CITY        OF       NEW           YORK.


                                  84.             That          on November                    2, 2019,            and      at all       times           hereinafter           mentioned              and     upon


                information                 and        belief,         the     arrest        and       confinement                   was       without          probable             cause      nor     based        on




                                                                                               14 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                        INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 79 of 87 PageID
                                                                     RECEIVED       #: 83
                                                                               NYSCEF:  03/02/2021




                reasonable             grounds           and       not    founded             upon       an arrest               warrant.


                               85.            That       as a result            of    the     aforesaid             false         arrest          and      confinement,                plaintiff,             RONEN


                LEVY,          sustaiñêd            serious           permanent              personal             injuries            along        with       humiliation,              shame,               indignity,


                damage          to reputation                and       credit        and     suffered           emotional                   and     physical             distress       and         injuries.


                              86.             By      the    reason         of the         foregoing,              the        plaintiff,          RONEN                  LEVY,         sustained              damages


                in    an amount              exceeding             the    jurisdictional                 limits          of all        the       lower       Courts.




                                     AS AND                 FOR A EIGHTH    CAUSE   OF ACTION   FOR NEGLIGENT
                                           HIRING             AND RETENTION      ON BEHALF    OF RONEN   LEVY


                              87.             The        plaintiff         repeats           and        realleges               each         and         every       allegation            set       forth         above

                                     "1"                       "86"
                numbered                     through                      inclusive            with       the      same           force          and      effect         as if more         fully           set forth       at


                length       herein.


                              88.              That       the defendant,               THE         CITY            OF NEW                   YORK,           did     not     exercise        reasonable                   care


                and      diligence         in the       selection,          engagement,                  employment                        and    training           oftheir         agents,         servants,            and


                employees              and     were         negligent           in the        hiring,        training                 and    retention              of the        defendants,                POLICE


                OFFICER              RODNEY                  GREENIDGE,                       POLICE                OFFICER                   JOSHUA                 GANSHAW                     and         JOHN


                DOES-Police                  Officers          as yet      unidentified,                who         assaulted,                battered             and    violated        the       civil       rights      of


                the    plaintiff,          RONEN               LEVY.


                              89.             That       the     defendant,                THE        CITY          OF NEW                    YORK,              had      prior      knowledge                  of the


                inappropriate,               unlawful,             and     improper            conduct             of the          defendants,                POLICE               OFFICER                  RODNEY

                GREENIDGE,                     POLICE                OFFICER               JOSHUA                 GANSHAW                         and      JOHN            DOES-Police                      Officers        as


                yet   unidentified,                and      continued           to employ               them        and         allowed            them          to be in contact               with         the   public


                at large.


                              90.             By      the    reason        of the          foregoing,             the     plaintiff,              RONEN                LEVY,           sustained              damages


                in an amount                 exceeding               the jurisdictional                  limits          of     all    the       lower       Courts.




                                                                                           15 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                  INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 80 of 87 PageID
                                                                     RECEIVED       #: 84
                                                                               NYSCEF:  03/02/2021




                                            AS      AND          FOR            AN NINTH                  CAUSE               OF ACTION   FOR FALSE
                                                      IMPRISONMENT                                    ON BEHALF                  OF RONEN   LEVY

                                91.           The       plaintiff            repeats         and        realleges            each          and      every       allegation            set      forth       above

                                      "1"                       "90"
                numbered                     through                        inclusive           with      the     same          force       and      effect      as if more            fully          set forth        at


                length      herein.


                                92.           That       on November                    2, 2019,           and      at all         times     hereinafter              mentioned                and      upon


                information             and       belief,        defendants,              POLICE                OFFICER                 RODNEY                GREENIDGE,                        POLICE

                OFFICER               JOSHUA                GANSHAW                     and       JOHN            DOES-Police                     Officers        as yet        unidentified,                    were


                acting      within          the    scope       oftheiremployment                          when          they,        withoutjustification                     and     withoutprobable


                cause,      imprisoned               the       plaintiff.


                                93.           That       the      defendant,              POLICE                OFFICER                 RODNEY                GREENIDGE,                        POLICE


                OFFICER               JOSHUA                GANSHAW                     and      JOHN             DOES-Police                    Officers         as yet       unidentified,                while


                acting      within          the    scope         of their          employment,                  intentionally               confined            the     plaintiff          against        his     will


                and      said     confinement                  was        not     privileged


                                94.                  the    reason           of the      foregoing,               the    plaintiff           RONEN              LEVY,               sustained           damages
                                              By


                in an amount                exceeding               the     jurisdictional               limits         of   all     the    lower       Courts.




                                      AS AND          FOR A TENTH                          CAUSE    OF ACTION   FOR INTENTIONAL
                                                     AND NEGLIGENT                           INFLICTION     OF EMOTIONAL
                                                               DISTRESS                   ON BEHALF     OF RONEN   LEVY



                                95.           The       plaintiff             repeats           and      realleges              each        and      every        allegation               set forth         above

                                      "1"                       "94"
                numbered                     through                        inclusive           with      the      same         force       and      effect      as if more            fully          set forth          at


                length      herein.


                                96.           That       the      defendant,             THE           CITY        OF        NEW           YORK,             including          but     not      limited          to


                POLICE            OFFICERRODNEY                                  GREENIDGE,                      POLICE              OFFICER             JOSHUA               GANSHAW,                      JOHN


                DOES-Police                  Officers           as yet          unidentified,             that      defendants,                  FEDERAL                EXPRESS


                CORPORATION                          and        FEDEX                GROUND                    PACKAGE                     SYSTEM,              INC.,         and      JOHN             DOE

                -Driver          of   Federal           Express             Corporation                truck      acted            intentionally,             recklessly             and       with      utter




                                                                                         16 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                              INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 81 of 87 PageID
                                                                     RECEIVED       #: 85
                                                                               NYSCEF:  03/02/2021



                disregard             to the      consequences                    of their         actions           and        caused           severe           emotional          distress       to the plaintiff


                through          their         actions.


                                97.               Said      actions            exceeded            all         reasonable                bounds          of       decency,         were       outrageous               and


                shocking               and      resulted           in     severe        emotional                 distress             to the        plaintiff,            RONEN              LEVY.

                                98.               That      as a result           of said         intentional                 and        negligent          acts,       the plaintiff,           RONEN               LEVY,


                become           sick,         sore,       lame          and     disabled,           received                 severe          and      serious          injuries         in and       about         diverse


                parts     of     his      person           and      suffered           great       physical               pain,          distress,          mental         shock,          mental         anguish          and


                psychological                   trauma           and       was        otherwise                injured.


                                99.               By     reason           of    the     foregoing,                the        plaintiff             RONEN              LEVY,           sustained            damages             in


                an amount               exceeding                the     jurisdictional                  limits         of     all     the     lower          Courts.




                                               AS AND              FOR           A ELEVENTH                             CAUSE                 OF ACTION  FOR CIVIL
                                                       RIGH_TS                 VIOLATION                         ON BEHALF                      OF RONEN   LEVY



                                100.              The      plaintiff           repeats         and            realleges           each        and      every         allegation            set forth         above

                                       "1"                         "99"
                numbered                        through                        inclusive           with           the     same           force       and       effect      as if more            fully       set forth         at


                length         herein.


                                101.              The      defendant,                 THE      CITY              OF NEW                   YORK,             through            policies,         practices           and


                customs,           directly             caused           the     constitutional                   violation               suffered            by    plaintiff,        RONEN               LEVY.


                                102.              The      defendant3                 THE      CITY              OF       NEW             YORK,             through            its police         department,                has


                had      and      still        has      hiring           practices          that         it     knows           will         lead      to     the     hiring        of     the    police           officers,


                including             but      not      limited           POLICE             OFFICER                    RODNEY                      GREENIDGE,                     POLICE                OFFICER


                JOSHUA                 GANSHAW                           and      JOHN             DOES-Police                           Officers             as     yet      unidentified,               lacking            the


                intellectual              capacity           and         moral        fortitude               to discharge                 their      duties         in accordance                with       the


                constitution                and      is indifferent                to the      consequences.


                                103.              The      defendañt,                 THE      CITY              OF NEW                  YORK,              through           its police         department,               has


                de facto          quota           policy          that     encourages               unlawful                  stops,         unlawful               searches,         false      arrests,       the


                fabrication               of   evidence             and        perjury.




                                                                                             17 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 82 of 87 PageID
                                                                     RECEIVED       #: 86
                                                                               NYSCEF:  03/02/2021



                                 104.            The      defendant,                THE          CITY          OF NEW                YORK,            at all      relevant        times,          was,          upon


                   information             and      belief,         aware          that      these       individual               defendants,             including             but     not     limited            to


                   POLICE            OFFICER                  RODNEY                 GREENIDGE,                         POLICE                OFFICER             JOSHUA                GANSHAW                         and


                   JOHN        DOES-Police                    Officers            as yet unidentified,                     routinely            commit           constitutional                violations               such


                   as those          at issue         here      and         has     failed        to     change           its     policies,          practices           and      customs               to     stop      this


                   behavior.


                                 105.            The     defendant,                THE           CITY         OF       NEW          YORK,            at all    relevant         times,         was        aware          that


                   these      individual            defendants,               including                but     not      limited          to     POLICE            OFFICER                RODNEY

                   GREENIDGE,                    POLICE               OFFICER                    JOSHUA                GANSHAW                   and      JOHN           DOES-Police                     Officers           as


                   yet    unidentified,               are unfit          officers          who         have       previously               committed             the     acts    alleged          herein           and/or


                   have       a propensity              for    unconstitutional                        conduct.


                                 106.            As     a direct            and     proximate                 result      of     this     unlawful            conduct,          the     plaintiff,             RONEN


                   LEVY,         sustained             the     damages              hereinbefore                  alleged.




                                                   AS AND                   FOR A TWELFTH   CAUSE                                               OF     ACTION                FOR
                                                  PUNITIVE                    DAMAGES   ON BEHALF                                                OF RONEN                    LEVY

                                 107.            The      plaintiff           repeat          and       realleges          each          and     every        allegation          set     forth         above

                                        "1"                         "106"
                   numbered                   through                             inclusive            with      the     same           force    and     effect        as if more             fully      set forth            at


                   length       herein.


                                 108.            The      actions            of    the     defendants                  herein-above               alleged,          were        malicious,               willful         and


                   grossly       negligent.


                                 109.            That         the     defendant,                 THE           CITY            OF       NEW          YORK,             authorized,               permitted               and


                   ratified      the      unlawful            and      negligent              acts      of their         agents,          servants        and/or         employees,                   including           but


                   not     limited         to POLICE                 OFFICER                 RODNEY                    GREENIDGE,                      POLICE              OFFICER                JOSHUA


                   GANSHAW                    and      JOHN            DOES-Police                      Officers,          that         defendants,            FEDERAL                  EXPRESS


                   CORPORATION,                          FEDEX               GROUND                    PACKAGE                    SYSTEM,                INC.,         and      JOHN          DOE            -Driver          of


                   Fedex        Ground           Package              System,             Inc.    truck         as yet          unidentified,            herein-above                 alleged.




                                                                                         18 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                             INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 83 of 87 PageID
                                                                     RECEIVED       #: 87
                                                                               NYSCEF:  03/02/2021




                              110.          By      the    reason               of the        foregoing,                 the    plaintiff,                RONEN             LEVY,           sustained                damages


                in    an amount            exceeding              the jurisdictional                            limits         of    all     the      lower        Courts.




                           AS AND             FOR           A THIRTEENTH                                        CAUSE         OF ACTION    FOR NEGLIGENCE
                           AGAINST                  DEFENDANTS,                                    FEDERAL                  EXPRESS    CORPORATION,     FEDEX
                        GROUND           PACKAGE             SYSTEM,                                      INC.           AND JOHN DOE-DRIVER        ON BEHALF
                                      OF RDK NY                          INC.             d/b/a        GREEN                   ANGEL                CBD           and       OREN           LEVY


                              111.          The         plaintiff               repeats             and         realleges             each         and          every       allegation             set       forth          above

                                     "1"                     "110"
                numbered                    through                             inclusive               with      the      same            force      and        effect      as if more            fully        set forth           at


                length      herein.


                              112.          The      defendants,                     FEDERAL                    EXPRESS                     CORPORATION                            and     FEDEX                GROUND

                PACKAGE                SYSTEM,                INC.,              including               but      not     limited            to JOHN              DOE,        acting       as an agent,                servant


                and/or      employee,              were      negligent,                    reckless             and      careless            in making             a false      claim        and/or           a statement


                and      surrendering             the     packages                   assumed              of illegal            products,                 such     as marijuana,                 but        were      actually


                hemp        products          to     the      Vermont                      Police         Department,                         prior        to     being        delivered               at    2425           Kings


                Highway,           in the      County               of     Kings,            City        and       State        of New             York.


                              113.           The        defendants,                   FEDERAL                    EXPRESS                     CORPORATION                            and     FEDEXGROUND

                PACKAGE                 SYSTEM,               INC.,             including               but      not      limited           to JOHN              DOE,         acting        as an agent,               servant


                and/or       employee,             were       negligent,                    reckless             and      careless               in making              another          false     claim           and/or           a


                statement          and     surrendering                    the       packages              assumed              of illegal               products,           such      as marijuana                  this     time


                to the      defendants,             THE         CITY              OF        NEW            YORK,                POLICE                OFFICER                RODNEY                    GREENIDGE,

                POLICE          OFFICER                 JOSHUA                   GANSHAW                         and       JOHN              DOES-Police                    Officers        as yet          unidentified,


                which       said     defendants             confiscated                     the        packages            refusing              to return          to the plaintiffs,                 RDK NY                INC.


                d/b/a      GREEN            ANGEL               CBD              and         OREN               LEVY,               after        learning           that     the     packages                contained              of


                            products         which          the          plaintiff           was         in the          business             of    selling          and     buying         the        same.
                hemp


                              114.           As     a result              the    plaintiffs,              RDK NY                    INC.         d/b/a      GREEN             ANGEL               CBD           and     OREN


                LEVY,         were         caused         to be           deprived                of    their      business                and     livelihood.


                              115.           By      the      reason                 of     the        foregoing,               the         plaintiffs,            RDK         NY         INC.          d/b/a         GREEN


                ANGEL           CBD         and      OREN                LEVY,               sustâiñêd                damages               in an amount                   exceeding             the jurisdictional




                                                                                              19 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                                 INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 84 of 87 PageID
                                                                     RECEIVED       #: 88
                                                                               NYSCEF:  03/02/2021



                limits      of    all     the      lower           Courts.




                                        AS AND            A FOURTEENTH    FOR
                                                                           CAUSE  OF ACTION     FOR
                                  NEGLIGENCE          AGAINST    THE DEFENDANTS,    FEDERAL      EXPRESS
                                         CORPORATION,      FEDEX   GROUND   PACKAGE    SYSTEM,     INC.
                                           AND JOHN DOE-DRIVER       ON BEHALF   OF RONEN      LEVY


                                 116.            The        plaintiff             repeats         and     realleges                each           and      every          allegation           set forth             above

                                        "1"                        "115"
                numbered                        through                            inclusive            with       the      same              force      and        effect      as if more             fully         set forth          at


                length       herein.


                                 117.            The        defendants,                  FEDERAL                 EXPRESS                       CORPORATION                             and      FEDEX                GROUND

                PACKAGE                   SYSTEM,                   INC.,           including           but      not       limited             to JOHN              DOE,         acting         as an agent,                  servant


                and/or       employee,                   were      negligent,                reckless          and     careless                in making              a false        claim       and/or             a statement


                and      surrendering                 the packages                      of assumed             ofillegal              products,               such     as marijuana               to the defendants,


                THE        CITY          OF      NEW             YORK,                 POLICE           OFFICER                    RODNEY                     GREENIDGE,                       POLICE                OFFICER


                JOSHUA                  GANSHAW                         and        JOHN            DOES-Police                          Officers              as    yet      unidentified,               prior           to     being


                delivered           as         scheduled                  at     the      plaintiff's            residence,                    RONEN                 LEVY,             located          at      2425           Kings


                Highway,            in the            County           of Kings,              City      and      State        ofNew                York,           which        resulted         said        plaintiff           to be


                falsely          arrested             by     the        defendants                once         arrived             at       the       police         station           to    collect           the     packages


                containing               of    hemp          products.


                                 118.            As        the    result          of said       negligence,                 the       plaintiff,           RONEN                LEVY,            became               sick,      sore,


                lame       and      disabled,               received               severe        and     serious             injuries              in   and        about        diverse         parts          of    the      person


                and      suffered             great      physical               pain,     distress,        mental            shock,               mental           anguish        and       psychological                     trauma


                and       was     otherwise                 injured.


                                 119.            By        the     reason           of the        foregoing,               the        plaintiff,           RONEN                LEVY,           sustained                damages


                in    an amount                exceeding                  the     jurisdictional                limits           of     all     the     lower          Courts.




                                 WHEREFORE,                                plaintiffs,            RDK NY                 INC.            d/b/a          GREEN              ANGEL              CBD         and         OREN


                LEVY,             demands                judgment                  both         compensatory                          and       exemplary                  in   an      amount            exceeding                 the


                jurisdictional                  limits       of     all        lower       Courts        on the            First         Cause           of    Action;            plaintiffs,            RDK NY                  INC.




                                                                                                 20 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                                                                          INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 85 of 87 PageID
                                                                     RECEIVED       #: 89
                                                                               NYSCEF:  03/02/2021



                d/b/a        GREEN                ANGEL               CBD            and      OREN                LEVY,                demands                 judgment                  both      compensatory                        and


                exemplary                  in an amount                   exceeding                 the jurisdictional                             limits       of      all    lower            Courts         on       the      Second


                Cause          of    Action;               plaintiffs,             RDK NY                   INC.         d/b/a             GREEN               ANGEL                    CBD,         OREN             LEVY              and


                RONEN                LEVY,            demands                 judgment               both          compensatory                          and      exemplary                  in an amount                     exceeding


                the      jurisdictional                   limits      of all         lower           Courts             on the             Third            Cause         of Action;                   plaintiffs,              RDK NY

                INC.         d/b/a         GREEN             ANGEL                 CBD        and          OREN              LEVY,               demands                judgment                both       compensatory                      and


                exemplary                  in an amount                   exceeding                 the jurisdictional                             limits         of    all    lower            Courts        on        the      Fourth


                Cause          of    Action;               plaintiffs,             RDK NY                   INC.          d/b/a            GREEN               ANGEL                    CBD        and      OREN                LEVY,


                demands              judgment                both        compensatory                       and         exemplary                    in an amount                       exceeding            the jurisdictional


                limits        of     all     lower         Courts          on the           Fifth          Cause             of Action;                   plaintiff,           RDK NY                  INC.          d/b/a        GREEN

                ANGEL                CBD          and       OREN              LEVY,            demands                   judgment                   both        compensatory                       and       exemplary                  in an


                amount              exceediñg                the    jurisdictional                       limits         of      all        lower         Courts,              on    the      Sixth         Cause           of     Action;


                plaintiff,           RONEN                  LEVY,             demands                judgment                  both           compensatory,                         and      exemplary                in      an amount


                exceeding                  the jurisdictional                   limits        of all            lower        Courts              on the,          Seventh                 Cause           of Action;             plaintiff,


                RONEN                LEVY,            demands                 judgment                   both      compensatory                          and      exemplary                   in an amount                      exceeding


                the      jurisdictional                   limits         of    all     lower             Courts           on      the         Eighth            Cause              of    Action;           plaintiff,             RONEN

                LEVY,               demands               judgment                 both        compensatory                            and         exemplary                   in       an      amount               exceeding                the


                jurisdictional                   limits       of all       lower           Courts               on the       Ninth              Cause          of Action;                 plaintiff,          RONEN                    LEVY,


                demands              judgment                both        compensatory                       and         exemplary                   in an amount                        exceeding            the jurisdictional


                limits         of    all      lower          Courts           on      the     Tenth                Cause              of     Action;            plaintiff,               RONEN               LEVY,               demands


                judgment               both        compensatory                      and      exemplary                      in an amount                      exceeding                  the jurisdictional                      limits        of


                all    lower         Courts          on the         Eleventh                Cause           of Action;                     plaintiffs,            RONEN                  LEVY,            demands               judgment


                both         compensatory                     and        exemplary                  in    an amount                    exceeding                  the jurisdictional                        limits         of    all    lower

                                                                                                                  plaintiffs'
                Courts          on the           Twelfth            Cause             of Action;                                             RDK NY                    INC.         d/b/a       GREEN                ANGEL               CBD


                and       OREN               LEVY,            demands                judgment                   both      compensatory                          and       exemplary                  in    an amount


                exceeding                  the   jurisdictional                    limits       of        all     lower          Courts              on     the        Thirteenth                  Cause         of      Action;


                plaintiff,           RONEN                  LEVY,             demands                judgment                   both          compensatory                         and       exemplary                in an amount




                                                                                                    21 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                       INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 86 of 87 PageID
                                                                     RECEIVED       #: 90
                                                                               NYSCEF:  03/02/2021




                exceeding      the    jurisdictional            limits     of    all    lower     Courts      on      the     Fourteenth             Cause       of   Action

                                     attorneys'
                together    with                        fees,    and     the    costs    and    disbursements               of this       action.




                DATED:        Brooklyn,           New     York
                              March        1, 2021                                                                              /




                                                                                                  Yours,      etc.,


                                                                                                  SANFORD    A.                RUBENSTEIN,                   ESQ.
                                                                                                  RUBENSTEIN                    &      RYNECKI,          ESQS.
                                                                                                  Attorneys           for    Plaintiffs
                                                                                                  RDK NY           INC.        d/b/a       GREEN        ANGEL         CBD
                                                                                                  OREN        LEVY
                                                                                                  RONEN            LEVY
                                                                                                  16 Court         Street       Suite       1717
                                                                                                  Brooklyn,           New       York         11241

                                                                                                  (718)  522-1020
                                                                                                  File No.:   19RL11-02




                                                                          22 of 23
FILED: KINGS COUNTY CLERK 03/02/2021 09:01 AM                                                                                                         INDEX NO. 518387/2020
        Case
NYSCEF DOC.   1:21-cv-01529-EK-RER
            NO.  8                 Document 1-1 Filed 03/23/21 Page 87 of 87 PageID
                                                                     RECEIVED       #: 91
                                                                               NYSCEF:  03/02/2021


                                                                                                                                                                        m




                                                                          LNDIVIDUAL                   VERIFICATION




                 STATE         OF      NEW YORK                       )


                                                                                        ) SS:




                 COUNTY              OF KINGS                     )




                                       OREN         LEVY,                               sworn,         deposes       and     says,    that    deponent         is the   plaintiff
                                                                  being        duly


                 in the     within      action;      that   deponent            has     read     the    foregoing          COMPLAINT                  and     knows      the


                 contents       hereof;      that    the    same          is true     to deponent's          own      knowledge,             except      as to    the   matters


                 therein      stated      to be alleged           upon       information           and     belief,     and     that    as to those          matters     deponent


                 believes      them       to be true.




                                                                                                          OREN        LEVY


                 Sworn       to before        me this       ---
                 of   P-c.kYUA'              , 202




                 NOTA                  UBLIC


                       SUZANNE VALENTINE
             Commissioner   of Deeds, City of New York
                            No. 4-10061
                Cedificate Filed in Queens County   .
                   Term Expires October   1,2022




                                                                                23 of 23
